Exhibit 10.1

CREDIT AND GUARANTY AGREEMENT

dated as of April 30, 2007

among

HANDLEMAN COMPANY AND CERTAIN OF ITS SUBSIDIARIES,

as Guarantors,

HANDLEMAN ENTERTAINMENT RESOURCES L.L.C.

and

CERTAIN OTHER DOMESTIC SUBSIDIARIES OF HANDLEMAN COMPANY,

as Borrowers,

VARIOUS LENDERS,

SILVER POINT FINANCE, LLC,

as Administrative Agent, Collateral Agent, and Co-Lead Arranger

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Lead Arranger

 

--------------------------------------------------------------------------------

$140,000,000 Senior Secured Credit Facilities

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.

  

DEFINITIONS AND INTERPRETATION

   2

1.1

  

Definitions.

   2

1.2

  

Accounting Terms.

   41

1.3

  

Interpretation, etc.

   41

SECTION 2.

  

LOANS

   42

2.1

  

Term Loans.

   42

2.2

  

Revolving Loans.

   43

2.3

  

[RESERVED].

   44

2.4

  

Pro Rata Shares; Availability of Funds.

   44

2.5

  

Use of Proceeds.

   45

2.6

  

Evidence of Debt; Register; Lenders’ Books and Records; Notes.

   45

2.7

  

Interest on Loans.

   46

2.8

  

Conversion/Continuation.

   47

2.9

  

Default Interest.

   48

2.10

  

Fees.

   48

2.11

  

Scheduled Payments/Commitment Reductions.

   48

2.12

  

Voluntary Prepayments/Commitment Reductions.

   49

2.13

  

Mandatory Prepayments/Commitment Reductions.

   50

2.14

  

Application of Prepayments/Reductions.

   53

2.15

  

General Provisions Regarding Payments.

   55

2.16

  

Ratable Sharing.

   58

2.17

  

Making or Maintaining LIBOR Rate Loans.

   58

2.18

  

Increased Costs; Capital Adequacy; Reserves on LIBOR Rate Loans.

   60

2.19

  

Taxes; Withholding, etc.

   61

2.20

  

Obligation to Mitigate.

   64

2.21

  

Defaulting Lenders.

   64

2.22

  

Removal or Replacement of a Lender.

   65

2.23

  

Joint and Several Liability of the Borrowers.

   66

SECTION 3.

  

CONDITIONS PRECEDENT

   67

3.1

  

Closing Date.

   67

3.2

  

Conditions to Each Credit Extension.

   74

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

   75

4.1

  

Organization; Requisite Power and Authority; Qualification.

   75

4.2

  

Capital Stock and Ownership.

   75

4.3

  

Due Authorization.

   76

4.4

  

No Conflict.

   76

4.5

  

Governmental Consents.

   76

4.6

  

Binding Obligation.

   76

4.7

  

Historical Financial Statements.

   76

4.8

  

Projections.

   77

4.9

  

No Material Adverse Change.

   77

4.10

  

No Restricted Junior Payments.

   77



--------------------------------------------------------------------------------

4.11

  

Adverse Proceedings, etc.

   77

4.12

  

Payment of Taxes and Other Amounts.

   78

4.13

  

Properties.

   78

4.14

  

Environmental Matters.

   79

4.15

  

No Defaults.

   79

4.16

  

Material Contracts.

   79

4.17

  

Governmental Regulation.

   80

4.18

  

Margin Stock.

   80

4.19

  

Employee Matters.

   80

4.20

  

Employee Benefit Plans.

   80

4.21

  

Certain Fees.

   81

4.22

  

Solvency.

   81

4.23

  

Working Capital Agreement.

   82

4.24

  

Compliance with Statutes, etc.

   82

4.25

  

Disclosure.

   82

4.26

  

Terrorism Laws.

   83

4.27

  

Insurance.

   83

4.28

  

Common Enterprise.

   83

4.29

  

Security Interest in Collateral.

   83

4.30

  

Affiliate Transactions.

   83

4.31

  

Intellectual Property.

   84

4.32

  

Permits, Etc.

   84

4.33

  

Customers and Suppliers.

   84

4.34

  

Flood Zone.

   84

4.35

  

Operating Lease Obligations.

   84

4.36

  

Business of Insignificant Subsidiaries.

   85

4.37

  

No Action for Winding-Up or Bankruptcy.

   85

4.38

  

Centre of Main Interests and Establishments.

   85

4.39

  

Financial Assistance.

   85

4.40

  

Nature of Business of Canadian Holdco.

   85

4.41

  

Existing Filings; Termination of Deposit Accounts.

   85

SECTION 5.

  

AFFIRMATIVE COVENANTS

   85

5.1

  

Financial Statements and Other Reports.

   85

5.2

  

Existence.

   92

5.3

  

Payment of Taxes and Claims.

   92

5.4

  

Maintenance of Properties.

   93

5.5

  

Insurance.

   93

5.6

  

Books and Records; Inspections.

   93

5.7

  

Lenders Meetings.

   94

5.8

  

Compliance with Laws.

   94

5.9

  

Environmental.

   94

5.10

  

Subsidiaries.

   97

5.11

  

Additional Material Real Estate Assets.

   97

5.12

  

Pensions.

   98

5.13

  

[RESERVED].

   98

5.14

  

Further Assurances.

   98

 

- ii -



--------------------------------------------------------------------------------

5.15

  

Miscellaneous Business Covenants

   98

5.16

  

Use of Proceeds.

   99

5.17

  

Reserves.

   99

5.18

  

Financial Consultant.

   100

5.19

  

Information Technology.

   100

5.20

  

Collateral Access Agreements.

   101

5.21

  

Deposit Accounts.

   101

5.22

  

Post-Closing Matters.

   101

SECTION 6.

  

NEGATIVE COVENANTS

   101

6.1

  

Indebtedness.

   102

6.2

  

Liens.

   104

6.3

  

No Further Negative Pledges.

   105

6.4

  

Restricted Junior Payments.

   106

6.5

  

Restrictions on Subsidiary Distributions.

   107

6.6

  

Investments.

   107

6.7

  

Financial Covenants.

   109

6.8

  

Fundamental Changes; Disposition of Assets; Acquisitions.

   110

6.9

  

Disposal of Subsidiary Interests.

   112

6.10

  

Sales and Lease Backs.

   112

6.11

  

Transactions with Shareholders and Affiliates.

   112

6.12

  

Conduct of Business.

   112

6.13

  

Permitted Activities of Holdings.

   113

6.14

  

Amendments or Waivers of Certain Contractual Obligations.

   113

6.15

  

Change in Auditors.

   113

6.16

  

Fiscal Year.

   113

6.17

  

Deposit Accounts.

   114

6.18

  

Amendments to Organizational Agreements.

   114

6.19

  

Prepayments of Certain Indebtedness.

   114

6.20

  

Issuance of Capital Stock.

   114

6.21

  

Working Capital Agreement.

   114

6.22

  

Insignificant Subsidiaries.

   115

SECTION 7.

  

GUARANTY

   115

7.1

  

Guaranty of the Obligations.

   115

7.2

  

Contribution by Guarantors.

   115

7.3

  

Payment by Guarantors.

   116

7.4

  

Liability of Guarantors Absolute.

   116

7.5

  

Waivers by Guarantors.

   118

7.6

  

Guarantors’ Rights of Subrogation, Contribution, etc.

   119

7.7

  

Subordination of Other Obligations.

   119

7.8

  

Continuing Guaranty.

   120

7.9

  

Authority of Guarantors or Borrowers.

   120

7.10

  

Financial Condition of Borrowers.

   120

7.11

  

Bankruptcy, etc.

   120

7.12

  

Discharge of Guaranty Upon Sale of Guarantor.

   121

7.13

  

Taxes.

   121

7.14

  

Guarantee Limitations.

   121

 

- iii -



--------------------------------------------------------------------------------

SECTION 8.

  

EVENTS OF DEFAULT

   121

8.1

  

Events of Default.

   121

SECTION 9.

  

AGENTS

   124

9.1

  

Appointment of Agents.

   124

9.2

  

Powers and Duties.

   125

9.3

  

General Immunity.

   125

9.4

  

Agents Entitled to Act as Lender.

   126

9.5

  

Lenders’ Representations, Warranties and Acknowledgment.

   127

9.6

  

Right to Indemnity.

   127

9.7

  

Successor Administrative Agent.

   128

9.8

  

Collateral Matters, Collateral Documents and Guaranty.

   129

9.9

  

Posting of Approved Electronic Communications.

   130

9.10

  

Proofs of Claim.

   131

9.11

  

Arrangers.

   132

SECTION 10.

  

MISCELLANEOUS

   132

10.1

  

Notices.

   132

10.2

  

Expenses.

   133

10.3

  

Indemnity.

   133

10.4

  

Set Off.

   134

10.5

  

Amendments and Waivers.

   134

10.6

  

Successors and Assigns; Participations.

   136

10.7

  

Special Purpose Funding Vehicles.

   139

10.8

  

Independence of Covenants.

   140

10.9

  

Survival of Representations, Warranties and Agreements.

   140

10.10

  

No Waiver; Remedies Cumulative.

   140

10.11

  

Marshalling; Payments Set Aside.

   140

10.12

  

Severability.

   141

10.13

  

Obligations Several; Independent Nature of Lenders’ Rights.

   141

10.14

  

Headings.

   141

10.15

  

APPLICABLE LAW.

   141

10.16

  

CONSENT TO JURISDICTION.

   141

10.17

  

WAIVER OF JURY TRIAL.

   142

10.18

  

Confidentiality.

   143

10.19

  

Usury Savings Clause.

   144

10.20

  

Counterparts.

   144

10.21

  

Effectiveness.

   144

10.22

  

Patriot Act.

   144

10.23

  

Disclosure.

   145

10.24

  

Appointment for Perfection.

   145

10.25

  

Advertising and Publicity.

   145

10.26

  

Company as Borrower Representative for Borrowers.

   145

10.27

  

Foreign Currency.

   145

10.28

  

Immunity.

   146

10.29

  

Provisions Applicable to Canadian Guarantors.

   146

 

- iv -



--------------------------------------------------------------------------------

APPENDICES:    A-1  

Tranche A Term Loan Commitments

   A-2  

Tranche B Term Loan Commitments

   A-3  

Revolving Commitments

   B  

Notice Addresses

SCHEDULES:    1.1(a)  

Insignificant Subsidiaries

   1.1(b)  

Reorganization

   1.1(c)  

Material Customers

   4.1  

Jurisdictions of Organization and Qualification

   4.2  

Capital Stock and Ownership

   4.13  

Real Estate Assets

   4.16  

Material Contracts

   4.19  

Employee Matters

   4.20  

Employee Benefit Plans

   4.27  

Insurance

   4.30  

Affiliate Transactions

   4.31  

Intellectual Property

   4.35  

Operating Leases

   5.15  

Deposit and Securities Accounts

   6.1  

Certain Indebtedness

   6.2  

Certain Liens

   6.6  

Certain Investments

EXHIBITS:    A-1  

Funding Notice

   A-2  

Conversion/Continuation Notice

   B-1  

Tranche A Term Loan Note

   B-2  

Tranche B Term Loan Note

   B-3  

Revolving Loan Note

   C  

Compliance Certificate

   D  

Opinions of Counsel

   E  

Assignment Agreement

   F  

Certificate Regarding Non-bank Status

   G-1  

Closing Date Certificate

   G-2  

Solvency Certificate

   H  

Counterpart Agreement

   I-1  

U.S. Pledge and Security Agreement

   I-2  

Canadian Guarantee

   I-3  

Canadian Security Agreement

   I-4  

U.K. Fixed and Floating Security Document

   I-5  

U.K. Share Charge

   J  

Mortgage

   K  

Landlord Waiver and Consent Agreement

   L  

Borrowing Base Certificate

 

- v -



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of April 30, 2007, is entered into
by and among HANDLEMAN COMPANY, a Michigan corporation (“Holdings”), HANDLEMAN
ENTERTAINMENT RESOURCES L.L.C., a Michigan limited liability company
(“Company”), CERTAIN DOMESTIC SUBSIDIARIES OF HOLDINGS IDENTIFIED ON THE
SIGNATURE PAGES HERETO AS “BORROWERS” (such Subsidiaries, together with the
Company, are referred to individually as a “Borrower” and collectively, jointly
and severally, as “Borrowers”), and CERTAIN SUBSIDIARIES OF HOLDINGS IDENTIFIED
ON THE SIGNATURE PAGES HERETO AS “GUARANTORS”, as Guarantors (as hereinafter
defined), the Lenders (as hereinafter defined) party hereto from time to time,
SILVER POINT FINANCE, LLC (“Silver Point”), as administrative agent for the
Lenders (in such capacity, “Administrative Agent”), as collateral agent for the
Lenders (in such capacity, “Collateral Agent”) and as co-lead arranger (in such
capacity, a “Co-Lead Arranger”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend certain credit facilities to Borrowers,
in an aggregate principal amount not to exceed $140,000,000, consisting of
(a) $50,000,000 aggregate principal amount of Tranche A Term Loans,
(b) $40,000,000 aggregate principal amount of Tranche B Term Loans, and (c) up
to $50,000,000 aggregate principal amount of Revolving Commitments, the proceeds
of which shall be used to (i) repay the Existing Indebtedness and the Existing
Intercompany Notes, (ii) finance the working capital needs and general corporate
purposes of Holdings and its Subsidiaries, and (iii) pay fees and expenses
associated with the transactions contemplated by this Agreement and the
refinancing of the Existing Indebtedness.

WHEREAS, each Borrower has agreed to secure all of its obligations hereunder and
under the other Credit Documents by granting to Collateral Agent, for the
benefit of Secured Parties, a Requisite Priority Lien on substantially all of
its assets; and

WHEREAS, each Guarantor has agreed to guarantee the obligations of the Borrowers
hereunder and to secure its obligations hereunder and under the other Credit
Documents by granting to Collateral Agent, for the benefit of Secured Parties, a
Requisite Priority Lien on substantially all of its assets:

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Account(s)” means any account or Account as defined under the UCC, including
without limitation, with respect to any Person, any and all rights of such
Person to payment for goods sold or leased or for services rendered, including
accounts, general intangibles, intangibles, and any and all such rights
evidenced by chattel paper, instruments or documents, whether due or to become
due and whether or not earned by performance, and whether now or hereafter
acquired or arising in the future, and any supporting obligations in respect of
the foregoing and any proceeds arising from or relating to the foregoing.

“Account Debtor” means each Person who is in any way obligated on or in
connection with any Account.

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the rate per annum obtained
by dividing (and rounding upward to the next whole multiple of one-sixteenth of
one percent (1/16 of 1%)) (i) (a) the rate per annum (rounded to the nearest
one-hundredth of one percent (1/100 of 1%)) equal to the rate determined by
Administrative Agent to be the offered rate which appears on the page of the
Telerate Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being page number 3740 or 3750, as
applicable) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, or (b) in
the event the rate referenced in the preceding clause (a) does not appear on
such page or service or if such page or service shall cease to be available, the
rate per annum (rounded to the nearest one-hundredth of one percent (1/100 of
1%)) equal to the rate determined by Administrative Agent to be the offered rate
on such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded to the
nearest one-hundredth of one percent (1/100 of 1%)) equal to the offered
quotation rate to first class banks in the London interbank market for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan, for
which the Adjusted LIBOR Rate is then being determined with maturities
comparable to such period as of approximately 11:00 a.m. (London, England time)
on such Interest Rate Determination Date as determined by Administrative Agent
in accordance with its customary practices, by (ii) an amount equal to (a) one,
minus (b) the Applicable Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Administrative Agent’s Account” means an account at a bank designated by
Administrative Agent from time to time as the account into which Credit Parties
shall make all payments to Administrative Agent for the benefit of Agent and
Lenders under this Agreement and the other Credit Documents.

 

- 2 -



--------------------------------------------------------------------------------

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other regulatory body or any mediator or
arbitrator whether pending or, to the best knowledge of Holdings or any of its
Subsidiaries, threatened against or affecting Holdings or any of its
Subsidiaries or any property of Holdings or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.17(b).

“Affected Loans” as defined in Section 2.17(b).

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 5% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers and partners and (d) in the case
of Borrowers, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of any Borrower. For the purposes of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise. Notwithstanding anything to the contrary herein, in no event shall
any Agent or Lender be considered an “Affiliate” of any Credit Party.

“Agent” means each of Administrative Agent and Collateral Agent.

“Agent Advances” as defined in Section 9.8(c).

“Aggregate Amounts Due” as defined in Section 2.16.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Credit and Guaranty Agreement, dated as of April 30,
2007, as it may be amended, supplemented or otherwise modified from time to time
and any annexes, exhibits, schedules to any of the foregoing.

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency Liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors of the Federal Reserve System or other applicable banking
regulator. Without limiting the effect of the foregoing, the Applicable Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks with respect to (i) any category of liabilities which includes
deposits by reference to which the applicable Adjusted LIBOR Rate or any other
interest rate of a Loan is to be determined, or (ii) any category of extensions
of credit or other assets which

 

- 3 -



--------------------------------------------------------------------------------

include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed to constitute
Eurocurrency Liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBOR Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of Holdings’ or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
including the Capital Stock of any of Holdings’ Subsidiaries, other than
inventory sold or leased in the ordinary course of business.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Attributable Debt” means as of the date of determination thereof, without
duplication, (i) in connection with a sale and leaseback transaction, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during the
then-remaining term of any applicable lease, and (ii) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer or treasurer, in each case, whose signatures
and incumbency have been certified to Administrative Agent.

“Availability Reserves” shall mean such reserves to the Working Capital
Borrowing Base as the Administrative Agent determines from time to time in its
reasonable discretion based upon the lending practices of the Administrative
Agent, which reserves may relate to the assets the value of which are used to
determine the Working Capital Borrowing Base or any other assets or other matter
or circumstance deemed appropriate by the Administrative Agent in its reasonable
discretion based upon the lending practices of the Administrative Agent.

“Bankruptcy Code” means (i) Title 11 of the United States Code entitled
“Bankruptcy,” (ii) the Bankruptcy and Insolvency Act (Canada), (iii) the
Companies’ Creditors Arrangement Act (Canada) or (iv) the Insolvency Act of 1986
of England and Wales, as applicable, or any similar legislation in a relevant
jurisdiction, in each case, as now and hereafter in effect, or any successor
statute.

 

- 4 -



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day, and (ii) the Federal Funds Effective Rate in
effect on such day plus three percent (3.0%). Any change in the Base Rate due to
a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Blocked Account” means a Deposit Account of a Credit Party maintained by a
financial institution that has entered into a control agreement or similar
agreement with the Working Capital Agent and the Administrative Agent.

“Blocked Cash” means, as of any date of determination, (i) with respect to any
Cash or Cash Equivalents maintained in Canada, the amount of unrestricted Cash
and Cash Equivalents of the Canadian Guarantors maintained in a deposit account
which is subject to a tri-party blocked account agreement and provides Agent
with perfected first-priority Lien on such account and the contents thereof and
grants Agent sole dominion and control over such account; provided, however,
Blocked Cash maintained in Canada shall not at any time exceed the lesser of
(a) $15,000,000 or (b) one-third (33%) of the trailing-three month sales for the
Canadian Guarantors, calculated as of the most recently ended Fiscal Month and
(ii) with respect to any Cash or Cash Equivalents maintained in the United
Kingdom, the amount of unrestricted Cash and Cash Equivalents of the U.K.
Guarantors maintained in a deposit account which is subject to a tri-party
blocked account agreement that provides Agent with perfected first-priority Lien
on such account and the contents thereof and grants Agent sole dominion and
control over such account; provided, however, Blocked Cash maintained in the
United Kingdom shall not at any time exceed the lesser of (y) $30,000,000 or
(z) one-third (33%) of the trailing-three month sales for the U.K. Guarantors,
calculated as of the most recently ended Fiscal Month.

“Book Value” means, as of any date of determination with respect to any Person,
the value of the applicable Inventory or Accounts maintained in the financial
records of such Person, based on the lower of cost or market, on a first-in,
first-out basis (if applicable), in accordance with GAAP.

“Borrower” and “Borrowers” as defined in the preamble hereto.

“Borrower Representative” means the Company.

“Borrowing Base Certificate” means a certificate signed by an Authorized Officer
of Holdings and setting forth the calculation of the Working Capital Borrowing
Base in compliance with Section 5.1(q), substantially in the form of Exhibit L.

“Borrowing Base Excess” as defined in Section 6.21(c).

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the

 

- 5 -



--------------------------------------------------------------------------------

Adjusted LIBOR Rate or any LIBOR Rate Loans, the term “Business Day” shall mean
any day which is a Business Day described in clause (i) and which is also a day
for trading by and between banks in Dollar deposits in the London interbank
market.

“Business Trade Secrets” as defined in Section 4.31.

“Canadian Employee Benefits Laws” means the Canadian Pension Plan Act (Canada),
the Pension Benefit Act (Ontario), the Pension Benefits Standards Act 1985
(Canada), the Health Insurance Act (Ontario), the Employment Standards Act
(Ontario), the Income Tax Act (Canada), the Canada Labour Code, and any federal,
provincial or local counterparts or equivalents, in each case, as amended from
time to time.

“Canadian Guarantee” means the General Guarantee made by the Canadian Guarantors
in favor of the Collateral Agent, for the benefit of the Secured Parties,
substantially in the form of Exhibit I-2.

“Canadian Guarantors” means Canadian OpCo and any other Guarantor that is formed
under the laws of Canada or any province or territory thereof, and “Canadian
Guarantor” means any of the Canadian Guarantors.

“Canadian HoldCo” means Handleman Canada Inc., a corporation organized under the
laws of the Province of Ontario.

“Canadian Income Tax Act” means the Income Tax Act (Canada), R.S.C. 1985 C.1
(5th Supp), as amended.

“Canadian Obligations” means all debts, principal, interest (including any
interest that, but for the provisions of the Bankruptcy Code, would have
accrued), premiums, liabilities, obligations, indemnifications, fees, charges,
costs, expenses (including any fees or expenses that, but for the provisions of
the Bankruptcy Code, would have accrued), lease payments, guaranties, covenants,
and duties of any kind and description, including, without limitation, the
Guaranteed Obligations of the Canadian Guarantors with respect to the U.S.
Obligations and the U.K. Obligations, in each case, owing by the Canadian
Guarantors, to the Agents (including former Agents), the Lenders or any of them
pursuant to or evidenced by the Credit Documents and irrespective of whether for
the payment of money, whether direct or indirect, primary or secondary absolute
or contingent, due or to become due, now existing or hereafter arising, or
otherwise and including all interest not paid when due and all expenses that the
Canadian Guarantors are required to pay or reimburse or perform by the Credit
Documents, by law, or otherwise. Any reference in this Agreement or in the
Credit Documents to the Canadian Obligations shall include all amendments,
changes, extensions, modifications, renewals replacements, substitutions, and
supplements, thereto and thereof, as applicable, both prior and subsequent to
any proceedings under the Bankruptcy Code.

“Canadian OpCo” means Handleman Company of Canada Limited, a corporation
organized under the laws of the Province of Ontario.

 

- 6 -



--------------------------------------------------------------------------------

“Canadian Security Agreement” means the General Security Agreement made by the
Canadian Guarantors in favor of the Collateral Agent, for the benefit of the
Secured Parties, substantially in the form of Exhibit I-3.

“Canadian Security Documents” means (i) the Canadian Guarantee, (ii) the
Canadian Security Agreement, and (iii) any additional agreements delivered to
evidence the Canadian Obligations and/or to establish a security interest in the
Collateral located in Canada, in each case, in form and substance satisfactory
to the Collateral Agent.

“Canadian Withholding Taxes” means withholding taxes payable by the Canadian
Guarantors to the CRA pursuant to Section 212(1) of the Canadian Income Tax Act.

“Capital Lease” means, as applied to any Person, any lease of (or other
arrangement conveying the right to use) any property (whether real, personal or
mixed) by that Person as lessee (or the equivalent) that, in conformity with
GAAP, is or should be accounted for as a capital lease on the balance sheet of
that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or the government of Canada or
England, or (b) issued by any agency of the United States, Canada or England,
the obligations of which are backed by the full faith and credit of the United
States, Canada or England, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America, province of Canada, or any political subdivision of any such
state or province or any public instrumentality thereof, in each case maturing
within one year after such date and having, at the time of the acquisition
thereof, a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(iii) commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iv) certificates of deposit or
bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia or
Canada or any province thereof that (a) is at least “adequately capitalized” (as
defined in the regulations of its primary federal banking regulator), and
(b) has Tier 1 capital (as defined in such regulations) of not less than
$100,000,000; and (v) shares of any money market mutual fund that (a) has at
least ninety-five percent (95%) of its assets invested continuously in the types
of investments referred to in clauses (i) and (ii) above, (b) has net assets of
not less than $500,000,000, and (c) has the highest rating obtainable from
either S&P or Moody’s.

 

- 7 -



--------------------------------------------------------------------------------

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit F.

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have
acquired, directly or indirectly, beneficial or of record ownership of
twenty-five percent (25%) or more on a fully diluted basis of the voting and/or
economic interest in the outstanding Capital Stock of Holdings or (b) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of Holdings; (ii) Holdings
shall cease to beneficially own and control one hundred percent (100%) on a
fully diluted basis of the economic and voting interest in the outstanding
Capital Stock of any Credit Party; (iii) the majority of the seats (other than
vacant seats) on the board of directors (or similar governing body) of Holdings
cease to be occupied by Persons who either (a) were members of the board of
directors of Holdings on the Closing Date, or (b) were nominated for election or
appointed by the board of directors of Holdings, a majority of whom were
directors on the Closing Date or whose election or nomination for election was
previously approved by a majority of such directors; or (iv) any “change of
control” occurs under any of the following agreements: (A) Agreement dated
September 6, 2005 between Holdings and Ronnie Wayne Lund, (B) Agreement dated
March 17, 1997 between Holdings and Stephen Strome, (C) Agreement dated
February 16, 2007 between Holdings and Robert Kirby, (D) Agreement dated
August 8, 2003 between Holdings and Thomas C. Braum, Jr., (E) Change of
Control/Severance Agreement dated March 2007 between Holdings and Jeff Skipton,
(F) Change of Control/Severance Agreement dated March 2007 between Holdings and
Scott Wilson, (G) Change of Control/Severance Agreement dated March 2007 between
Holdings and Khaled Haram, and (H) Change of Control/Severance Agreement dated
March 2007 between Holdings and Mark Albrecht.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche A Term Loan Exposure; (b) Lenders having
Tranche B Term Loan Exposure; and (c) Lenders having Revolving Exposure;
(ii) with respect to Loans, each of the following classes of Loans: (a) Tranche
A Term Loans; (b) Tranche B Term Loans; and (c) Revolving Loans.

“Closing Date” means the date on which the Term Loans are made.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Closing Date Mortgaged Property” as defined in Section 3.1(h).

“Co-Lead Arranger” as defined in the preamble hereto.

“Collateral” means, collectively, all of the property and assets and all
interests therein and proceeds thereof now owned or hereafter acquired by any
Person upon which a Lien is granted or purported to be granted by such Person
pursuant to the Collateral Documents or any other Credit Documents as security
for the Obligations.

“Collateral Access Agreement” means any Landlord Collateral Access Agreements,
or any other agreement, acknowledgement or certificate in form and substance
reasonably satisfactory to the Agents pursuant to which a mortgagee or lessor

 

- 8 -



--------------------------------------------------------------------------------

of real property on which Collateral is stored or otherwise located, or a
warehouseman, processor, converter facility or other bailee of Inventory or
other property owned by Holdings or any of its Subsidiaries, acknowledges the
Liens under the Collateral Documents and subordinates or waives any Liens held
by such Person on such property and, in the case of any such agreement with a
mortgagee or lessor, permits the Collateral Agent reasonable access to and the
use of such real property during the continuance of an Event of Default to
assemble, complete and sell any Collateral stored or otherwise located thereon.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the U.S. Pledge and Security Agreement, the
Canadian Security Documents, the U.K. Security Documents, the Mortgages, any
Collateral Access Agreements, the Collateral Questionnaire, the Guaranties, the
Patent Security Agreement, the Trademark Security Agreement, the Copyright
Security Agreement and all other acknowledgments (including the consent executed
by the Army and Air Force Exchange Service), certificates, financing statements,
(and foreign equivalents thereof) instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to Collateral Agent, for the benefit of
Secured Parties, a Lien on any real, personal or mixed property of that Credit
Party as security for the Obligations, in each case, as such Collateral
Documents may be amended or otherwise modified from time to time.

“Collateral Questionnaire” means a perfection certificate in form satisfactory
to Collateral Agent that provides information with respect to the personal or
mixed property of each Credit Party.

“Commitment” means any Revolving Commitment, Tranche A Term Loan Commitment,
Tranche B Term Loan Commitment.

“Communications” as defined in Section 9.9(a).

“Company” as defined in the preamble hereto.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to:

 

  (i) the sum, without duplication, of the amounts for such period of:

 

  (a) Consolidated Net Income, plus

 

  (b) Consolidated Interest Expense, plus

 

  (c) provisions for taxes based on income, plus

 

- 9 -



--------------------------------------------------------------------------------

  (d) total depreciation expense, plus

 

  (e) total amortization expense, plus

 

  (f) amortization of License Advances; plus

 

  (g) amortization of Software Development Costs; plus

 

  (h) other non-Cash items reducing Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items in any future period or amortization of a prepaid Cash item
that was paid in a prior period), minus

 

  (ii) the sum, without duplication, of the amounts for such period of:

 

  (a) other non-Cash items increasing Consolidated Net Income for such period
(excluding any such non-Cash item to the extent it represents the reversal of an
accrual or reserve for potential Cash item in any prior period), plus

 

  (b) investment income, plus

 

  (c) income tax credits, plus

 

  (d) extraordinary cash gains and other income, plus

 

  (e) net gains from the sale or exchange of capital assets;

in each case, determined in accordance with GAAP.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Holdings and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment (including the portion of liabilities under
any Capital Lease that is or should be capitalized in accordance with GAAP) or
which should otherwise be capitalized” or similar items reflected in the
consolidated statement of cash flows of Holdings and its Subsidiaries.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in Cash.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for Holdings and its Subsidiaries on a consolidated basis equal to:

 

  (i) the sum, without duplication, of the amounts for such period of:

 

  (a) Consolidated Adjusted EBITDA, plus

 

- 10 -



--------------------------------------------------------------------------------

  (b) investment income, plus

 

  (c) other non-ordinary course income, minus

 

  (ii) the sum, without duplication, of the amounts for such period of:

 

  (a) voluntary and scheduled repayments of Consolidated Total Debt (excluding
repayments of any revolving credit indebtedness except to the extent the
obligation of the relevant lenders to make such revolving credit available is
permanently reduced or terminated in connection with such repayments, to the
extent of such reduction or termination), plus

 

  (b) Consolidated Capital Expenditures (net of any proceeds of (x) Net Asset
Sale Proceeds to the extent reinvested in accordance with Section 2.13(a),
(y) Net Insurance/Condemnation Proceeds to the extent reinvested in accordance
with Section 2.13(b), and (z) any proceeds of related financings with respect to
such expenditures) made in cash; plus

 

  (c) Consolidated Cash Interest Expense, plus

 

  (d) License Advances made in cash, plus

 

  (e) Software Development Costs paid in cash, plus

 

  (f) provisions for current taxes based on income of Holdings and its
Subsidiaries and payable in cash with respect to such period.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Holdings and its Subsidiaries on a
consolidated basis equal to:

 

  (i) Consolidated Cash Interest Expense, plus

 

  (ii) scheduled payments of principal on Consolidated Total Debt, plus

 

  (iii) Consolidated Capital Expenditures, plus

 

  (iv) dividends or distributions paid in cash, plus

 

  (v) the portion of taxes based on income actually paid in cash and provisions
for cash income taxes, plus

 

  (vi) License Advances, plus,

 

  (vii) Software Development Costs, as each of the foregoing is made during such
period in conformity with GAAP.

 

- 11 -



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Holdings and its Subsidiaries on a consolidated
basis with respect to all outstanding Consolidated Total Debt, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Agreements.

“Consolidated Net Income” means, for any period:

(i) the net income (or loss) of Holdings and its Subsidiaries on a consolidated
basis for such period taken as a single accounting period determined in
conformity with GAAP, minus

(ii) the sum of:

(a) the income (or loss) of any Person (other than a Subsidiary of Holdings) in
which any other Person (other than Holdings or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to Holdings or any of its Subsidiaries by such
Person during such period, plus

(b) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Holdings or is merged into or consolidated with Holdings or any of
its Subsidiaries or that Person’s assets are acquired by Holdings or any of its
Subsidiaries, plus

(c) the income of any Subsidiary of Holdings to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, plus

(d) any after tax gains attributable to Asset Sales or returned surplus assets
of any Pension Plan, plus

(e) (to the extent not included in clauses (a) through (d) above) any net
extraordinary gains.

“Consolidated Total Debt” means, as at any date of determination: the aggregate
amount of all Indebtedness of Holdings and its Subsidiaries determined on a
consolidated basis in accordance with GAAP or, in the case of Rate Management
Transactions or other hedging arrangements, the Net Mark-to-Market Exposure
determined on a consolidated basis.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

- 12 -



--------------------------------------------------------------------------------

“Contributing Guarantors” as defined in Section 7.2.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

“Copyright Security Agreement” means the Copyright Security Agreements made in
favor of the Collateral Agent, on behalf of the Secured Parties, by each
applicable Credit Party.

“CRA” means the Canada Revenue Agency.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letter, the Intercreditor Agreement, the Intercompany
Subordination Agreements, the Flow of Funds Agreement, and all other
certificates, documents, instruments or agreements executed and delivered by a
Credit Party for the benefit of any Agent or any Lender in connection herewith.

“Credit Extension” means the making, conversion or continuance of a Loan.

“Credit Party” means each Person (other than any Agent or any Lender, or any
representative thereof) from time to time party to a Credit Document.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect

 

- 13 -



--------------------------------------------------------------------------------

to such Defaulting Lender shall have been reduced to zero (whether by the
funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.12 or
Section 2.13 or by a combination thereof), and (b) such Defaulting Lender shall
have delivered to the Borrower Representative and Administrative Agent a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Commitments, and (iii) the date on which the Borrower Representative,
Administrative Agent and Requisite Lenders waive all Funding Defaults of such
Defaulting Lender in writing.

“Defaulted Loan” as defined in Section 2.21.

“Defaulting Lender” as defined in Section 2.21.

“Default Rate” means any interest payable pursuant to Section 2.9.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disqualified Capital Stock” means Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Final Maturity Date, (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Capital Stock referred to in clause (a) above,
in each case at any time prior to the first anniversary of the Final Maturity
Date, (c) contains any repurchase obligation that may come into effect prior to
payment in full of all Obligations, (d) requires cash dividend payments prior to
one year after the Final Maturity Date, (e) does not provide that any claims of
any holder of such Capital Stock may have against Holdings or any of its
Subsidiaries (including any claims as judgment creditor or other creditor in
respect of claims for the breach of any covenant contained therein) shall be
fully subordinated (including a full remedy bar) to the Obligations in a manner
satisfactory to Administrative Agent, (f) provides the holders of such Capital
Stock thereof with any rights to receive any cash upon the occurrence of a
change of control prior to the first anniversary date on which the Obligations
have been irrevocably paid in full, unless the rights to receive such cash are
contingent upon the Obligations being irrevocably paid in full, or (g) is
prohibited by the terms of this Agreement. As used in this definition “Final
Maturity Date” means of April 30, 2012.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means (i) in the case of the Revolving Loans or Revolving
Commitments, (a) any Lender with Revolving Exposure or any Affiliate (other than
a natural person) of any Lender with Revolving Exposure, (b) a commercial bank

 

- 14 -



--------------------------------------------------------------------------------

organized under the laws of the United States, or any state thereof, and having
total assets or net worth in excess of $100,000,000, (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development or a political subdivision
of any such country and which has total assets or net worth in excess of
$100,000,000, provided that such bank is acting through a branch or agency
located in the United States, and (d) a finance company, insurance company, or
other financial institution or fund that is engaged in making, purchasing, or
otherwise investing in commercial loans in the ordinary course of its business
and having (together with its Affiliates) total assets or net worth in excess of
$100,000,000, (ii) in the case of the Term Loans (a) any Lender, any Affiliate
of any Lender and any Related Fund (any two or more Related Funds being treated
as a single Eligible Assignee for all purposes hereof), and (b) any commercial
bank, insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans as one of its businesses, and (iii) any other
Person (other than a natural Person) approved by Administrative Agent; provided,
that neither Holdings nor any Affiliate of Holdings shall, in any event, be an
Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA or a benefit plan, pension plan or plan under Canadian
Employee Benefit Laws or a U.K. Employee Benefit Laws which is or was sponsored,
maintained or contributed to by, or required to be contributed by, Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order, complaint, summons,
citation, direction, penalty, fine, investigation, or other order, directive or
proceeding (conditional or otherwise), by any Governmental Authority or any
other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal, provincial, state or local (or any subdivision of any of them),
statutes, ordinances, orders, rules, by-laws, regulations, judgments,
guidelines, policies, Governmental Authorizations, or any other requirements of
Governmental Authorities or any rule of common law, or any judicial or
administrative interpretation thereof, imposing liability or establishing
standards of conduct for or relating to (i) public health and safety, protection
of the environment or other environmental matters, including those relating to
any Hazardous Materials Activity; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) occupational safety
and health, or the protection of human health or welfare.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations thereunder.

 

- 15 -



--------------------------------------------------------------------------------

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Holdings or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Holdings
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Holdings or such Subsidiary and
with respect to liabilities arising after such period for which Holdings or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
or Multiemployer Plan (excluding those for which the provision for 30-day notice
to the PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) notice of intent to terminate a Pension Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more non-related contributing sponsors or the
termination of any such Pension Plan resulting in liability to Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might reasonably constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (vi) the imposition of
liability on Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any liability or potential liability
therefor, or the receipt by Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan or the assets thereof, or against Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of

 

- 16 -



--------------------------------------------------------------------------------

the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; (xi) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan; or (xii) the imposition of any material
liability under Title IV of ERISA, other than the PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon Holdings, any of its Subsidiaries
or any of their respective ERISA Affiliates; (xiii) any equivalent event,
action, condition, proceeding or otherwise under Canadian Employee Benefit Laws
or U.K. Employee Benefit Laws, or (xiv) any other event or condition with
respect to a Pension Plan or Multiemployer Plan that could reasonably be
expected to result in material liability of Holdings.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Existing Credit Documents” means that certain Amended and Restated Credit
Agreement, dated as of November 22, 2005, by and among Holdings, certain
Subsidiaries of Holdings, the lenders from time to time party thereto, LaSalle
Bank Midwest National Association, as administrative agent, KeyBank National
Association, as co-syndication agent, Comerica Bank, as co-syndication agent,
U.S. Bank, N.A., as co-syndication agent, and LaSalle Bank Midwest National
Association, as documentation agent, together with all related Loan Documents,
(as such term is defined therein), all as amended, restated, supplemented or
otherwise modified prior to the Closing Date.

“Existing Indebtedness” means Indebtedness and other obligations outstanding
under the Existing Credit Documents.

“Existing Intercompany Notes” means, collectively, (i) the promissory note made
by U.K. OpCo to the order of Holdings (successor by merger to Lifetime Holding,
Inc.) in the aggregate outstanding principal amount of approximately
$80,000,000, and (ii) the promissory note made by Holdings (successor by merger
to Lifetime Holding, Inc.) to the order of U.K. OpCo in the aggregate
outstanding principal amount of approximately $20,000,000.

“Extraordinary Receipts” means any cash received by or paid to or for the
account of Holdings or any of it Subsidiaries not in the ordinary course of
business, including any foreign, United States, state or local tax refunds,
pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement and proceeds of
insurance (excluding, however, any Net Insurance/Condemnation Proceeds which are
subject to Section 2.13(b)).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

- 17 -



--------------------------------------------------------------------------------

“Fair Share Contribution Amount” as defined in Section 7.2.

“Fair Share” as defined in Section 7.2.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one-hundredth of
one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided,
that, (i) if such day is not a Business Day, the Federal Funds Effective Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average of the quotations for the
day of such transactions received by Administrative Agent from three federal
funds brokers of recognized standing selected by it.

“Fee Letter” means the letter agreement dated the date hereof between the
Borrowers and the Administrative Agent, and acknowledged by each of the other
Credit Parties.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, in each case in conformity with GAAP
applied on a consistent basis, subject, in the case of interim financial
statements, to changes resulting from normal audit and year-end adjustments.

“Financial Plan” as defined in Section 5.1(i).

“Fiscal Month” means any of the monthly accounting periods of Holdings and its
Subsidiaries.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
the Saturday closest to April 30th of each calendar year.

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Month of (a) Consolidated Adjusted EBITDA for the twelve month period most
recently ended, taken as a single accounting period, to (b) Consolidated Fixed
Charges for such twelve month period.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Flow of Funds Agreement” means that certain Flow of Funds Agreement, dated as
of the Closing Date, duly executed by each Credit Party, each Agent, each Lender
and any other person party thereto, in form and substance satisfactory to the
Agents, in connection with the disbursement of Loan proceeds in accordance with
Section 2.5 of this Agreement.

 

- 18 -



--------------------------------------------------------------------------------

“Foreign Currency” as defined in Section 10.27.

“Foreign Currency Conversion Date” as defined in Section 10.27.

“Funding Default” as defined in Section 2.21.

“Funding Guarantor” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, provincial, municipal,
national, local or other government, governmental department, commission, board,
bureau, court, agency, tribunal, administrative hearing body, arbitration panel,
commission or instrumentality or political subdivision thereof or any entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, any province or territory of Canada, Canada, or any other foreign entity
or government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Authorization” means any approval, certificate, permit, license,
authorization, plan, registration, directive, consent order or consent decree of
or from any Governmental Authority.

“Granting Lender” as defined in Section 10.7.

“Grantor” as defined in the U.S. Pledge and Security Agreement.

“Guarantee” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person in any
manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, that is (a) an obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; or (b) a
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (i) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (ii) to maintain the

 

- 19 -



--------------------------------------------------------------------------------

solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (i) or
(ii) of this clause (b), the primary purpose or intent thereof is as described
in clause (a) above.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means Holdings and each Subsidiary of Holdings (other than the
Borrowers, Canadian HoldCo and the Insignificant Subsidiaries), and each other
Person, if any, that executes a Guaranty or other similar agreement in favor of
the Collateral Agent, for the benefit of the Secured Parties, in connection with
the transactions contemplated by this Agreement and the other Credit Documents.

“Guarantor Subsidiary” means each Guarantor other than Holdings.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7 and any
other guaranty executed and delivered to the Collateral Agent to guarantee the
payment of the Obligations (or any portion thereof).

“Hazardous Materials” shall include, without regard to amount and/or
concentration (a) any element, compound, or chemical that is defined, listed or
otherwise classified as a contaminant, pollutant, toxic pollutant, toxic,
deleterious or hazardous substances, extremely hazardous substance or chemical,
hazardous waste, hazardous materials, medical waste, biohazardous or infectious
waste, special waste, or solid waste; (b) petroleum, petroleum-based or
petroleum-derived products; (c) polychlorinated biphenyls; (d) any substance
exhibiting a hazardous waste characteristic including but not limited to
corrosivity, ignitibility, toxicity or reactivity as well as any radioactive or
explosive materials; and (e) any asbestos-containing materials.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any Remedial Action with
respect to any of the foregoing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Holdings and its Subsidiaries for the Fiscal Year ended
April 29, 2006, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Year,
and (ii) for the interim period from January 31, 2007 to the Closing Date,
internally prepared, unaudited financial statements of Holdings and its
Subsidiaries consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for each quarterly
period completed prior to forty six (46)

 

- 20 -



--------------------------------------------------------------------------------

days before the Closing Date and for each Fiscal Month completed prior to
thirty-one (31) days prior to the Closing Date, in the case of clauses (i) and
(ii) certified by the chief financial officer of Holdings that such financial
statements fairly present, in all material respects, the financial condition of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject, if
applicable, to changes resulting from audit and normal year end adjustments.

“Holdings” as defined in the preamble hereto.

“Increased Cost Lender” as defined in Section 2.22.

“Incremental Availability Reserve” means a reserve imposed against the Working
Capital Borrowing Base in an amount equal to the greater of (a) $0 and (b) an
amount equal to the difference between (i) $30,000,000, and (ii) the sum of
(A) 10% of the Book Value of Eligible Accounts (as defined in the Working
Capital Agreement as in effect on the date hereof, whether or not such agreement
remains in effect), plus (B) 10% of the Net Orderly Liquidation Value (as
defined in the Working Capital Agreement as in effect on the date hereof,
whether or not such agreement remains in effect) of Eligible Inventory (as
defined in the Working Capital Agreement, as in effect on the date hereof,
whether or not such agreement remains in effect), plus (C) 75% of the appraised
fair market value (based upon a sale period of nine (9) months) of all Real
Estate Assets owned by the Credit Parties on which the Collateral Agent has a
Requisite Priority Lien (which fair market value shall be adjusted in accordance
with the appraisals required to be delivered pursuant to Section 5.1(u)).

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) all obligations of such Person evidenced by
notes, bonds or similar instruments or upon which interest payments are
customarily paid and all obligations in respect of drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding (a) trade payables incurred in the ordinary
course of business having a term of less than four (4) months that are not
overdue by more than sixty (60) days and (b) other trade payables in an
aggregate amount not exceeding $2,000,000 at any time) which purchase price is
(a) due more than four (4) months from the date of incurrence of the obligation
in respect thereof or (b) evidenced by a note or similar written instrument;
(v) all obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such person, (vi) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of that Person; (vii) the
face amount of any letter of credit or letter of guaranty issued, bankers’
acceptances facilities, surety bond and similar credit transactions for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings or drafts; (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another; (ix) any obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the

 

- 21 -



--------------------------------------------------------------------------------

holders thereof will be protected (in whole or in part) against loss in respect
thereof; (x) any liability of such Person for an obligation of another through
any agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (a) or
(b) of this clause (x), the primary purpose or intent thereof is as described in
clause (ix) above; (xi) all obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including any
Interest Rate Agreement and Currency Agreement, whether entered into for hedging
or speculative purposes; (xii) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person and (xii) all Attributable Debt of such Person. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer,
unless such Indebtedness is expressly non-recourse to such Person.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
fines, claims (including Environmental Claims), costs (including the costs of
any investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty), or in connection with any request made by any
Agent to the Working Capital Agent to implement, increase or maintain any
Availability Reserve; (ii) the statements contained in the commitment letter or
proposal letter delivered by any Lender to Holdings with respect to the
transactions contemplated by this Agreement; or (iii) any Environmental Claim
against or any Hazardous Materials Activity relating to or arising from,
directly or indirectly, any past or present activity, operation, land ownership
or occupancy, or practice of Holdings or any of its Subsidiaries.

“Indemnitee” as defined in Section 10.3(a).

“Indemnitee Agent Party” as defined in Section 9.6.

 

- 22 -



--------------------------------------------------------------------------------

“Insignificant Subsidiaries” means each of the Subsidiaries of Holdings listed
on Schedule 1.1(a).

“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, dated as of the date hereof, made by the Credit Parties
and their Subsidiaries in favor of the Collateral Agent for the benefit of the
Agents and the Lenders.

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
the date hereof, by and among the Agents, and the Working Capital Agent and
acknowledged by the Borrowers and the Guarantors, in form and substance
satisfactory to the Agents and Lenders, as the same may be amended, supplemented
or otherwise modified from time to time and any annexes, exhibits, schedules to
any of the foregoing.

“Interest Payment Date” means with respect to any Loan the last day of each
month, commencing on the first such date to occur after the Closing Date.

“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of one (1), two (2), three (3) or six (6) months, as selected by the
Borrower Representative in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, that, (a) if an Interest Period would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clauses (c) and (d) of this definition, end on the last Business Day of a
calendar month; (c) no Interest Period with respect to any portion of any Class
of Term Loans shall extend beyond such Class’s Term Loan Maturity Date; and
(d) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Commitment Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, or interest rate collar agreement, interest rate hedging
agreement or other similar agreement or arrangement, each of which is (i) for
the purpose of hedging the interest rate exposure associated with Holdings’ and
its Subsidiaries’ operations, (ii) approved by Administrative Agent, and
(iii) not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Control Event” means a material weakness in internal controls over
public reporting, as described in the Securities Laws, or fraud that involves
management of Holdings, which fraud has a material effect on Holdings’ internal
controls over public reporting, as described in the Securities Laws.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

- 23 -



--------------------------------------------------------------------------------

“Inventory” means, with respect to any Person, all goods and merchandise of such
Person, including, without limitation, all raw materials, work-in-process,
packaging, supplies, materials and finished goods of every nature used or usable
in connection with the shipping, storing, advertising or sale of such goods and
merchandise, whether now owned or hereafter acquired, and all such other
property the sale or other disposition of which would give rise to an Account or
cash.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person; (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary of
Holdings from any Person, of any Capital Stock of such Person; (iii) any direct
or indirect loan, advance or capital contributions by Holdings or any of its
Subsidiaries to any other Person, including all indebtedness and Accounts from
that other Person that are not current assets or did not arise from sales to
that other Person in the ordinary course of business; and (iv) any direct or
indirect Guarantee of any obligations of any other Person. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that, in no
event shall any corporate Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.

“Landlord Collateral Access Agreement” means a Landlord Consent and
Subordination Agreement substantially in the form of Exhibit K, or otherwise in
form and substance reasonably acceptable to the Collateral Agent.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.

“Lender” means each lender listed on the signature pages hereto as a Lender, and
any other Person that becomes a party hereto pursuant to an Assignment Agreement
other than any such Person that ceases to be a party hereto pursuant to an
Assignment Agreement.

“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

“License Advances” means prepaid or guaranteed royalties and/or license fees
paid to the owners of intellectual property rights.

“Lien” means (i) any lien, mortgage, pledge, assignment, hypothec, deed of
trust, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing, and (ii) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

 

- 24 -



--------------------------------------------------------------------------------

“Loan” means a Tranche A Term Loan, a Tranche B Term Loan and a Revolving Loan.

“Make-Whole Amount” means, for any prepayment of a Term Loan or reduction or
termination of all or any part of any of the Revolving Credit Commitment, an
amount equal to the sum of (a) the difference between (1) the aggregate amount
of interest which would have otherwise been payable on the amount of the
principal prepayment or commitment reduction from the date of prepayment or
reduction until April 30, 2009 (assuming that interest would have been payable
with respect to the amount of principal prepaid or commitment reduced at a rate
equal to the one-month LIBOR Rate on the date of such prepayment or commitment
reduction plus the Applicable Margin from the date of such principal prepayment
or commitment reduction through April 30, 2009), and (2) the aggregate amount of
interest Lenders would earn if the prepaid or reduced principal amount were
reinvested for the period from the date of prepayment or reduction until
April 30, 2009, at the Treasury Rate, plus (b) 2.0% of the amount of the
principal prepayment or commitment reduction made on such date. No amount will
be payable pursuant to the foregoing provisions with respect to any prepayment
of all or any part of any Loan or termination or reduction of any commitment on
or after April 30, 2009.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business operations, properties,
assets, condition (financial or otherwise) or prospects of Holdings and its
Subsidiaries taken as a whole; (ii) the ability of any Credit Party to fully and
timely perform its Obligations; (iii) the legality, validity, binding effect, or
enforceability against a Credit Party of a Credit Document to which it is a
party; (iv) the Collateral or the Collateral Agent’s Liens (on behalf of itself
and the Secured Parties) on the Collateral or the priority of such Liens; or
(v) the rights, remedies and benefits available to, or conferred upon, any Agent
and any Lender or any Secured Party under any Credit Document. Without limiting
the generality of the foregoing, any event or occurrence adverse to one or more
Credit Parties which results or could reasonably be expected to result in
losses, costs, damages, liabilities or expenditures in excess of $2,500,000
shall constitute a Material Adverse Effect.

“Material Contract” means, collectively, any contract or other arrangement to
which Holdings or any of its Subsidiaries is a party (other than the Credit
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect, and including,
in any event each contract or agreement to which Holdings or any of its
Subsidiaries is a party involving aggregate consideration payable to or by
Holdings or such Subsidiary of $5,000,000 or more (other than purchase orders in
the ordinary course of the business of Holdings or such Subsidiary and other
than contracts that by their terms may be terminated by Holdings or such
Subsidiary in the ordinary course of its business upon less than 60 days’ notice
without penalty or premium).

 

- 25 -



--------------------------------------------------------------------------------

“Material Customer” means any customer from whom Holdings or any of its
Subsidiaries, individually or in the aggregate, derives, or has derived, during
any year within the immediately preceding three year period, annual revenues in
excess of $10,000,000, and, in any event, shall include each of the Persons
specified on Schedule 1.1(c).

“Material Real Estate Asset” means (i) (a) any fee-owned Real Estate Asset
having a fair market value in excess of $2,000,000 as of any date of
determination, and (b) all Leasehold Properties other than those with respect to
which the aggregate payments under the term of the lease are less than
$2,000,000 per annum, or (ii) any Real Estate Asset that the Requisite Lenders
have determined is material to the business, results of operations, properties,
assets, condition (financial or otherwise) or prospects of Holdings or any
Subsidiary thereof and any listed on Schedule 1.1(a).

“Minimum Availability Amount” means (a) at any time prior to January 1, 2008,
the greater of (i) $40,000,000, and (ii) an amount equal to 10% of the Working
Capital Borrowing Base at such time, and (b) at any time on and after January 1,
2008, the greater of (i) $50,000,000 and (ii) an amount equal to 10% of the
Working Capital Borrowing Base at such time; provided, however, that for so long
as Consolidated Adjusted EBITDA for the twelve month period ending on the last
day of the most recently ended Fiscal Month equals or exceeds $25,000,000, the
Minimum Availability Amount shall be equal to the greater of (i) $40,000,000,
and (ii) an amount equal to 10% of the Working Capital Borrowing Base at such
time.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Credit Party to Collateral Agent on behalf
of itself and Lenders with respect to the Closing Date Mortgaged Property,
substantially in the form of Exhibit J, or otherwise in form and substance
reasonably satisfactory to Collateral Agent.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA or such equivalent plan under
Canadian Employee Benefit Laws or U.K. Employee Benefit Laws.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable Fiscal Month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate with comparison
to and variances from the immediately preceding period and budget.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) the sum of Cash payments and Cash Equivalents received by Holdings or
any of its Subsidiaries from such Asset Sale (including any Cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so

 

- 26 -



--------------------------------------------------------------------------------

received), minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income or gains taxes paid or payable by the
seller as a result of any gain recognized in connection with such Asset Sale
during the tax period the sale occurs (after taking into account any available
tax credits or deductions and any tax-sharing arrangements), (b) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale, and (c) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Holdings or any of its Subsidiaries in connection with
such Asset Sale; provided, that upon release of any such reserve, the amount
released shall be considered Net Asset Sale Proceeds).

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty, business interruption or “key man” insurance policies in respect
of any covered loss thereunder, or (b) as a result of the taking of any assets
of Holdings or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Holdings or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Holdings or such Subsidiary in respect thereof, and (b) any bona fide direct
costs incurred in connection with any sale of such assets as referred to in
clause (i)(b) of this definition, including income taxes paid or payable as a
result of any gain recognized in connection therewith (after taking into account
any available tax credits or deductions and any tax-sharing arrangements).

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. As used in
this definition, “unrealized losses” means the fair market value of the cost to
such Person of replacing such Rate Management Transaction as of the date of
determination (assuming the Rate Management Transaction were to be terminated as
of that date), and “unrealized profits” means the fair market value of the gain
to such Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date).

“Non Consenting Lender” as defined in Section 2.22.

“Non-U.S. Lender” as defined in Section 2.19(e).

“Note” means a Tranche A Term Loan Note, a Tranche B Term Loan Note or a
Revolving Loan Note.

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

“Obligations” means, collectively, the U.S. Obligations, the Canadian
Obligations and the U.K. Obligations.

 

- 27 -



--------------------------------------------------------------------------------

“Obligation Currency” as defined in Section 10.27.

“Obligee Guarantor” as defined in Section 7.7.

“Operating Lease Obligations” means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
with respect to Capital Leases.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its by
laws, as amended, or, in each case, the equivalent of the foregoing, and with
respect to the Canadian Guarantors, shall include any unanimous shareholder
agreement or unanimous shareholder declaration or equivalent document, (ii) with
respect to any limited partnership, its certificate of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, (iv) with respect to
any limited liability company, its articles of organization, as amended, and its
operating agreement, as amended (or similar documents) and (v) with respect to
any other type of entity, its corresponding, organization documents. In the
event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

“Other Taxes” means any and all present or future stamp, registration,
recording, filing, transfer, documentary, excise or property Taxes, charges or
similar levies arising from any payment made hereunder or under any of the other
Credit Documents, or from the execution, delivery or enforcement of, or
otherwise with respect to or in connection with, any Credit Document.

“Participant” as defined in Section 10.6(h).

“Patent Security Agreement” means the Patent Security Agreements made in favor
of the Collateral Agent, on behalf of the Secured Parties, by each applicable
Credit Party.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
or equivalent entity under Canadian Employee Benefit Laws or U.K. Employee
Benefit Laws.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA and equivalent Employee Benefit Plans under Canadian Employee Benefit Laws
and U.K. Employee Benefit Laws.

“Permitted Acquisition” means any acquisition by Holdings, any Borrower or any
wholly-owned Guarantor Subsidiaries of Holdings, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided

 

- 28 -



--------------------------------------------------------------------------------

1. immediately prior to, and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

2. all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

3. in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of such Person in connection with such
acquisition shall be owned one hundred percent (100%) by Holdings or a Guarantor
Subsidiary thereof, and Holdings or such Guarantor Subsidiary shall have taken,
or caused to be taken, as of the date such Person becomes a Subsidiary of
Holdings or such Guarantor Subsidiary, each of the actions set forth in Sections
5.10 and/or 5.11, as applicable;

4. (A) Holdings and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.7 on a pro forma basis after giving effect to
such proposed acquisition as of the last day of the Fiscal Month most recently
ended (as determined in accordance with Section 6.7(f)); (B) after giving effect
to such proposed acquisition, the average Working Capital Availability (after
giving effect to the Incremental Availability Reserve, the Revolver/Term Loan A
Reserve, the Minimum Availability Amount and all other Reserves (as defined in
the Working Capital Agreement)) on a pro forma basis (determined in accordance
with Section 6.7(f)) for (i) the 30 day period immediately prior to the making
of such proposed acquisition, and (ii) the 30 day period immediately following
the making of such proposed acquisition equals or exceeds the Specified
Availability Amount at such time; (C) Consolidated Adjusted EBITDA for the
twelve month period ending on the last day of the most recently ended Fiscal
Month equals or exceeds $50,000,000; and (D) after giving effect to such
proposed acquisition, the Fixed Charge Coverage Ratio of Holdings and its
Subsidiaries, on a pro forma basis (determined in accordance with
Section 6.7(f)) for (i) the most recently ended twelve-month period for which
financial statements are available immediately preceding the making of such
proposed acquisition, and (y) the twelve-month period immediately following the
making of such proposed acquisition, is equal to or greater than 1.1:1.0;

5. Holdings shall have delivered to Administrative Agent at least 30 Business
Days prior to such proposed acquisition, (A) a Compliance Certificate evidencing
compliance with Section 6.7 as required under clause (4) above, together with
all relevant financial information with respect to such acquired assets,
including the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with Section 6.7; accompanied by
(B) term sheet and/or commitment letter (setting forth in reasonable detail the
terms and conditions of such acquisition) and, at the request of any Agent, such
other information and documents that any Agent may request, including, without
limitation, executed counterparts of the respective agreements, instruments or
other documents pursuant to which such acquisition is to be consummated
(including, without limitation, any related management,

 

- 29 -



--------------------------------------------------------------------------------

non-compete, employment, option or other material agreements), any schedules to
such agreements, instruments or other documents and all other material ancillary
agreements, instruments or other documents to be executed or delivered in
connection therewith, (B) pro forma financial statements of Holdings and its
Subsidiaries after the consummation of such acquisition, and (C) copies of such
other agreements, instruments or other documents as any Agent shall reasonably
request;

6. the agreements, instruments and other documents referred to in clause
(5)(B) above shall provide that (A) neither the Credit Parties nor any of their
Subsidiaries shall, in connection with such Acquisition, assume or remain liable
in respect of any Indebtedness any Seller, or other obligation of the any seller
(except for obligations incurred in the ordinary course of business in operating
the property so acquired and necessary and desirable to the continued operation
of such property and except for Permitted Indebtedness), and (B) all property to
be so acquired in connection with such acquisition shall be free and clear of
any and all Liens, except for Permitted Liens (and if any such property is
subject to any Lien not permitted by this clause (B) then concurrently with such
Acquisition such Lien shall be released);

7. any Person or assets or division as acquired in accordance herewith (y) shall
be in same business or lines of business in which Holdings and/or its
Subsidiaries are engaged as of the Closing Date and (z) shall have generated
positive cash flow for the four quarter period most recently ended prior to the
date of such acquisition;

8. the acquisition shall have been approved by the board of directors or other
governing body or controlling Person of the Person acquired or the Person from
whom such assets or division is acquired;

9. not less than fifty percent (50%) of the total consideration paid in
connection with the acquisition shall be in the form of equity interests in
Holdings or from the proceeds of issuances of equity by Holdings after the
Closing Date not required to be used to prepay Loans;

10. the aggregate consideration paid in connection with the acquisition shall
not exceed an amount equal to $5,000,000 during any Fiscal Year, or $10,000,000
in the aggregate from the Closing Date to the date of determination; and

11. as of the date of the acquisition, the chief executive officer or the chief
financial officer of Holdings shall provide a certificate to Administrative
Agent and the Lenders certifying as to the matters set forth in the foregoing
clauses and further certifying that the acquisition shall not have a Material
Adverse Effect.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

- 30 -



--------------------------------------------------------------------------------

“Phase I Report” means, with respect to any Facility, a report that (i) conforms
to the ASTM Standard Practice for Environmental Site Assessments: Phase I
Environmental Site Assessment Process, E 1527, or the current ATSM standard for
such process, (ii) was conducted no more than six months prior to the date such
report is required to be delivered hereunder, by one or more environmental
consulting firms reasonably satisfactory to Administrative Agent, (iii) includes
an assessment of asbestos-containing materials at such Facility, (iv) is
accompanied by (a) an estimate of the reasonable worst-case cost of
investigating and remediating any Hazardous Materials Activity identified in the
Phase I Report as giving rise to an actual or potential material violation of
any Environmental Law or as presenting a material risk of giving rise to a
material Environmental Claim or Environmental Liability, and (b) a current
compliance audit setting forth an assessment of Holdings’, its Subsidiaries’ and
such Facility’s current and past compliance with Environmental Laws and an
estimate of the cost of rectifying any non compliance with current Environmental
Laws identified therein and the cost of compliance with reasonably anticipated
future Environmental Laws identified therein.

“Platform” as defined in Section 9.9(b).

“PPSA” shall mean the Personal Property Security Act (Ontario) (as may be
amended and in effect from time to time), as applicable in the context, or
analogous legislation of the applicable Canadian province(s) or territory(ies)
in respect of the applicable Credit Party.

“Prepayment Date” as defined in Section 2.14(c).

“Prepayment Premium” means, with respect to any payment or prepayment of any
Term Loans or any Commitment reduction or termination, a fee payable on the
amount so paid, prepaid, reduced or terminated as follows:

 

Relevant period (number of
calendar months elapsed since
the Closing Date)

  

Prepayment Premium as a
percentage of the amount so
prepaid

on or after 24 prior to 36

   2.0%

on or after 36 prior to 48

   1.0%

on or after 48

   0%

“Prime Rate” means the rate of interest publicly announced by the Reference Bank
in New York, New York from time to time as its reference rate, base rate or
prime rate. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. Any Agent or
any other Lender may make commercial loans or other loans at rates of interest
at, above or below the Prime Rate.

“Principal Office” means, for Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office as such Person may from
time to time designate in writing to Holdings, Administrative Agent and each
Lender.

 

- 31 -



--------------------------------------------------------------------------------

“Prior Statutory Claims” means claims for unpaid wages, vacation pay, worker’s
compensation, unemployment insurance premiums, pension plan contributions,
employee or non-resident withholding tax source deductions, unremitted goods and
services, excise or sales taxes (net of applicable input credits, in the case of
goods and services, excise, value-added and similar taxes), customs duties,
realty taxes (including utility charges and business taxes which are collectable
like realty taxes) or similar statutory obligations secured by a non-consensual
statutory Lien arising in the ordinary course of such Credit Party’s business to
the extent: (i) such Liens secure amounts which are not overdue for more than
five (5) days or (ii) such Liens secure amounts relating to claims or
liabilities which are being contested in good faith by appropriate proceedings
diligently pursued and available to such Credit Party, in each case prior to the
commencement of foreclosure or other similar proceedings and with respect to
which adequate reserves have been set aside on its books in accordance with
GAAP.

“Projections” as defined in Section 4.8.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche A Term Loan of any Lender, the percentage
obtained by dividing (a) the Tranche A Term Loan Exposure of that Lender, by
(b) the aggregate Tranche A Term Loan Exposure of all Lenders, (ii) with respect
to all payments, computations and other matters relating to the Tranche B Term
Loan of any Lender, the percentage obtained by dividing (a) the Tranche B Term
Loan Exposure of that Lender, by (b) the aggregate Tranche B Term Loan Exposure
of all Lenders, and (iii) with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans (including Agent
Advances) of any Lender the percentage obtained by dividing (a) the Revolving
Exposure of that Lender, by (b) the aggregate Revolving Exposure of all Lenders.
For all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of (1) the
Tranche A Term Loan Exposure, (2) the Tranche B Term Loan Exposure, and (3) the
Revolving Exposure of that Lender, by (B) an amount equal to the sum of (1) the
aggregate Tranche A Term Loan Exposure, (2) the aggregate Tranche B Term Loan
Exposure, and (3) the aggregate Revolving Exposure of all Lenders.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted Cash and Cash Equivalents in excess of $17,500,000 maintained in a
deposit account or a securities account in accordance with the terms of this
Agreement, including, without limitation, Section 6.6(a), which account is
subject to a tri-party blocked account agreement and provides Collateral Agent
with a perfected first priority Lien on such account and the contents thereof;
provided, however, that Qualified Cash shall be deemed to equal zero at all
times when there are Working Capital Loans outstanding under the Working Capital
Agreement.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by any Credit Party which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures;

 

- 32 -



--------------------------------------------------------------------------------

provided, that, in order to be deemed to be a Rate Management Transaction under
this Agreement for any purpose (other than the definition of the term
“Indebtedness”), any such transaction shall be entered into for risk management
purposes associated with the Credit Parties’ operations and not for speculative
purposes.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Reference Bank” means JPMorgan Chase Bank, its successors or any other
commercial bank designated by the Administrative Agent to the Borrower
Representative from time to time.

“Refusal Option” as defined in Section 2.14(c).

“Register” as defined in Section 2.6(b).

“Regulation” as defined in Section 4.38.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor. With respect to Silver Point, Related Fund shall also
include any swap, special purpose vehicles purchasing or acquiring security
interests in collateralized loan obligations or any other vehicle through which
Silver Point may leverage its investments from time to time.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, issuance
or transportation of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material).

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare, natural resources or
the indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) any other actions authorized by 42 U.S.C. 9601 or the equivalent provisions
of any other applicable Environmental Laws.

“Reorganization” means the corporate reorganization of Holdings and its
Subsidiaries, as described on Part I of Schedule 1.1(b).

“Reorganization Documents” means each of the documents executed and delivered in
connection with the Reorganization and listed on Part II of Schedule 1.1(b).

 

- 33 -



--------------------------------------------------------------------------------

“Replacement Lender” as defined in Section 2.22.

“Requisite Lenders” means one or more Lenders having or holding Tranche A Term
Loan Exposure, Tranche B Loan Exposure and/or Revolving Exposure and
representing more than fifty percent (50%) of the sum of (i) the aggregate
Tranche A Term Loan Exposure of all Lenders, (ii) the aggregate Tranche B Term
Loan Exposure of all Lenders and (iii) the aggregate Revolving Exposure of all
Lenders.

“Requisite Priority” means, with respect to any Lien purported to be created in
any Collateral pursuant to any Collateral Document, that such Lien is a valid,
legal and enforceable Lien having priority over all other Liens to which such
Collateral is subject, other than Permitted Liens, to the extent any such
Permitted Liens would have (and are permitted to have) priority over the Liens
in favor of the Collateral Agent pursuant to any applicable law or agreement.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Holdings or any of its
Subsidiaries now or hereafter outstanding; (iii) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Holdings or any of its Subsidiaries now
or hereafter outstanding; (iv) any management or similar fees payable to any
Affiliate of any Credit Party; and (v) any payment or prepayment of principal
of, premium, if any, or interest on, or redemption, purchase, retirement,
defeasance (including in-substance or legal defeasance), sinking fund or similar
payment with respect to, any Indebtedness that is subordinated to the
Obligations (other than intercompany Indebtedness subject to the terms of the
Intercompany Subordination Agreement).

“Revolver/Term Loan A Reserve” means, at any time, a reserve against the Working
Capital Borrowing Base in an amount equal to the aggregate outstanding principal
amount of the Revolving Loans at such time plus $50,000,000.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A-3 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Revolving Commitments as of the Closing Date
is $50,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of
(i) May 1, 2007, if the Term Loans are not made on or before that date;
(ii) April 30, 2012; (iii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.12(b) or 2.13; and (iv) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.

 

- 34 -



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments the aggregate outstanding principal amount of the Revolving Loans of
that Lender.

“Revolving Loan” means a Loan made by a Lender to the Borrowers pursuant to
Section 2.2(a) and/or Section 2.22.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-3, as it
may be amended, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Corporation.

“Secured Parties” means the Agents and the Lenders.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes Oxley Act
of 2002 and the applicable accounting and auditing principles, rules, standards
and practices promulgated, approved or incorporated by the Securities and
Exchange Commission or the Public Company Accounting Oversight Board, as each of
the foregoing may be amended and in effect on any applicable date hereunder.

“Silver Point” as defined in the preamble hereto.

“Software Development Costs” means the costs of software development arising
from the development of software programs by Holdings and its Subsidiaries in
the ordinary course of business and which are capitalized on the financial
statements and books and records of the Person incurring such costs.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit G-2.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Credit Party’s present assets; (b) such Credit Party’s capital is
not unreasonably small in relation to its business as contemplated on the
Closing Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (c) such

 

- 35 -



--------------------------------------------------------------------------------

Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
Person is (a) “solvent” within the meaning given that term and similar terms
under applicable laws relating to fraudulent transfers and conveyances, and
(b) not an “insolvent person” (as such term is defined in the Bankruptcy and
Insolvency Act (Canada) or the Insolvency Act of 1986, as applicable) or “debtor
company” (as such term is defined in the Companies’ Creditors Arrangement Act
(Canada)). For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“SPC” as defined in Section 10.7.

“Specified Availability Amount” means, as of any date of determination (which
date of determination shall be the date of the proposed event giving rise to the
need to calculate the Specified Availability Amount), the applicable amount set
forth below opposite the period in which such date occurs:

 

Relevant Period

   Specified Availability
Amount

First Fiscal Quarter of any Fiscal Year

   $ 75,000,000

Second Fiscal Quarter of any Fiscal Year

   $ 155,000,000

Third Fiscal Quarter of any Fiscal Year

   $ 190,000,000

Fourth Fiscal Quarter of any Fiscal Year

   $ 75,000,000

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

“SunGard” means SunGard Availability Services LP.

“SunGard Agreement” means the Master Agreement for U.S. Availability Services,
dated as of October 1, 2006, between SunGard and Holdings.

 

- 36 -



--------------------------------------------------------------------------------

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed
(including without limitation, Canadian Withholding Taxes); provided, that, “Tax
on the overall net income” of a Person shall be construed as a reference to a
tax imposed by the jurisdiction in which that Person is organized or in which
that Person’s applicable principal office (and/or, in the case of a Lender, its
lending office) is located or in which that Person (and/or, in the case of a
Lender, its lending office) is deemed to be doing business (other than a
jurisdiction in which such Person is treated as doing business as a result of
its entering into any Credit Document or its participation in the transactions
governed thereby) on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office).

“Tax-Related Person” means a Person (including a beneficial owner of an interest
in a pass-through entity) whose income is realized through or determined by
reference to an Agent, a Lender or Participant or any Tax Related Person of any
of the foregoing.

“Term Loan” means a Tranche A Term Loan or a Tranche B Term Loan.

“Term Loan Commitment” means the Tranche A Term Loan Commitment or the Tranche B
Term Loan Commitment of a Lender, and “Term Loan Commitments” means such
commitments of all Lenders.

“Term Loan Maturity Date” means the earlier of (i) April 30, 2012, and (ii) the
date that all Tranche A Term Loans and Tranche B Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.

“Term Priority Collateral” has the meaning ascribed to such term in the
Intercreditor Agreement.

“Terminated Lender” as defined in Section 2.22.

“Terrorism Laws” means any of the following (a) Executive Order 13224 issued by
the President of the United States, (b) the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), (c) the Terrorism
List Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of
Federal Regulations), (d) the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), (e) the
Patriot Act (as it may be subsequently codified), (f) all other present and
future legal requirements of any Governmental Authority addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and (g) any
regulations promulgated pursuant thereto or pursuant to any legal requirements
of any Governmental Authority governing terrorist acts or acts of war.

“Title Policy” as defined in Section 3.1(h)(iii).

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Revolving
Loans.

 

- 37 -



--------------------------------------------------------------------------------

“Trademark Security Agreement” means the Trademark Security Agreements made in
favor of the Collateral Agent, on behalf of the Secured Parties, by each
applicable Credit Party.

“Tranche A Term Loan” means a Tranche A Term Loan made by a Lender to the
Borrowers pursuant to Section 2.1(a).

“Tranche A Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche A Term Loan and “Tranche A Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Tranche A Term Loan Commitment, if any, is set forth on Appendix A-1 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Tranche A Term
Loan Commitments as of the Closing Date is $50,000,000.

“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche A Term Loans
of such Lender; provided, that, at any time prior to the making of the Tranche A
Term Loans, the Tranche A Term Loan Exposure of any Lender shall be equal to
such Lender’s Tranche A Term Loan Commitment.

“Tranche A Term Loan Note” means a promissory note in the form of Exhibit B-1,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

“Tranche B Term Loan” means a Tranche B Term Loan made by a Lender to the
Borrowers pursuant to Section 2.2.

“Tranche B Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche B Term Loan and “Tranche B Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Tranche B Term Loan Commitment, if any, is set forth on Appendix A-2 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Tranche B Term
Loan Commitments as of the Closing Date is $40,000,000.

“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche B Term Loans
of such Lender; provided, that, at any time prior to the making of the Tranche B
Term Loans, the Tranche B Term Loan Exposure of any Lender shall be equal to
such Lender’s Tranche B Term Loan Commitment.

“Tranche B Term Loan Note” means a promissory note in the form of Exhibit B-2,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

“Transaction Costs” means the fees, costs and expenses payable by Holdings or
any of its Subsidiaries on or before the Closing Date in connection with the
transactions contemplated by the Credit Documents and the Working Capital
Documents.

 

- 38 -



--------------------------------------------------------------------------------

“Treasury Rate” means with respect to any prepayment pursuant to Section 2.12, a
rate per annum (computed on the basis of actual days elapsed over a year of 360
days) equal to the rate determined by Administrative Agent on the date three
(3) Business Days prior to the Prepayment Date, to be the yield expressed as a
rate listed in The Wall Street Journal for United States Treasury securities
having a term of not greater than thirty-six (36) months.

“Type of Loan” means with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction, including, without
limitation, the PPSA.

“U.K. Employee Benefit Laws” means the Income (Tax and Earnings) Act 2003
(U.K.), the Income and Corporations Taxes Act 1998 (U.K.), the Income Tax
(Trading and Other Income) Act 2005 (U.K.), the Finance Act 2003 (U.K.), the
Employment Rights Act 1996 (U.K.), the Employment Act 2002 (U.K.), the Pensions
Schemes Act 1993 (U.K.), the Pensions Act 1995 (U.K.), the Pensions Act 2004
(U.K.), the Social Security Contributions and Benefits Act 1992 (U.K.), the
National Insurance Contributions Act 2002 (U.K.), the Companies Act 1985 and
2006 (U.K.), the Financial Services and Markets Act 2000 (U.K.) and all other
equivalent statutes governing employee benefits in the United Kingdom, in each
case, including any regulations, rules and guidance issued thereunder and in
each case, as amended, supplemented and replaced from time to time.

“U.K. Fixed and Floating Security Document” means the English law fixed and
floating security document to be granted by U.K. OpCo in favor of the Collateral
Agent, for the benefit of the Secured Parties, substantially in the form of
Exhibit I-4.

“U.K. Guarantors” means U.K. OpCo and any Guarantor that is formed under the
laws of England and Wales or any province or territory thereof.

“U.K. Obligations” means all Guaranteed Obligations of the U.K. Guarantors with
respect to the U.S. Obligations and the Canadian Obligations, including, without
limitation, all debts, principal, interest (including any interest that, but for
the provisions of the Bankruptcy Code, would have accrued), premiums,
liabilities, obligations, indemnifications, fees, charges, costs, expenses
(including any fees or expenses that, but for the provisions of the Bankruptcy
Code, would have accrued), lease payments, guaranties, covenants, and duties of
any kind and description, in each case, owing by the U.K. Guarantors to the
Agents (including former Agents), the Lenders or any of them pursuant to or
evidenced by the Credit Documents and irrespective of whether for the payment of
money, whether direct or indirect, primary or secondary absolute or contingent,
due or to become due, now existing or hereafter arising, or otherwise and
including all interest not paid when due and all expenses that any U.K.
Guarantor is required to pay or reimburse or perform by the Credit Documents, by
law, or otherwise. Any reference in this Agreement or in the Credit Documents to
the U.K. Obligations shall include all amendments, changes, extensions,
modifications, renewals replacements, substitutions, and supplements, thereto
and thereof, as applicable, both prior and subsequent to any proceedings under
the Bankruptcy Code.

 

- 39 -



--------------------------------------------------------------------------------

“U.K. OpCo” means Handleman UK Limited, a company organized under the laws of
England and Wales.

“U.K. Security Documents” means the U.K. Fixed and Floating Security Document
and any other security document, including any U.K. Share Charge, that may at
any time be given as security for any of the U.K. Obligations pursuant to on in
connection with any Credit Document.

“U.K. Share Charge” means any English law share charge to be granted by a Credit
Party (other than Canadian HoldCo) that hold the shares of a Person organized
under the laws of England and Wales in favor of the Collateral Agent, for the
benefit of the Secured Parties, substantially in the form of Exhibit I-5.

“Unadjusted LIBOR Rate Component” means that component of the interest costs to
the Borrowers in respect of a LIBOR Rate Loan that is based upon the rate
obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate.

“U.S. Obligations” means all Revolving Loans, Tranche A Term Loans and Tranche B
Term Loans, debts, principal, interest (including any interest that, but for the
provisions of the Bankruptcy Code, would have accrued), premiums, liabilities,
obligations, indemnifications, fees, charges, costs, expenses (including any
fees or expenses that, but for the provisions of the Bankruptcy Code, would have
accrued), lease payments, guaranties, covenants, and duties of any kind and
description, including, without limitation, the Guaranteed Obligations of each
Borrower with respect to the U.K. Obligations and the Canadian Obligations, in
each case, owing by any Borrower to the Agents (including former Agents), the
Lenders or any of them pursuant to or evidenced by the Credit Documents and
irrespective of whether for the payment of money, whether direct or indirect,
primary or secondary absolute or contingent, due or to become due, now existing
or hereafter arising, or otherwise and including all interest not paid when due
and all expenses that any Borrower is required to pay or reimburse or perform by
the Credit Documents, by law, or otherwise. Any reference in this Agreement or
in the Credit Documents to the U.S. Obligations shall include all amendments,
changes, extensions, modifications, renewals replacements, substitutions, and
supplements, thereto and thereof, as applicable, both prior and subsequent to
any proceedings under the Bankruptcy Code.

“U.S. Pledge and Security Agreement” means the U.S. Pledge and Security
Agreement to be executed by each Borrower, Holdings, and each Domestic
Subsidiary of Holdings that is a Guarantor substantially in the form of Exhibit
I-1, as it may be amended, supplemented or otherwise modified from time to time.

“Waivable Prepayment” as defined in Section 2.14(c).

“Working Capital Agent” shall mean General Electric Capital Corporation, as
agent under the Working Capital Agreement.

“Working Capital Agreement” shall mean that certain Credit Agreement among
certain of the Credit Parties, the Working Capital Lenders, and Working Capital
Agent, dated as of the date hereof, in form and substance satisfactory to the
Agent.

 

- 40 -



--------------------------------------------------------------------------------

“Working Capital Availability” shall have the meaning assigned to the term
“Borrowing Availability” in the Working Capital Agreement, as in effect on the
Closing Date, whether or not such agreement remains in effect.

“Working Capital Borrowing Base” has the meaning assigned to the term “Borrowing
Base” in the Working Capital Agreement, as in effect on the Closing Date,
whether or not such agreement remains in effect.

“Working Capital Commitments” shall have the meaning assigned to the term
“Commitments” in the Working Capital Agreement, as in effect on the Closing
Date, whether or not such agreement remains in effect.

“Working Capital Debt” as defined in Section 6.1(c).

“Working Capital Documents” shall mean the Working Capital Agreement and the
Loan Documents (as defined in the Working Capital Agreement), in form and
substance satisfactory to the Administrative Agent.

“Working Capital Lenders” shall mean the lenders from time to time party to the
Working Capital Agreement.

“Working Capital Letters of Credit” shall mean the letters of credit issued by
or at the request of, the Working Capital Agent for the benefit of certain of
the Borrowers, under, and pursuant to the terms of the Working Capital
Agreement.

“Working Capital Loans” shall mean the revolving loans made to the Borrowers
under, and pursuant to the terms of, the Working Capital Agreement.

“Working Capital Priority Collateral” has the meaning ascribed to such term in
the Intercreditor Agreement.

1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Holdings to Lenders pursuant to Section 5.1(a),
5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable). Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements.

1.3 Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use in any Credit Document of
the words “include” or “including,” when following any general statement, term
or matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not no limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.

 

- 41 -



--------------------------------------------------------------------------------

SECTION 2. LOANS

2.1 Term Loans.

(a) Loan Commitments. Subject to the terms and conditions hereof,

(i) each Lender severally agrees to make, on the Closing Date, a Tranche A Term
Loan to the Borrowers in an amount equal to such Lender’s Tranche A Term Loan
Commitment;

(ii) each Lender severally agrees to make, on the Closing Date, a Tranche B Term
Loan to the Borrowers in an amount equal to such Lender’s Tranche B Term Loan
Commitment; and

(iii) The Borrowers may make only one borrowing under each of the Tranche A Term
Loan Commitment and Tranche B Term Loan Commitment, which shall be on the
Closing Date. Any amount borrowed under this Section 2.1(a) and subsequently
repaid or prepaid may not be reborrowed. Subject to Sections 2.11 and 2.12, all
amounts owed hereunder with respect to the Term Loans shall be paid in full no
later than the Term Loan Maturity Date. Each Lender’s Tranche A Term Loan
Commitment and Tranche B Term Loan Commitment shall terminate immediately and
without further action on the Closing Date after giving effect to the funding of
such Lender’s Tranche A Term Loan Commitment and Tranche B Term Loan Commitment,
if any, on such date.

(b) Borrowing Mechanics for Term Loans.

(i) The Borrower Representative with respect to each Term Loan shall deliver to
Administrative Agent a fully executed Funding Notice no later than three
(3) Business Days prior to the Closing Date. Promptly upon receipt by
Administrative Agent of such Funding Notice, Administrative Agent shall notify
each Lender of the proposed borrowing. Administrative Agent and Lenders may act
without liability upon the basis of written or telecopied notice believed by
Administrative Agent in good faith to be from the Borrower Representative (or
from any Authorized Officer thereof designated in writing purportedly from the
Borrower Representative to Administrative Agent). Administrative Agent and each
Lender shall be entitled to rely conclusively on any Authorized Officer’s
authority to request a Term Loan on behalf of the Borrowers until Administrative
Agent receives written notice to the contrary. Administrative Agent and Lenders
shall have no duty to verify the authenticity of the signature appearing on any
written Funding Notice.

(ii) Each Lender shall make its Term Loans available to Administrative Agent not
later than 12:00 p.m. (New York City time) on the Closing Date, by wire transfer
of same day funds in Dollars, to Administrative Agent’s Account. Upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of the Term Loans available to

 

- 42 -



--------------------------------------------------------------------------------

the Borrowers on the Closing Date by causing an amount of same day funds in
Dollars equal to the proceeds of all such Loans received by Administrative Agent
from Lenders to be credited to the account designated by the Borrowers in the
Flow of Funds Agreement.

2.2 Revolving Loans.

(a) Revolving Commitment. During the Revolving Commitment Period, subject to the
terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Borrowers in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided, that after giving effect to the making of any
Revolving Loans in no event shall the Total Utilization of Revolving Commitments
exceed the lesser of (i) the Working Capital Borrowing Base then in effect
(without giving effect to the Revolver/Term Loan A Reserve or the Incremental
Availability Reserve but after giving effect to all other Reserves (as defined
in the Working Capital Agreement) then in effect), less the sum of (A) the
aggregate principal amount of all Working Capital Loans outstanding at such
time, plus (B) the aggregate face amount of all Working Capital Letters of
Credit outstanding at such time, plus (C) $50,000,000, plus (D) the Incremental
Availability Reserve at such time, plus (E) the Minimum Availability Amount at
such time, and (ii) the Revolving Commitments then in effect. Subject to the
limitations on borrowing and repaying contained in Sections 2.12 and 3.2,
amounts borrowed pursuant to this Section 2.2(a) may be repaid and reborrowed
during the Revolving Commitment Period. Each Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Revolving Loans and
all other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Revolving Loans shall be made in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount.

(ii) Whenever Borrowers desire that Lenders make Revolving Loans, the Borrower
Representative shall deliver to Administrative Agent a fully executed and
delivered Funding Notice no later than 10:00 a.m. (New York City time) at least
three Business Days in advance of the proposed Credit Date in the case of a
LIBOR Rate Loan, and on the proposed Credit Date in the case of a Revolving Loan
that is a Base Rate Loan. Except as otherwise provided herein, a Funding Notice
for a Revolving Loan that is a LIBOR Rate Loan shall be irrevocable when given,
and Borrowers shall be bound to make a borrowing in accordance therewith.
Administrative Agent and Lenders may act without liability upon the basis of
written or telecopied notice believed by Administrative Agent in good faith to
be from the Borrower Representative (or from any Authorized Officer thereof
designated in writing purportedly from the Borrower Representative to
Administrative Agent). Administrative Agent and each Lender shall be entitled to
rely conclusively on any Authorized Officer’s authority to request a Revolving
Loan on behalf of the Borrower Representative until Administrative Agent
receives written notice to the contrary. Administrative Agent and Lenders shall
have no duty to verify the authenticity of the signature appearing on any
written Funding Notice.

 

- 43 -



--------------------------------------------------------------------------------

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 10:00 a.m.
(New York City time)) not later than 2:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Notice from the Borrower
Representative.

(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, to
Administrative Agent’s account. Except as provided herein, upon satisfaction or
waiver of the conditions precedent specified herein, Administrative Agent shall
make the proceeds of such Revolving Loans available to Borrowers on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Revolving Loans received by Administrative Agent
from Lenders to be credited to the account designated in writing to
Administrative Agent by the Borrower Representative.

2.3 [RESERVED].

2.4 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Term Loan Commitment or any
Revolving Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to the Borrowers a corresponding amount on such
Credit Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three (3) Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify the Borrower Representative and the Borrowers shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for Base Rate
Loans for such Class of Loans. Nothing in this Section 2.4(b) shall be deemed to
relieve any Lender from its obligation to fulfill its Term Loan Commitments and
Revolving Commitments hereunder or to prejudice any rights that any Borrower may
have against any Lender as a result of any default by such Lender hereunder.

 

- 44 -



--------------------------------------------------------------------------------

2.5 Use of Proceeds. The proceeds of the Term Loans and the Revolving Loans, if
any, made on the Closing Date shall be applied by the Borrowers to fund the
refinancing of the Existing Indebtedness, the repayment of the Existing
Intercompany Notes, the payment of any and all fees and expenses relating to the
transactions contemplated by this Agreement and the refinancing of the Existing
Indebtedness, and for working capital and general corporate purposes of Holdings
and its Subsidiaries. The proceeds of the Revolving Loans made after the Closing
Date shall be applied by the Borrowers for working capital and general corporate
purposes of Holdings and its Subsidiaries, including Permitted Acquisitions; but
shall in no event be used to make or facilitate any Investment or Restricted
Junior Payment not otherwise permitted hereunder. No portion of the proceeds of
any Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.

2.6 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrowers to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on each Borrower, absent manifest error; provided, that the failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Commitments or any Borrower’s Obligations in respect of any
applicable Loans; and provided further, that in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

(b) Register. Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders and the
Commitments and Loans of each Lender from time to time (the “Register”). The
Register shall be available for inspection by each Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record in the Register the Commitments and the Loans
(and stated interest thereon), and each repayment or prepayment in respect of
the principal amount of the Loans, and any such recordation shall be conclusive
and binding on each Borrower and each Lender, absent manifest error; provided,
that failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Commitments or any Borrower’s Obligations in
respect of any Loan. Each Borrower hereby designates the entity serving as
Administrative Agent to serve as such Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.6, and each Borrower
hereby agrees that, to the extent such entity serves in such capacity, the
entity serving as Administrative Agent and its officers, directors, employees,
agents and affiliates shall constitute “Indemnitees”.

(c) Notes. If so requested by any Lender by written notice to the Borrower
Representative (with a copy to Administrative Agent) at least two (2) Business
Days prior to the Closing Date, or at any time thereafter, the Borrowers shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to

 

- 45 -



--------------------------------------------------------------------------------

Section 10.6) on the Closing Date (or, if such notice is delivered after the
Closing Date, promptly after the Borrower Representative’s receipt of such
notice) a Note or Notes to evidence such Lender’s Tranche A Term Loan, Tranche B
Term Loan or Revolving Loan, as the case may be.

2.7 Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) in the case of Tranche A Term Loans and Revolving Loans:

(1) if a Base Rate Loan, at the Base Rate plus three percent (3.0%) per annum;
or

(2) if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus four percent
(4.0%) per annum;

(ii) in the case of Tranche B Term Loans:

(1) if a Base Rate Loan, at the Base Rate plus five percent (5.0%) per annum; or

(2) if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus six percent (6.0%) per
annum.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any LIBOR Rate Loan, shall be selected by
the Borrower Representative and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be. If on any day a Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.

(c) In connection with LIBOR Rate Loans there shall be no more than six
(6) Interest Periods outstanding at any time. In the event the Borrower
Representative fails to specify between a Base Rate Loan or a LIBOR Rate Loan in
the applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a LIBOR Rate Loan) will be automatically converted into a Base
Rate Loan on the last day of the then current Interest Period for such Loan (or
if outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event the Borrower Representative
fails to specify an Interest Period for any LIBOR Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, the Borrower Representative
shall be deemed to have selected an Interest Period of one (1) month. As soon as
practicable after 10:00 a.m. (New York City time) on each

 

- 46 -



--------------------------------------------------------------------------------

Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Rate Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to the Borrower Representative and each Lender.

(d) Interest payable pursuant to Section 2.7(a) shall be computed on the basis
of a 360 day year with respect to LIBOR Rate Loans and 365/66 day year with
respect to Base Rate Loans, in each case for the actual number of days elapsed
in the period during which it accrues. In computing interest on any Loan, the
date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a LIBOR Rate Loan, the date of conversion of such LIBOR Rate Loan to such
Base Rate Loan, as the case may be, shall be included, and the date of payment
of such Loan or the expiration date of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted to a LIBOR Rate Loan,
the date of conversion of such Base Rate Loan to such LIBOR Rate Loan, as the
case may be, shall be excluded; provided, that if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan shall be payable
in arrears (i) on and to each Interest Payment Date applicable to that Loan;
(ii) upon any prepayment of that Loan, whether voluntary or mandatory, to the
extent accrued on the amount being prepaid; and (iii) at maturity, including
final maturity.

2.8 Conversion/Continuation.

(a) Subject to Section 2.17 and so long as no Default or Event of Default shall
have occurred and then be continuing, the Borrowers shall have the option:

(i) to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $500,000 and integral multiples of $100,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided, that a LIBOR Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such LIBOR Rate Loan unless the Borrowers shall pay all amounts due under
Section 2.17 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any LIBOR Rate
Loan, to continue all or any portion of such Loan equal to $500,000 and integral
multiples of $100,000 in excess of that amount as a LIBOR Rate Loan.

(b) The Borrower Representative shall deliver a Conversion/Continuation Notice
to Administrative Agent no later than 10:00 a.m. (New York City time) at least
one Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three (3) Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a LIBOR Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrowers shall be bound to effect a conversion or
continuation in accordance therewith.

 

- 47 -



--------------------------------------------------------------------------------

2.9 Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the principal amount of all Loans outstanding and, to the extent
permitted by applicable law, any interest payments on the Loans or any fees or
other amounts owed hereunder, shall thereafter bear interest (including post
petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate that is two percent
(2%) per annum in excess of the interest rate otherwise payable hereunder with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is two percent (2%) per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans); provided, that, in the
case of LIBOR Rate Loans, upon the expiration of the Interest Period in effect
at the time any such increase in interest rate is effective such LIBOR Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is two percent (2%) per annum in excess of
the interest rate otherwise payable hereunder for Base Rate Loans. Payment or
acceptance of the increased rates of interest provided for in this Section 2.9
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Administrative Agent or any Lender.

2.10 Fees.

(a) Borrowers agree to pay to Administrative Agent for the ratable benefit of
Lenders having Revolving Exposure commitment fees equal to (1) the average of
the daily difference between (a) the Revolving Commitments, and (b) the
aggregate principal amount of outstanding Revolving Loans, times (2) two percent
(2.0%) per annum. Such commitment fees shall be paid to Administrative Agent’s
Account and upon receipt, Administrative Agent shall promptly distribute to each
Lender having Revolving Exposure its Pro Rata Share thereof. Such commitment
fees shall be calculated on the basis of a 360 day year and the actual number of
days elapsed and shall be payable monthly in arrears on the last day of each
month during the Revolving Commitment Period, commencing on the first such date
to occur after the Closing Date, and ending on the Revolving Commitment
Termination Date.

(b) In addition to the foregoing commitment fees, each Borrower agrees to pay to
Agents all fees payable by it in the Fee Letter in the amounts and at the times
specified therein and to Agents such other fees payable by it in the amounts and
at the times separately agreed upon.

2.11 Scheduled Payments/Commitment Reductions. The aggregate unpaid principal
amount of the Term Loans together with all other amounts owed hereunder with
respect thereto, shall be paid in full by the Borrowers no later than the Term
Loan Maturity Date. The Revolving Commitments shall be reduced in connection
with any voluntary or mandatory reductions of the Revolving Commitments in
accordance with Sections 2.11, 2.12 and 2.13, as applicable, and shall be
terminated on the Revolving Commitment Termination Date, and all amounts owed
hereunder with respect thereto, shall, in any event, be paid in full by the
Borrowers no later than the Revolving Commitment Termination Date.

 

- 48 -



--------------------------------------------------------------------------------

2.12 Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Subject to Sections 2.12(a)(iii), 2.12(c) and 2.17(c), any time and from
time to time the Borrowers may prepay any such Loans on any Business Day in
whole or in part, in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount:

(ii) All such prepayments shall be made upon not less than five (5) Business
Days’ prior written notice, and in each case given to Administrative Agent by
12:00 p.m. (New York City time) on the date required in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
notice for Term Loans or Revolving Loans, as the case may be, by telefacsimile
or telephone to each Lender). Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein. Any such voluntary prepayment shall be
applied as specified in Section 2.14(a) with respect to Revolving Loans and
Section 2.14(b) with respect to Term Loans.

(iii) Notwithstanding anything to the contrary contained herein, no Revolving
Loan may be voluntarily prepaid at any time when any Working Capital Loans are
outstanding.

(b) Voluntary Commitment Reductions.

(i) Subject to Section 2.12(c), Borrowers may, upon not less than three
(3) Business Days’ prior written notice to Administrative Agent (which notice
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part the Revolving Commitments in an amount up to the
amount by which the Revolving Commitments exceed the Total Utilization of
Revolving Commitments at the time of such proposed termination or reduction;
provided, that any such partial reduction of the Revolving Commitments shall be
in an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount; provided further, that until the date on which the
Working Capital Agreement is terminated, the Revolving Commitments may not be
reduced or terminated without the prior consent of the Working Capital Agent and
the Working Capital Lenders.

(ii) The Borrower Representative’s notice to Administrative Agent on behalf of
the Borrowers shall designate the date (which shall be a Business Day) of such
termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Revolving Commitments shall be effective on the
date specified in the Borrower Representative’s notice and shall reduce the
Revolving Commitment of each Lender proportionately to its Pro Rata Share
thereof.

(c) Call Protection. (i) If all or any part of the principal balance of any Term
Loan is paid, for any reason (including, without limitation, pursuant to any
mandatory prepayment provision other than any mandatory prepayments required by
Section 2.13(e)), and/or any Commitment is reduced or terminated after the date
on which this Agreement is executed, but on or prior to April 30, 2009, for

 

- 49 -



--------------------------------------------------------------------------------

any reason (other than the termination of any Term Loan Commitments on the
Closing Date), the Borrowers shall pay to Administrative Agent, for the benefit
of all Lenders entitled to a portion of such prepayment or reduction, the
applicable Make Whole Amount.

(ii) If all or any part of the principal balance of any Term Loan is paid, for
any reason (including, without limitation, pursuant to any mandatory prepayment
provision other than any mandatory prepayments required by Section 2.13(e)),
and/or any Commitment is reduced or terminated after April 30, 2009 but on or
prior to April 30, 2011, for any reason, the Borrowers shall pay to
Administrative Agent, for the benefit of all Lenders entitled to a portion of
such prepayment or reduction, the applicable Prepayment Premium.

2.13 Mandatory Prepayments/Commitment Reductions.

(a) Asset Sales. Subject to Section 2.13(h), no later than the first Business
Day following the date of receipt by Holdings or any of its Subsidiaries of any
Net Asset Sale Proceeds to the extent that the aggregate amount of Net Asset
Sale Proceeds received by Holdings and all such Subsidiaries (and not applied as
provided herein) shall exceed for all such Asset Sales $100,000 in any Fiscal
Year, or $500,000 since the Closing Date, (i) from any Term Priority Collateral
(other than the sale or other disposition of the Capital Stock of Air Eagle, LLC
and/or from any leases or sub-leases permitted by Section 6.8(g)), the Borrowers
shall prepay the Loans and/or the Revolving Commitments shall be permanently
reduced as set forth in Section 2.14(b) in an aggregate amount equal to such Net
Asset Sale Proceeds; (ii) from any Working Capital Priority Collateral, the
Borrowers shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.14(b) in an aggregate amount equal
to such Net Asset Sale Proceeds; provided that the amount of any mandatory
payment required to be made under this Section 2.13(a)(ii) shall be reduced, on
a dollar-for-dollar basis, by the amount of any corresponding mandatory
prepayment made under the Working Capital Agreement;

(b) Insurance/Condemnation Proceeds. Subject to Section 2.13(h), no later than
the first Business Day following the date of receipt by Holdings or any of its
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds to the extent that the aggregate amount of Net
Insurance/Condemnation Proceeds and Extraordinary Receipts received by Holdings
and all such Subsidiaries (and not applied as provided herein or as in clause
(f) below) shall exceed $100,000 since the Closing Date, (i) from any Term
Priority Collateral, the Borrowers shall prepay the Loans and/or the Revolving
Commitments shall be permanently reduced as set forth in Section 2.14(b) in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds; ii) from any
Working Capital Priority Collateral, the Borrowers shall prepay the Loans and/or
the Revolving Commitments shall be permanently reduced as set forth in
Section 2.14(b) in an aggregate amount equal to such Insurance/Condemnation
Proceeds; provided that the amount of any mandatory payment required to be made
under this Section 2.13(b)(ii) shall be reduced, on a dollar-for-dollar basis,
by the amount of any corresponding mandatory prepayment made under the Working
Capital Agreement;

 

- 50 -



--------------------------------------------------------------------------------

(c) Issuance of Equity Securities. On the date of receipt by Holdings or any of
its Subsidiaries of any Cash proceeds from any capital contribution to, or the
issuance of any Capital Stock of, Holdings, the Borrowers shall prepay the Loans
and/or the Revolving Commitments shall be permanently reduced as set forth in
Section 2.14(b) in an aggregate amount equal to fifty percent (50%) of such
proceeds, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses; provided, that the amount of any mandatory payment required to be made
under this Section 2.13(c) shall be reduced, on a dollar-for-dollar basis, by
the amount of any corresponding mandatory prepayment made under the Working
Capital Agreement, provided, that (x) the Working Capital Commitments thereunder
have been permanently reduced or a permanent block has been imposed thereon, and
(y) a permanent block has been imposed against the Working Capital Borrowing
Base, in each case, on a dollar-for-dollar basis with such mandatory prepayment.

(d) Issuance of Debt. On the date of receipt by Holdings or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Holdings or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1(a)-(m)), the Borrowers shall
prepay the Loans and/or the Revolving Commitments shall be permanently reduced
as set forth in Section 2.14(b) in an aggregate amount equal to one hundred
percent (100%) of such proceeds, net of underwriting discounts and commissions
and other reasonable costs and expenses associated therewith, including
reasonable legal fees and expenses; provided, that the amount of any mandatory
payment required to be made under this Section 2.13(d) shall be reduced, on a
dollar-for-dollar basis, by the amount of any corresponding mandatory prepayment
made under the Working Capital Agreement, provided, that (x) the Working Capital
Commitments thereunder have been permanently reduced or a permanent block has
been imposed thereon, and (y) a permanent block has been imposed against the
Working Capital Borrowing Base, in each case, on a dollar-for-dollar basis with
such mandatory prepayment.

(e) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
May 3, 2008), the Borrowers shall, no later than ninety (90) days after the end
of such Fiscal Year, prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.14(b) in an aggregate amount equal
to seventy-five percent (75%) of such Consolidated Excess Cash Flow; provided,
that the amount of any mandatory payment required to be made under this
Section 2.13(e) shall be reduced, on a dollar-for-dollar basis, by the amount of
any corresponding mandatory prepayment made under the Working Capital Agreement,
provided, that (x) the Working Capital Commitments thereunder have been
permanently reduced or a permanent block has been imposed thereon, and (y) a
permanent block has been imposed against the Working Capital Borrowing Base, in
each case, on a dollar-for-dollar basis with such mandatory prepayment. Any
amounts prepaid pursuant to this Section 2.13(e) with respect to any Fiscal Year
in excess of such percentage of Consolidated Excess Cash Flow shall be treated
as voluntary prepayments made pursuant to Section 2.12(a).

(f) Extraordinary Receipts. No later than the first Business Day following the
date of receipt by Holdings or any of its Subsidiaries of any Extraordinary
Receipts, to the extent that the aggregate amount of Extraordinary Receipts and
Net Insurance/Condemnation Proceeds received by Holdings and all such
Subsidiaries (and not applied as provided herein or as in clause (b) above)

 

- 51 -



--------------------------------------------------------------------------------

shall exceed $100,000 since the Closing Date, the Borrowers shall prepay the
Loans and/or the Revolving Commitments shall be permanently reduced as set forth
in Section 2.14(b) in an aggregate amount equal to one hundred percent (100%) of
such Extraordinary Receipts; provided, that, the amount of any mandatory payment
required to be made under this Section 2.13(f) shall be reduced, on a
dollar-for-dollar basis, by the amount of any corresponding mandatory prepayment
made under the Working Capital Agreement provided that (x) the Working Capital
Commitments thereunder have been permanently reduced or a permanent block has
been imposed thereon, and (y) a permanent block has been imposed against the
Working Capital Borrowing Base, in each case, on a dollar-for-dollar basis with
such mandatory prepayment.

(g) Tranche A Term Loan and Revolving Loans. The Borrowers shall make the
payments required by Section 6.21 hereof.

(h) Reinvestment Provisions. Notwithstanding the foregoing, with respect to Net
Asset Sale Proceeds and Insurance/Condemnation Proceeds that the Borrowers are
required to use to prepay the Loans and/or permanently reduce the Revolving
Commitments, in each case, constituting proceeds of Term Priority Collateral, up
to $1,000,000 in the aggregate with respect to Net Asset Sale Proceeds, and up
to $1,000,000 in the aggregate with respect to Insurance/Condemnation Proceeds,
in each case received by Holdings or any of its Subsidiaries in connection
therewith shall not be required to be applied to the prepayment of the Loans or
the permanent reduction of the Revolving Commitments on such date to the extent
that such proceeds are used solely to reinvest in long-term productive assets of
the Credit Parties constituting Term Priority Collateral; provided, that (x) no
Default or Event of Default has occurred and is continuing on the date such
Person receives such proceeds or uses such proceeds to reinvest in long-term
productive assets of the Credit Parties constituting Term Priority Collateral
subject to a Requisite Priority Lien in favor of the Collateral Agent, (y) the
Borrower Representative delivers a certificate to the Agents within one Business
Day after receipt of such Net Asset Sale Proceeds or Insurance Condemnation
Proceeds, as the case may be, stating that such proceeds shall be used to
reinvest in long term productive assets constituting Term Priority Collateral to
be used in such Credit Party’s business within a period specified in such
certificate not to exceed 180 days after the receipt of such proceeds, (which
certificate shall set forth estimates of the proceeds to be so expended); and
(z) either (1) such proceeds are deposited in an account subject to the sole
dominion and control of the Collateral Agent until such time as such proceeds
are used to reinvest in long-term productive assets of the Credit Parties
constituting Term Priority Collateral or (2) such proceeds are applied to prepay
Working Capital Loans; provided, that, concurrently with such application to the
Working Capital Loans, the Working Capital Agent shall establish and maintain a
corresponding reserve against the Working Capital Commitments and the Working
Capital Borrowing Base in an amount equal to the full amount of such proceeds
(such reserve to be released upon the earlier of (I) the date such Proceeds are
used to reinvest in long-term productive assets of the Credit Parties
constituting Term Priority Collateral and (II) if no such reinvestment shall
occur within the time periods set forth in this Section 2.13(h), the date such
proceeds are applied to the Loans as required by Section 2.13(a) or
Section 2.13(b), as applicable, and the immediately succeeding clause; and if
all or any portion of such proceeds not so applied to the prepayment of the
Loans pursuant to Section 2.13(a) or Section 2.13(b), as applicable, are not
used in accordance with the preceding provisions of this

 

- 52 -



--------------------------------------------------------------------------------

Section 2.13(h) within the period specified in the relevant certificate
furnished pursuant hereto or there shall occur an Event of Default, such
remaining portion shall be applied to the Loans as required by Section 2.13(a)
or Section 2.13(b), as applicable, on the last day of such specified period or
immediately, in the case of an Event of Default.

(i) Administrative Agent’s Account. Following the request by the Administrative
Agent to the Working Capital Agent to transfer all funds deposited in any
Blocked Account to the Administrative Agent’s Account in accordance with
Section 5.15(b), so long as no Default or Event of Default has occurred and is
continuing (in which case funds shall be applied in accordance with
Section 2.15(g)), the Administrative Agent shall apply all funds transferred
from the Blocked Accounts and deposited in the Administrative Agent’s Account by
the Working Capital Agent, to the payment, in whole or in part, of the
outstanding principal amount of the Revolving Loans.

(k) Prepayment Certificate. Concurrently with any prepayment of the Loans and/or
reduction of the Revolving Commitments pursuant to Sections 2.13(a)-(g),
Holdings shall deliver to Administrative Agent a certificate of an Authorized
Officer demonstrating the calculation of the amount of the applicable net
proceeds, Consolidated Excess Cash Flow or other applicable financial tests or
proceeds giving rise to the prepayment, as the case may be. In the event that
Holdings or any of its Subsidiaries shall subsequently determine that the actual
amount received exceeded the amount set forth in such certificate, the Borrowers
shall promptly make an additional prepayment of the Loans and/or the Revolving
Commitments shall be permanently reduced in an amount equal to such excess, and
Holdings shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

2.14 Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments of Loans. Any prepayment of any
Revolving Loan pursuant to Section 2.12 shall be applied to repay outstanding
Revolving Loans to the full extent thereof; provided that no Revolving Loans may
be voluntarily prepaid at any time when the principal amount of any Working
Capital Loan is outstanding. Any voluntary prepayment of any Term Loan pursuant
to Section 2.12 by or on behalf of the Borrowers shall be applied to repay the
Tranche A Term Loans until paid in full, and then the Tranche B Term Loans.

(b) Application of Mandatory Prepayments.

(i) So long as no Event of Default has occurred and is continuing, any mandatory
prepayment of any Loan pursuant to Section 2.13(c), (d), (e) and (f) shall be
applied as follows:

first, except in connection with any Waivable Prepayment in Section 2.14(c), to
prepay Tranche A Term Loans until paid in full;

second, to prepay principal of the Revolving Loans;

 

- 53 -



--------------------------------------------------------------------------------

third, to prepay principal of the Tranche B Term Loans until paid in full; and

fourth, to any other Obligations then outstanding.

(ii) So long as no Event of Default has occurred and is continuing, any
mandatory prepayment of any Loan pursuant to Section 2.13(a) or Section 2.13(b)
shall be applied as follows:

(1) Net Asset Sale Proceeds and Insurance Condemnation Proceeds from any Term
Priority Collateral owned by any Credit Party shall be paid: (A) first, to the
Tranche B Term Loans until paid in full; (B) second, to the Tranche A Term
Loans, until paid in full; and (C) third, to the Revolving Loans, until paid in
full and the Revolving Commitment shall be permanently reduced by the amount of
any such prepayment; and

(2) Net Asset Sale Proceeds and Insurance Condemnation Proceeds from any Working
Capital Priority Collateral owned by any Credit Party shall be paid: (A) first
to Tranche A Term Loans, until paid in full; (B) second, to the Revolving Loans,
until paid in full and the Revolving Commitment shall be permanently reduced by
the amount of any such prepayment; and (C) third, to the Tranche B Term Loans
until paid in full.

(iii) If any Event of Default has occurred and is continuing, all payments shall
be applied pursuant to Section 2.15(g). Nothing contained herein shall modify
the provisions of Section 2.12(c) or Section 2.15(b) regarding the requirement
that all prepayments be accompanied by accrued interest and fees on the
principal amount being prepaid to the date of such prepayment and the applicable
Make Whole Amount or Prepayment Premium, or any requirement otherwise contained
herein to pay all other amounts as the same become due and payable.

(c) Waiver of Certain Prepayments. Anything contained herein to the contrary
notwithstanding, in the event any Borrowers are required to make any mandatory
prepayment (a “Waivable Prepayment”) of any of the Term Loans, not later than
the Business Day prior to the date (the “Prepayment Date”) on which such
Borrowers are required to make such Waivable Prepayment, the Borrower
Representative shall notify Administrative Agent of the amount of such
prepayment, and Administrative Agent will promptly thereafter notify each Lender
holding an outstanding portion of the Term Loan to be prepaid, of the amount of
such Lender’s Pro Rata Share of such Waivable Prepayment and such Lender’s
option to refuse such amount (the “Refusal Option”). Each such Lender may
exercise the Refusal Option by giving written notice to the Borrower
Representative and Administrative Agent of its election to do so by not later
than 11:00 a.m. on the Prepayment Date (it being understood that any Lender
which does not notify the Borrower Representative and Administrative Agent of
its election to exercise such option on or before the first Business Day prior
to the Prepayment Date shall be deemed to have elected, as of such date, not to
exercise the Refusal Option). On the Prepayment Date, the Borrowers shall pay to
Administrative Agent the amount of the Waivable Prepayment, which amount shall
be applied (i) in an amount equal to the Waivable Prepayment payable pro rata to
those Lenders that have elected not to exercise the Refusal Option, to

 

- 54 -



--------------------------------------------------------------------------------

prepay the applicable Term Loans of such Lenders (which prepayment shall be
applied to the principal of the Term Loans in accordance with Section 2.14(b)),
and (ii) to the extent of any excess, to the Borrowers for working capital and
general corporate purposes.

(d) Application of Prepayments of Loans to Base Rate Loans and LIBOR Rate Loans.
Considering each Class of Loans being prepaid separately, any prepayment thereof
shall be applied first to Base Rate Loans to the full extent thereof before
application to LIBOR Rate Loans, in each case in a manner which minimizes the
amount of any payments required to be made by the Borrowers pursuant to
Section 2.17(c).

2.15 General Provisions Regarding Payments.

(a) All payments by any Credit Party of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without, recoupment,
setoff, counterclaim or other defense free of any restriction or condition, and
delivered to Administrative Agent not later than 12:00 p.m. (New York City time)
on the date due to Administrative Agent’s Account for the account of Lenders;
funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid on the next Business Day.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, the applicable
Make Whole Amount or Prepayment Amount and all commitment fees and other amounts
payable with respect to the principal amount being repaid or prepaid.

(c) Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due thereto, including all fees
payable with respect thereto, to the extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR Rate
Loans, Administrative Agent shall give effect thereto in apportioning payments
received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.

(f) Administrative Agent shall deem any payment by or on behalf of any Credit
Party hereunder that is not made in same day funds prior to 12:00 p.m. (New York
City time) to be a non conforming payment. Any such payment shall not be deemed
to have been received by Administrative Agent until the later of (i) the time
such funds become available funds, and (ii) the applicable next

 

- 55 -



--------------------------------------------------------------------------------

Business Day. Interest shall continue to accrue on any principal as to which a
non conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Rate determined pursuant to
Section 2.9 from the date such amount was due and payable until the date such
amount is paid in full.

(g)(i) After the occurrence and during the continuance of an Event of Default,
the Administrative Agent may, and upon the direction of the Requisite Lenders
shall, apply all proceeds of the Term Priority Collateral, subject to the
provisions of this Agreement:

(1) first, ratably to pay the Obligations in respect of any fees, expense
reimbursements, indemnities and other amounts then due to the Agents until paid
in full;

(2) second, ratably to pay the Obligations in respect of any fees, expense
reimbursements and indemnities then due to the Lenders until paid in full;

(3) third, ratably to pay interest then due and payable in respect of the Agent
Advances until paid in full;

(4) fourth, ratably to pay principal of the Agent Advances then due and payable
until paid in full;

(5) fifth, ratably to pay interest due in respect of the Tranche B Term Loans
until paid in full;

(6) sixth, ratably to pay principal of the Tranche B Term Loans until paid in
full;

(7) seventh, ratably to pay interest due in respect of the Tranche A Term Loans
and the Revolving Loans, on a pro rata basis, until paid in full;

(8) eighth, ratably to pay principal of the Tranche A Term Loans and the
Revolving Loans until paid in full;

(9) ninth, to the ratable payment of all other Obligations then due and payable.

(ii) After the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and upon the direction of the Requisite Lenders shall,
apply all proceeds of Working Capital Priority Collateral received by the
Administrative Agent in accordance with the terms of the Intercreditor
Agreement, subject to the provisions of this Agreement:

(1) first, ratably to pay the Obligations in respect of any fees, expense
reimbursements, indemnities and other amounts then due to the Agents until paid
in full;

 

- 56 -



--------------------------------------------------------------------------------

(2) second, ratably to pay the Obligations in respect of any fees, expense
reimbursements and indemnities then due to the Lenders until paid in full;

(3) third, ratably to pay interest then due and payable in respect of the Agent
Advances until paid in full;

(4) fourth, ratably to pay principal of the Agent Advances then due and payable
until paid in full;

(5) fifth, ratably to pay interest due in respect of the Tranche A Term Loans
and the Revolving Loans, on a pro rata basis, until paid in full;

(6) sixth, ratably to pay interest due in respect of the Tranche B Term Loans
until paid in full;

(7) seventh, ratably to pay principal of the Tranche A Term Loans and the
Revolving Loans, on a pro rata basis, until paid in full;

(8) eighth, ratably to pay principal of the Tranche B Term Loans until paid in
full;

(9) ninth, to the ratable payment of all other Obligations then due and payable.

(iii) After the occurrence and during the continuance of an Event of Default, to
the extent the Collateral Agent cannot reasonably determine whether funds to be
applied towards payment of the Obligations constitute proceeds from Term
Priority Collateral or Working Capital Priority Collateral, 50% of such funds
shall be applied in accordance with the terms set forth in clause (i) above and
50% of such funds shall be applied in accordance with the terms set forth in
clause (ii) above.

(h) In each instance, so long as no Event of Default has occurred and is
continuing, Section 2.15(g) shall not be deemed to apply to any payment by or on
behalf of such Credit Party that is specified by such Credit Party to the
Administrative Agent to be for the payment or prepayment of any Obligations then
due and payable under any provision of this Agreement.

(i) For purposes of Section 2.15(g), “paid in full” with respect to interest
shall include interest accrued after the commencement of any insolvency
proceeding irrespective of whether a claim for such interest is allowable in
such insolvency proceeding.

 

- 57 -



--------------------------------------------------------------------------------

(j) In the event of a direct conflict between the priority provisions of
Section 2.15(g) and other provisions contained in any other Credit Document, it
is the intention of the parties hereto that both such priority provisions in
such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of Section 2.15(g) shall control and govern.

2.16 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral and except
as set forth in Section 2.15, if any of them shall, whether by voluntary payment
(other than a voluntary prepayment of Loans made and applied in accordance with
the terms hereof), through the exercise of any right of set off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Credit Documents or otherwise, or as adequate protection of a deposit
treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a proportion of the aggregate amount of principal, interest, fees
and other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender having Loans of the same Class,
then the Lender receiving such proportionately greater payment shall (a) notify
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, that if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of any Credit Party or
otherwise, those purchases to that extent shall be rescinded and the purchase
prices paid for such participations shall be returned to such purchasing Lender
ratably to the extent of such recovery, but without interest. Each Credit Party
expressly consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien, set
off or counterclaim with respect to any and all monies owing by such Credit
Party to that holder with respect thereto as fully as if that holder were owed
the amount of the participation held by that holder.

2.17 Making or Maintaining LIBOR Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBOR Rate Loans
on the basis provided for in the definition of Adjusted LIBOR Rate,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to the Borrower Representative and each Lender
of such determination, whereupon (i) no Loans may be made as, or converted to,
LIBOR Rate Loans until such time as Administrative Agent notifies the Borrower
Representative and Lenders that the circumstances giving rise to such notice no
longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by the Borrower Representative with respect to the Loans in respect of
which such determination was made shall be deemed to be rescinded by the
Borrower Representative.

 

- 58 -



--------------------------------------------------------------------------------

(b) Illegality or Impracticability of LIBOR Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower Representative and Administrative Agent) that the
making, maintaining or continuation of its LIBOR Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to the
Borrower Representative and Administrative Agent of such determination (which
notice Administrative Agent shall promptly transmit to each other Lender).
Thereafter (1) the obligation of the Affected Lender to make Loans as, or to
convert Loans to, LIBOR Rate Loans shall be suspended until such notice shall be
withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a LIBOR Rate Loan then being requested by the
Borrower Representative pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan, (3) the Affected Lender’s obligation to maintain its outstanding LIBOR
Rate Loans (the “Affected Loans”) shall be terminated at the earlier to occur of
the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination. The
Borrowers shall pay accrued interest on the amount so converted and all amounts
due under Section 2.17(c) in accordance with the terms thereof due to such
conversion. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a LIBOR Rate Loan then being
requested by the Borrower Representative pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Borrower Representative shall have the
option, subject to the provisions of Section 2.17(c), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile) to Administrative Agent of such rescission on the date on which
the Affected Lender gives notice of its determination as described above (which
notice of rescission Administrative Agent shall promptly transmit to each other
Lender). Except as provided in the immediately preceding sentence, nothing in
this Section 2.17(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, LIBOR Rate
Loans in accordance with the terms hereof.

(c) Compensation for Breakage or Non Commencement of Interest Periods. The
Borrowers shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
calculated to be due and payable by such Lender to Lenders of funds borrowed by
it to make or carry its LIBOR Rate Loans and any loss, expense or liability
sustained by such Lender in connection with the liquidation or re employment of
such funds but excluding loss of anticipated profits) which such Lender may
sustain: (i) if for any

 

- 59 -



--------------------------------------------------------------------------------

reason (other than a default by such Lender) a borrowing of any LIBOR Rate Loan
does not occur on a date specified therefor in a Funding Notice, or a conversion
to or continuation of any LIBOR Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its LIBOR Rate Loans occurs
on any day other than the last day of an Interest Period applicable to that Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or (iii) if any prepayment of any of its LIBOR Rate Loans is not
made on any date specified in a notice of prepayment given by the Borrower
Representative.

(d) Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant LIBOR
Rate Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in an
amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, however, each Lender may
fund each of its LIBOR Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.17 and under Section 2.18.

2.18 Increased Costs; Capital Adequacy; Reserves on LIBOR Rate Loans.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any applicable law, treaty or governmental rule,
regulation or order, or any change therein or in the interpretation,
administration or application thereof (including the introduction of any new
law, treaty or governmental rule, regulation or order), or any determination of
a court or Governmental Authority, in each case that becomes effective after the
date hereof, or compliance by such Lender with any guideline, request or
directive issued or made after the date hereof by any central bank or other
governmental or quasi Governmental Authority (whether or not having the force of
law): (i) subjects such Lender (or its applicable lending office) to any
additional Tax (other than any Tax on the overall net income of such Lender)
with respect to this Agreement or any of the other Credit Documents or any of
its obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender (other than any such reserve or other
requirements with respect to LIBOR Rate Loans that are reflected in the
definition of Adjusted LIBOR Rate); or (iii) imposes any other condition (other
than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or its obligations hereunder or the London interbank
market; and the result of any of the foregoing is to

 

- 60 -



--------------------------------------------------------------------------------

increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
the Borrowers shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder. Such Lender shall
deliver to the Borrower Representative (with a copy to Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to such Lender under this Section 2.18(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitments or other obligations hereunder
with respect to the Loans to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by the Borrower Representative from such Lender of the statement
referred to in the next sentence, the Borrowers shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after tax basis for such reduction. Such Lender shall deliver
to the Borrower Representative (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to Lender under this Section 2.18(b), which statement
shall be conclusive and binding upon all parties hereto absent manifest error.

2.19 Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by applicable law) be paid free and clear of, and without any deduction
or withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of any Credit Party or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment.

 

- 61 -



--------------------------------------------------------------------------------

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any Tax from any sum paid
or payable under any of the Credit Documents: (i) the Borrower Representative
shall notify Administrative Agent of any such requirement or any change in any
such requirement as soon as Holdings or any of its Subsidiaries becomes aware of
it; (ii) the Borrowers shall pay any such Tax before the date on which penalties
attach thereto, such payment to be made (if the liability to pay is imposed on
any Credit Party) for its own account or (if that liability is imposed on
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of Administrative Agent or such Lender; (iii) the sum payable by such
Credit Party in respect of which the relevant deduction, withholding or payment,
is required shall be immediately increased to the extent necessary to ensure
that, after the making of that deduction, withholding or payment of all Taxes
(other than a Tax on overall net income), Administrative Agent or such Lender,
as the case may be, and each of their Tax Related Persons receives on the due
date and retains a net sum equal to what it would have received and retained had
no such deduction, withholding or payment been required or made; and (iv) within
thirty (30) days after making any such deduction or withholding, and within
thirty (30) days after the due date of payment of any Tax which it is required
by clause (ii) above to pay, the Borrower Representative shall deliver to
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding and payment and of the remittance thereof to the relevant
taxing or other authority; provided, however, that no such additional amount
shall be required to be paid to any Lender under clause (iii) above in respect
of United Stated federal income withholding taxes only except to the extent that
(i) the obligation to withhold amounts with respect to United State federal
withholding or United States federal backup tax existed on the date such Lender
became a party to this Agreement, or with respect to payments to a
newly-designated lending office of a Lender (a “New Lending Office”), the date
such Lender designated such New Lending Office with respect to a Loan; provided,
however, that this clause (i) shall not apply to the extent the indemnity
payment or additional amounts any assignee, or Lender (or assignee) through a
New Lending Office, would be entitled to receive (without regard to this clause
(i)) do not exceed the indemnity payment or additional amounts that the person
making the transfer, or Lender (or assignee) making the designation of such New
Lending Office, would have been entitled to receive in the absence of such
transfer or designation, or (ii) the obligation to pay such additional amounts
would not have arisen but for a failure by such Lender to comply with paragraph
(e) or (f) of this Section 2.19, whichever is applicable.

(c) Other Taxes. In addition, the Borrowers shall pay all Other Taxes to the
relevant Governmental Authorities in accordance with applicable law. The
Borrower Representative shall deliver to Administrative Agent official receipts
or other evidence of such payment reasonably satisfactory to Administrative
Agent in respect of Other Taxes payable hereunder promptly after payment of such
Other Taxes.

(d) Indemnification. The Borrowers shall indemnify each Agent and each Lender
within ten (10) days after written demand therefor, for the full amount of any
Taxes (other than a Tax imposed on net overall income) paid or incurred by such
Agent or such Lender or their respective Tax Related Persons, as the case may
be, relating to, arising out of, or in connection with any Credit Document or
any payment or transaction contemplated hereby or thereby, whether or not such
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, however, that the Credit Parties shall not be required to

 

- 62 -



--------------------------------------------------------------------------------

indemnify the Agents, Lenders and Participants for any Taxes that would be
excluded from a gross-up under Section 2.19(b) or to the extent such Taxes are
covered by Sections 2.19(b) or (c). Such indemnification shall be made on an
after-Tax basis, such that after all required deductions and payments of all
Taxes (including income Taxes and deductions applicable to amounts payable under
this Section 2.19(d)) and payment of all reasonable expenses, the Agents, the
Lenders and each of their respective Tax Related Persons receives and retains an
amount equal to the sum it would have received and retained had it not paid or
incurred or been subject to such Taxes. A certificate from the relevant Lender
or Agent, setting forth in reasonable detail the basis and calculation of such
Taxes shall be conclusive, absent manifest error.

(e) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes shall deliver to the
Company and the Administrative Agent two copies of Internal Revenue Service Form
W-9 (or any successor form), properly completed and duly executed, certifying
that such Lender is exempt from United States backup withholding.

(f) Evidence of Exemption From U.S. Withholding Tax—Non U.S. Lender. Each Lender
that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax
purposes (a “Non-U.S. Lender”) shall deliver to Administrative Agent for prompt
transmission to the Borrower Representative, on or prior to the Closing Date (in
the case of each Lender listed on the signature pages hereof on the Closing
Date) or on or prior to the date of the Assignment Agreement pursuant to which
it becomes a Lender (in the case of each other Lender), and at such other times
as may be necessary in the determination of the Borrower Representative or
Administrative Agent (each in the reasonable exercise of its discretion),
(i) two original copies of Internal Revenue Service Form W-8BEN, W-8IMY or
W-8ECI (or any successor forms), properly completed and duly executed by such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by the Borrower Representative to establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Credit Documents or is subject to
deduction or withholding at a reduced rate, or (ii) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code and cannot deliver Internal Revenue Service Form W-8ECI pursuant to clause
(i) above, a Certificate Regarding Non Bank Status together with two original
copies of Internal Revenue Service Form W-8BEN (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by the
Borrower Representative to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of interest payable under any of the Credit Documents.
Each Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.19(e) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to the Borrower
Representative two new original copies of Internal Revenue Service Form W-8BEN,
W-8IMY or W-8ECI, or a Certificate Regarding Non Bank Status and two original
copies of Internal Revenue Service Form W-8BEN (or any

 

- 63 -



--------------------------------------------------------------------------------

successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by the Borrower Representative to confirm or
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to payments to such Lender under the
Credit Documents or is subject to deduction or withholding at a reduced rate, or
notify Administrative Agent and the Borrower Representative of its inability to
deliver any such forms, certificates or other evidence. Nothing in this
Section 2.19 shall be construed to require a Lender, Agent or Participant to
provide any forms or documentation that it is not legally entitled to provide.

2.20 Obligation to Mitigate. Each Lender agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender to become an Affected Lender or that would entitle such Lender
to receive payments under Section 2.17, 2.18 or 2.19, it will, to the extent not
inconsistent with the generally applicable internal policies of such Lender and
any applicable legal or regulatory restrictions, use reasonable efforts to
(a) make, issue, fund or maintain its Credit Extensions, including any Affected
Loans, through another office of such Lender, or (b) take such other measures as
such Lender may deem reasonable, if as a result thereof the circumstances which
would cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.17, 2.18 or 2.19 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Revolving Commitments or Loans through such other office
or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Revolving Commitments or Loans or the interests
of such Lender; provided, that such Lender will not be obligated to utilize such
other office pursuant to this Section 2.20 unless the Borrowers agree to pay all
reasonable costs and expenses incurred by such Lender as a result of utilizing
such other office as described above. A certificate as to the amount of any such
expenses payable by the Borrowers pursuant to this Section 2.20 (setting forth
in reasonable detail the basis for requesting such amount) submitted by such
Lender to the Borrower Representative (with a copy to Administrative Agent)
shall be conclusive absent manifest error.

2.21 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Loan, (in each case, a
“Defaulted Loan”), then (a) during any Default Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Credit Documents; (b) to the extent
permitted by applicable law, until such time as the Default Excess with respect
to such Defaulting Lender shall have been reduced to zero, (i) any voluntary
prepayment of the Loans shall, if Administrative Agent so directs at the time of
making such voluntary prepayment, be applied to the Loans of other Lenders as if
such Defaulting Lender had no Loans outstanding and the Revolving Exposure and
the outstanding Term Loan of such Defaulting Lender were zero, and (ii) any
mandatory prepayment of the Loans shall, if Administrative Agent so directs at
the time of making such mandatory prepayment, be applied to the Loans of other
Lenders (but not to the Loans of such Defaulting Lender) as if such

 

- 64 -



--------------------------------------------------------------------------------

Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender, it
being understood and agreed that the Borrowers shall be entitled to retain any
portion of any mandatory prepayment of the Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b); (c) such Defaulting Lender’s Revolving Commitment and outstanding
Revolving Loans shall be excluded for purposes of calculating the Revolving
Commitment fee payable to Lenders in respect of any day during any Default
Period with respect to such Defaulting Lender, and such Defaulting Lender shall
not be entitled to receive any Revolving Commitment fee pursuant to Section 2.10
with respect to such Defaulting Lender’s Revolving Commitment in respect of any
Default Period with respect to such Defaulting Lender; and (d) the Total
Utilization of Revolving Commitments as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender. No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.21,
performance by any Credit Party of its obligations hereunder and the other
Credit Documents shall not be excused or otherwise modified as a result of any
Funding Default or the operation of this Section 2.21. The rights and remedies
against a Defaulting Lender under this Section 2.21 are in addition to other
rights and remedies which the Credit Parties may have against such Defaulting
Lender with respect to any Funding Default and which Administrative Agent or any
Lender may have against such Defaulting Lender with respect to any Funding
Default.

2.22 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an “Increased
Cost Lender”) shall give notice to the Borrower Representative that such Lender
is an Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after the Borrower Representative’s request for such
withdrawal; or (b) (i) any Lender shall become a Defaulting Lender, (ii) the
Default Period for such Defaulting Lender shall remain in effect, and (iii) such
Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five Business Days after the Borrower
Representative’s request that it cure such default; or (c) in connection with
any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 10.5(b), the
consent of Administrative Agent and Requisite Lenders shall have been obtained
but the consent of one or more of such other Lenders (each a “Non Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased Cost Lender, Defaulting Lender or Non Consenting
Lender (the “Terminated Lender”), Administrative Agent may (which, in the case
of an Increased-Cost Lender, only after receiving written request from the
Borrower Representative to remove such Increased-Cost Lender), by giving written
notice to the Borrower Representative and any Terminated Lender of its election
to do so, elect to cause such Terminated Lender (and such Terminated Lender
hereby irrevocably agrees) to assign its outstanding Loans and its Revolving
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Terminated Lender shall pay any fees payable thereunder in connection with such
assignment; provided, that, (1) on the date of such assignment, the Replacement
Lender shall pay to Terminated Lender an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Terminated Lender, and (B) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.10; (2) on the

 

- 65 -



--------------------------------------------------------------------------------

date of such assignment, the Borrowers shall pay any amounts payable to such
Terminated Lender pursuant to Section 2.18 or 2.19; and (3) in the event such
Terminated Lender is a Non Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non Consenting Lender. Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Revolving Commitments, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, that any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

2.23 Joint and Several Liability of the Borrowers. (a) Notwithstanding anything
in this Agreement or any other Credit Document to the contrary, each of the
Borrowers hereby accepts joint and several liability hereunder and under the
other Credit Documents in consideration of the financial accommodations to be
provided by the Agents and the Lenders under this Agreement and the other Credit
Documents, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Obligations. Each of the Borrowers,
jointly and severally, hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
other Borrowers, with respect to the payment and performance of all of the
Obligations (including, without limitation, any Obligations arising under this
Section 2.23), it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them. If and to the extent that any of
the Borrowers shall fail to make any payment with respect to any of the
Obligations as and when due or to perform any of the Obligations in accordance
with the terms thereof, then in each such event, the other Borrowers will make
such payment with respect to, or perform, such Obligation. Subject to the terms
and conditions hereof and except to the extent otherwise prohibited by
applicable law, the Obligations of each of the Borrowers under the provisions of
this Section 2.23 constitute the absolute and unconditional, full recourse
Obligations of each of the Borrowers, enforceable against each such Person to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement, the other Credit Documents or
any other circumstances whatsoever.

(b) The provisions of this Section 2.23 are made for the benefit of the Agents,
the Lenders and their successors and assigns, and may be enforced by them from
time to time against any or all of the Borrowers as often as occasion therefor
may arise and without requirement on the part of the Agents, the Lenders or such
successors or assigns first to marshal any of its or their claims or to exercise
any of its or their rights against any of the other Borrowers or to exhaust any
remedies available to it or them against any of the other Borrowers or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy. The provisions of this Section 2.23
shall remain in effect until all of the Obligations shall have been paid in full
or otherwise fully satisfied.

(c) Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Credit
Documents, any payments made by it to the Agents or the Lenders with respect to
any of the Obligations or any Collateral, until such time as all of the
Obligations

 

- 66 -



--------------------------------------------------------------------------------

have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to the Agents or the Lenders
hereunder or under any other Credit Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.

SECTION 3. CONDITIONS PRECEDENT

3.1 Closing Date. The obligation of each Lender to make any Loan on the Closing
Date is subject to the satisfaction, or waiver in accordance with Section 10.5,
of the following conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent shall have received sufficient copies
of each Credit Document originally executed and delivered by each applicable
Credit Party for each Lender, which Credit Documents shall be satisfactory in
form and substance to the Agents and the Lenders, and each of the conditions
precedent contained therein shall have been satisfied in a manner satisfactory
to the Agents and the Lenders.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) sufficient copies of each Organizational Document of each Credit
Party, as applicable, and, to the extent applicable, certified as of a recent
date by the appropriate governmental official, for each Lender, each dated the
Closing Date or a recent date prior thereto; (ii) signature and incumbency
certificates of the officers of such Person executing the Credit Documents to
which it is a party; (iii) resolutions of the Board of Directors or similar
governing body of each Credit Party approving and authorizing the execution,
delivery and performance of this Agreement, the other Credit Documents and the
Working Capital Documents to which it is a party or by which it or its assets
may be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment, and with respect to any U.K. Guarantor, a copy of the
resolution signed by all the holders of the issued Capital Stock of such U.K.
Guarantor approving the terms of, and the transactions contemplated by, the
Credit Documents to which such U.K. Guarantor is a party and certified as of the
Closing Date by a director or the company secretary of such U.K. Guarantor as
being in full force and effect without modification or amendment; (iv) a good
standing certificate (or non-U.S. equivalent thereof) from the applicable
Governmental Authority of each Credit Party’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Closing Date; and (v) such other documents as Administrative Agent
may reasonably request.

(c) Organizational and Capital Structure. The organizational structure and
capital structure of Holdings and its Subsidiaries, shall be as set forth on
Schedule 4.1.

 

- 67 -



--------------------------------------------------------------------------------

(d) Consummation of the Reorganization.

(i) On or prior to the Closing Date, the Reorganization, including each of the
actions specified on Schedule 1.1(b) shall have been completed in a manner
reasonably acceptable to the Agents.

(ii) The Administrative Agent shall have received fully-executed, file-stamped
copies of each Reorganization Document and each document executed in connection
therewith, including, without limitation, any opinions issued in connection
therewith, accompanied by a letter from each such counsel authorizing the Agents
and the Lenders to rely upon such opinion to the same extent as though it were
addressed to the Agents and the Lenders.

(iii) Each Reorganization Document shall be in full force and effect, shall have
been filed with the appropriate Governmental Authorities to the extent
applicable, and shall include terms and provisions reasonably satisfactory to
the Administrative Agent.

(e) Existing Indebtedness. On or prior to the Closing Date, Holdings shall have
delivered to Administrative Agent and Lenders copies of all documents related to
all Existing Indebtedness. On the Closing Date, Holdings and its Subsidiaries
shall have (i) repaid in full all Existing Indebtedness under the Existing
Credit Documents, (ii) terminated any commitments to lend or make other
extensions of credit thereunder, (iii) delivered to Administrative Agent (or
made satisfactory arrangements for the delivery of) all documents or instruments
necessary to release all Liens securing Existing Indebtedness or other
obligations of Holdings and its Subsidiaries under the Existing Credit Documents
and any other obligations not constituting Permitted Liens (including, UCC
termination statements, PPSA financing change statements and copies of forms 403
and DS1, as appropriate) on the Closing Date and with respect to the foregoing,
Agents shall have received satisfactory evidence that all obligations under the
Existing Indebtedness (and any other Indebtedness not constituting Indebtedness
permitted under Section 6.1) have been paid in full and satisfied, all
commitments and swap obligations thereunder have terminated, all promissory
notes issued thereunder have been cancelled and all liens in respect thereof
have been released, and (iv) made arrangements satisfactory to Administrative
Agent with respect to any letters of credit outstanding thereunder.

(f) Transaction Costs. On or prior to the Closing Date, Holdings shall have
delivered to Administrative Agent its reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).

(g) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and the Working Capital Documents and each
of the foregoing shall be in full force and effect and in form and substance
reasonably satisfactory to Administrative Agent. All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the Working Capital
Documents and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.

 

- 68 -



--------------------------------------------------------------------------------

(h) Real Estate Assets. In order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected Requisite Priority mortgage or security interest
in certain Real Estate Assets, Administrative Agent and Collateral Agent shall
have received the following from each applicable Credit Party:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Real Estate
Asset listed in Schedule 3.1(h) (each, a “Closing Date Mortgaged Property”);

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in each jurisdiction in which a Closing Date Mortgaged
Property is located with respect to the enforceability of the form(s) of
Mortgages to be recorded in such jurisdiction and such other matters as
Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to Collateral Agent;

(iii) (a) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Collateral Agent with respect to each Closing Date Mortgaged Property (each, a
“Title Policy”), in amounts not less than the fair market value of each Closing
Date Mortgaged Property, together with a title report issued by a title company
with respect thereto, dated not more than thirty (30) days prior to the Closing
Date and copies of all recorded documents listed as exceptions to title or
otherwise referred to therein, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence satisfactory to Collateral
Agent that such Credit Party has paid to the title company or to the appropriate
governmental authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages for each Closing Date
Mortgaged Property in the appropriate real estate records;

(iv) evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to Collateral Agent; and

(v) ALTA surveys of all Closing Date Mortgaged Properties, certified to
Collateral Agent and dated not more than thirty (30) days prior to the Closing
Date.

(i) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected Requisite Priority
security interest in the personal property Collateral, Collateral Agent shall
have received:

(i) evidence satisfactory to Collateral Agent of the compliance by each Credit
Party of their obligations under the U.S. Pledge and Security Agreement and the
other Collateral Documents (including their obligations to deliver evidence of
the pre-filing of UCC financing statements and pre-registration of PPSA
financing statements, originals of securities and share certificates,
instruments

 

- 69 -



--------------------------------------------------------------------------------

and chattel paper accompanied by appropriate instruments of transfer executed in
blank, and any agreements governing deposit and/or securities accounts,
including notices and acknowledgments of charges over bank accounts with respect
to the U.K. Guarantors, in each case, as provided therein);

(ii) A completed Collateral Questionnaire dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby, including (A) certified copies of UCC, PPSA, judgment and
tax lien search reports certified by a party acceptable to Agents, dated a date
reasonably near to the Closing Date, listing all effective financing statements,
financing change statements and registration statements (and similar filings)
which name Holdings or any of its Subsidiaries (under their present names or
under any previous names used within five (5) years prior to the date hereof,
including in each case, trade or business names) as debtors, together with
(1) copies of such financing statements, financing change statements,
registration statements and similar filings, and (2) UCC termination statements,
PPSA financing change statements and similar documents necessary to release all
Liens and other rights of any Person in any Collateral (other than Liens
permitted by Section 6.2) and (B) any documents (including, without limitation,
financing statements, financing change statements, amendments to financing
statements and assignments of financing statements, stock powers executed in
blank and any endorsements) required to be provided under any Collateral
Document to create, in favor of the Collateral Agent (for and on behalf of the
Secured Parties), a perfected (or non-U.S. equivalent thereof) security interest
in the Collateral thereunder shall have been delivered to the Collateral Agent
in a proper form for filing in each office in each jurisdiction listed in
Schedule V of the U.S. Pledge and Security Agreement, Schedule V to the Canadian
Security Agreement, or other office, as the case may be;

(iii) opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation, perfection and due registration
of the security interests in favor of Collateral Agent in such Collateral and
such other matters governed by the laws of each jurisdiction in which any Credit
Party or any personal property Collateral is located as Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Collateral Agent; and

(iv) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including without limitation,
(i) Landlord Collateral Access Agreements executed by the landlord of each
Leasehold Property and by the applicable Credit Party, and (ii) any intercompany
notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.1(b)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by Collateral Agent.

(j) Environmental Reports. Administrative Agent shall have received reports and
other information, in form, scope and substance satisfactory to Administrative
Agent, regarding environmental matters relating to the Facilities, which reports
shall include a Phase I Report for each of the Facilities specified by
Administrative Agent.

 

- 70 -



--------------------------------------------------------------------------------

(k) Financial Statements; Projections. Lenders shall have received from Holdings
(i) the Historical Financial Statements described in Section 4.7 hereof and
(ii) the Projections described in Section 4.8 hereof, in each case, certified as
of the Closing Date as true and correct copies thereof by the chief financial
officer of Holdings and as complying with the applicable representations and
warranties set forth in Sections 4.7 and 4.8, respectively.

(l) Evidence of Insurance. Collateral Agent shall have received a certificate
from each Credit Party’s insurance broker or other evidence satisfactory to it
that all insurance required to be maintained pursuant to Section 5.5 is in full
force and effect, together with endorsements naming the Collateral Agent, for
the benefit of Secured Parties, as additional insured and loss payee thereunder
to the extent required under Section 5.5, in each case, in form and substance
reasonably satisfactory to the Collateral Agent.

(m) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of (i) Honigman Miller Schwartz and Cohn LLP, counsel for Credit Parties,
(ii) Hammonds, U.K. counsel for Credit Parties, and (iii) Fasken Martineau
DuMoulin LLP, Canadian counsel for Credit Parties, which opinions shall be
substantially in the form of Exhibit D, and the favorable written opinions of
local counsel for Credit Parties in each jurisdiction in which any Credit Party
is a registered organization under the UCC, or is located, or has assets
located, for the purposes of the PPSA, each dated as of the Closing Date and
covering such matters as Administrative Agent may reasonably request and
otherwise in form and substance reasonably satisfactory to Administrative Agent
(and each Credit Party hereby instructs such counsel to deliver such opinions to
Agents and Lenders).

(n) Fees. The Credit Parties shall have paid to Administrative Agent the fees
payable on the Closing Date referred to in the Fee Letter.

(o) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from each Credit Party dated as of the Closing
Date and addressed to Administrative Agent and Lenders, and in form, scope and
substance satisfactory to Administrative Agent, with appropriate attachments and
demonstrating that after giving effect to the making of the Loans and the
Working Capital Loans, the issuance of the Working Capital Letters of Credit and
the refinancing of the Existing Indebtedness contemplated by this Agreement to
occur on the Closing Date, and the Reorganization contemplated by this Agreement
to occur on or prior to the Closing Date, such Credit Party and its Subsidiaries
are and will be Solvent.

(p) Closing Date Certificate. Each Credit Party shall have delivered to
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto. In addition Holdings shall have delivered to
Administrative Agent an originally-executed certificate confirming that
borrowing or guaranteeing, as appropriate, of the Loans would not cause any
borrowing, guaranteeing or similar limit binding on any Credit Party to be
exceeded.

(q) Closing Date. The Closing Date shall occur on or before May 1, 2007.

 

- 71 -



--------------------------------------------------------------------------------

(r) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of Administrative Agent, singly or in the aggregate,
materially impairs the making of the Loans or the Working Capital Loans, the
issuance of the Working Capital Letters of Credit, the refinancing of the
Existing Indebtedness, the Reorganization or any of the other transactions
contemplated by the Credit Documents, or that could have a Material Adverse
Effect.

(s) Due Diligence. Other than changes occurring in the ordinary course of
business, no information or materials are or should have been available to
Holdings or any of its Subsidiaries as of the Closing Date that are materially
inconsistent with the material previously provided to Administrative Agent for
its due diligence review of Holdings and its Subsidiaries.

(t) Working Capital Availability. After giving effect to all Credit Extensions,
the making of the Working Capital Loans, the issuance of the Working Capital
Letters of Credit, the refinancing of the Existing Indebtedness and the payment
of the Transaction Costs, in each case, on the Closing Date, Working Capital
Availability (after giving effect to the Incremental Availability Reserve, the
Revolver/Term Loan A Reserve, the Minimum Availability Amount and all other
Reserves (as defined in the Working Capital Agreement)) shall not be less than
$24,000,000. Holdings shall deliver to the Collateral Agent a certificate of its
chief financial officer certifying as to the matters set forth above and
containing the calculation of Working Capital Availability.

(u) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent and its counsel shall be satisfactory in form and substance
to Administrative Agent and such counsel, and Administrative Agent, and such
counsel shall have received all such counterpart originals or certified copies
of such documents as Administrative Agent may reasonably request.

(v) Service of Process. On the Closing Date, Administrative Agent shall have
received evidence that each of the Canadian Guarantors and the U.K. Guarantors
has appointed an agent in New York City for the purpose of service of process in
New York City and such agent shall agree in writing to give Administrative Agent
notice of any resignation of such service agent or other termination of the
agency relationship.

(w) Management Reference Checks. The Collateral Agent shall have received
satisfactory reference checks for, and shall have had an opportunity to meet
with, key management of each Credit Party.

(x) Cash Management. The Agents shall have received such depository account,
blocked account, lockbox account and similar agreements and other documents,
each in form and substance satisfactory to the Agents, as the Agents may request
with respect to the cash management system of Holdings and its Subsidiaries and
Agents shall be satisfied in their sole discretion with the cash management
system of Holdings and its Subsidiaries.

 

- 72 -



--------------------------------------------------------------------------------

(y) Existing Intercompany Notes. The Agents shall have received, in form and
substance reasonably satisfactory to the Agents, evidence that the Existing
Intercompany Notes have been, or concurrently with the making of the Credit
Extensions on the Closing Date, will be, repaid in full and terminated.

(z) Funds Flow. The Administrative Agent shall have received a copy of the Flow
of Funds Agreement duly executed by each Credit Party, each Lender, each Agent
and any other person party thereto.

(aa) Working Capital Agreement.

(i) Administrative Agent shall have received a fully executed copy of the
Working Capital Agreement and each other Working Capital Document executed in
connection therewith, certified as true and correct by an Authorized Officer of
Holdings. Each Working Capital Document shall be in full force and effect, shall
include terms and provisions reasonably satisfactory to Administrative Agent and
no provision thereof shall have been modified or waived in any respect
determined by Administrative Agent to be material, in each case without the
consent of Administrative Agent.

(ii) Administrative Agent shall have received evidence satisfactory to it that
all conditions to the closing of the transactions contemplated by the Working
Capital Documents (other than the funding of the Loans hereunder) have been
satisfied, and the Administrative Agent shall have received a certificate from
an Authorized Officer of Holdings so stating. No Working Capital Loans shall be
funded on the Closing Date.

(bb) Intercreditor Agreement. Administrative Agent shall have received a copy of
the Intercreditor Agreement duly executed by the Agents and the Working Capital
Agent, and acknowledged by each of the Credit Parties, the terms and conditions
of which shall be acceptable to the Agents and Lenders.

(cc) Organizational Documents of Canadian Holdco. Canadian Holdco shall have
amended its Organizational Documents in form and substance reasonably
satisfactory to Administrative Agent, and shall have delivered such amended
Organizational Documents to the Administrative Agent.

(dd) Further Documentation. Agents shall have received, in form and substance
reasonably satisfactory to Agents, such other agreements, instruments,
approvals, opinions and other documents, as the Agents may reasonably request.

(ee) Other Conditions Precedent. Each of the conditions precedent specified in
Section 3.2 shall have been satisfied in a manner reasonably acceptable to the
Administrative Agent.

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.

 

- 73 -



--------------------------------------------------------------------------------

3.2 Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan on any
Credit Date, including the Closing Date, are subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice (as opposed to any previously-delivered telephonic notice),
together with a Borrowing Base Certificate dated as of such date;

(ii) after making the Credit Extensions requested on such Credit Date (and
taking into account any Working Capital Loans to be made and Working Capital
Letters of Credit to be issue on such Credit Date), in no event shall the Total
Utilization of Revolving Commitments exceed the lesser of (i) the Working
Capital Borrowing Base then in effect (without giving effect to the
Revolver/Term Loan A Reserve, the Incremental Availability Reserve or the
Minimum Availability Amount, but after giving effect to all other Reserves (as
defined in the Working Capital Agreement) then in effect), less the sum of
(A) the aggregate principal amount of all Working Capital Loans outstanding at
such time, plus (B) the aggregate face amount of all Working Capital Letters of
Credit outstanding at such time, plus (C) $50,000,000, plus (D) the Incremental
Availability Reserve at such time, plus (E) the Minimum Availability Amount at
such time, and (ii) Revolving Commitments then in effect;

(iii) as of such Credit Date, the representations and warranties contained
herein and in each other Credit Document, certificate or other writing delivered
to any Agent or any Lender pursuant hereto or thereto on or prior to that Credit
Date shall be true and correct in all material respects (to the extent not
otherwise qualified by materiality) on and as of that Credit Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (to the extent not otherwise qualified by materiality) on and
as of such earlier date;

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default;

(v) except to the extent disclosed in the Projections delivered to the Agents
prior to the Closing Date, since January 31, 2007, no event, circumstance or
change shall have occurred that has caused or evidences, either individually or
in the aggregate, a Material Adverse Effect, as determined by the Administrative
Agent in its reasonable business judgment;

(vi) after giving effect to such Credit Extension the aggregate Cash and Cash
Equivalents of Holdings and its Subsidiaries shall not exceed the amounts
specified in Section 6.6(a) (or any clause thereof);

(vii) the Credit Parties shall have paid all fees, costs and expenses then
payable by the Credit Parties pursuant to this Agreement and the other Credit
Documents, including, without limitation, the Fee Letter and Section 2.10 and
Section 10.2 hereof;

 

- 74 -



--------------------------------------------------------------------------------

(viii) to the extent the Credit Extension requested on such Credit Date
constitutes a Revolving Loan, there shall be no Working Capital Loans
outstanding under the Working Capital Agreement on such Credit Date; and

(ix) the making of such Credit Extension shall not contravene any law, rule or
regulation applicable to any Agent or any Lender.

Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender such request is warranted under the circumstances.

(b) Notices. Any Notice shall be executed by an Authorized Officer of the
Borrower Representative in a writing delivered to Administrative Agent.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make each Credit
Extension to be made thereby, each Credit Party represents and warrants to each
Lender, on the Closing Date and on each Credit Date, that the following
statements are true and correct (it being understood and agreed that the
representations and warranties made on the Closing Date are deemed to be made
concurrently with the closing of the Working Capital Agreement and the
refinancing of the Existing Indebtedness contemplated hereby):

4.1 Organization; Requisite Power and Authority; Qualification. Each of Holdings
and its Subsidiaries (a) is duly organized, validly existing and in good
standing (or the non-U.S. equivalent thereof) under the laws of its jurisdiction
of organization as identified in Schedule 4.1, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby and,
in the case of the Borrowers, to make the borrowings hereunder, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations.

4.2 Capital Stock and Ownership. The Capital Stock of each of Holdings and its
Subsidiaries has been duly authorized and validly issued and is fully paid and
non-assessable. As of the date hereof, there is no existing option, warrant,
call, right, commitment or other agreement to which Holdings or any of its
Subsidiaries is a party requiring, and there is no membership interest or other
Capital Stock of Holdings or any of its Subsidiaries outstanding which upon
conversion or exchange would require, the issuance by Holdings or any of its
Subsidiaries of any additional membership interests or other Capital Stock of
Holdings or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of Holdings or any of its
Subsidiaries. Schedule 4.2 sets forth a true, complete and correct list as of
the Closing Date, of the name of Holdings and each of its Subsidiaries and
indicates for each such Person its ownership (by holder and percentage interest)
and the type of entity of each of them, and the number and class of authorized
and issued Capital Stock of such Subsidiary. Schedule 4.2 sets forth a true,
complete and correct list as of the Closing Date, of the name of Holdings and
each of its Subsidiaries and indicates for each such Person its ownership (by
holder and percentage interest) and the type of entity of each of

 

- 75 -



--------------------------------------------------------------------------------

them, and the number and class of authorized and issued Capital Stock of such
Subsidiary. Schedule 4.2 sets forth a true, complete and correct list as of the
Closing Date, of the name of Holdings and each of its Subsidiaries and indicates
for each such Person its ownership (by holder and percentage interest) and the
type of entity of each of them, and the number and class of authorized and
issued Capital Stock of such Subsidiary. Except as set forth on Schedule 4.2, as
of the Closing Date, neither Holdings nor any of its Subsidiaries has any equity
investments in any other corporation or entity.

4.3 Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4 No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents and the Working Capital
Documents do not and will not (a) violate any provision of any law or any
governmental rule or regulation applicable to Holdings or any of its
Subsidiaries, any of the Organizational Documents of Holdings or any of its
Subsidiaries, or any order, judgment or decree of any court or other agency of
government binding on Holdings or any of its Subsidiaries; (b) conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Holdings or any of its Subsidiaries;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Holdings or any of its Subsidiaries (other than any
Liens created under any of the Credit Documents in favor of Collateral Agent, on
behalf of Secured Parties); (d) result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties or (e) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Holdings or any of its Subsidiaries, except for such approvals or consents which
will be obtained on or before the Closing Date and disclosed in writing to
Lenders.

4.5 Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date.

4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability (whether enforcement is sought in equity or at law).

4.7 Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as

 

- 76 -



--------------------------------------------------------------------------------

at the respective dates thereof and the results of operations and cash flows, on
a consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year end adjustments. As of the Closing
Date, neither Holdings nor any of its Subsidiaries has any contingent liability
or liability for taxes, long term lease or unusual forward or long term
commitment that is not reflected in the Historical Financial Statements or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Holdings and any of its Subsidiaries taken as a whole. Since the
date of the audited Historical Financial Statements, no Internal Control Event
has occurred.

4.8 Projections. On and as of the Closing Date, the Projections of Holdings and
its Subsidiaries for the period of Fiscal Year 2007 through and including Fiscal
Year 2011, including monthly projections for each Fiscal Month during the Fiscal
Year in which the Closing Date takes place (the “Projections”), are based on
good faith estimates and assumptions made by the management of Holdings and as
of the Closing Date, management of Holdings believed that the Projections were
reasonable and attainable, which projected financial statements shall be updated
from time to time pursuant to Section 5.1(i). Such Projections, as so updated,
shall be believed by Holdings at the time furnished to be reasonable, shall have
been prepared on a reasonable basis and in good faith by Holdings, and shall
have been based on assumptions believed by Holdings to be reasonable at the time
made and upon the best information then reasonably available to Holdings, and
Holdings shall not be aware of any facts or information that would lead it to
believe that such projections, as so updated, are incorrect or misleading in any
material respect.

4.9 No Material Adverse Change. Except to the extent disclosed in the
Projections delivered to the Agents prior to the Closing Date, since January 31,
2007, no event, circumstance or change has occurred that has caused or
evidences, either individually or in the aggregate, a Material Adverse Effect.

4.10 No Restricted Junior Payments. Since January 5, 2007, neither Holdings nor
any of its Subsidiaries has directly or indirectly declared, ordered, paid or
made, or set apart any sum or property for, any Restricted Junior Payment or
agreed to do so except as permitted pursuant to Section 6.4.

4.11 Adverse Proceedings, etc. There are no Adverse Proceedings, individually or
in the aggregate, that (a) relate to any Credit Document or any Working Capital
Document or the transactions contemplated hereby or thereby or (b) could
reasonably be expected to have a Material Adverse Effect. Neither Holdings nor
any of its Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, provincial, municipal, local or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

- 77 -



--------------------------------------------------------------------------------

4.12 Payment of Taxes and Other Amounts. Except as otherwise permitted under
Section 5.3, all tax returns and reports of Holdings and its Subsidiaries
required to be filed by any of them have been timely filed, and all taxes shown
on such tax returns to be due and payable and all assessments, fees and other
governmental charges upon Holdings and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable. No Credit Party knows of any
proposed tax assessment against Holdings or any of its Subsidiaries which is not
being actively contested by Holdings or such Subsidiary in good faith and by
appropriate proceedings; provided, that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor. Holdings and its Subsidiaries have paid in full all
sums owing or claimed for labor, materials, supplies, personal property, and
services of every kind and character used, furnished or installed in or on any
Real Estate Asset that are now due and owing and no claim for same exists or
will be permitted to be created, except such claims as may arise in the ordinary
course of business and that are not yet past due. Each of Holdings and its
Subsidiaries has (i) withheld from each payment made to any of its past or
present employees, officers or directors, and to any non-resident of the country
in which it is a resident, the amount of all Taxes and other deductions required
to be withheld therefrom and has paid the same to the Governmental Authority
within the time required under any applicable legislation, and (ii) collected
and remitted to the appropriate Governmental Authority when required by law to
do so all material amounts collectible and remittable in respect of sales Taxes
including, without limitation, goods and services and value added taxes and
similar federal, provincial or state Taxes, and has paid all such amounts
payable by it on account of such sales Taxes.

4.13 Properties.

(a) Title. Each of Holdings and its Subsidiaries has (i) good, sufficient,
marketable and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good and valid title to (in the case of all other
personal property), all of their respective properties and assets reflected in
their respective Historical Financial Statements referred to in Section 4.7 and
in the most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.8. All such properties and assets are in working order and condition,
ordinary wear and tear excepted, and except as permitted by this Agreement, all
such properties and assets are free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.13 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment, and the termination date and annual
base rent under each of them. Each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and no default has
occurred and is continuing thereunder. Each such agreement constitutes the
legally valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms, except as

 

- 78 -



--------------------------------------------------------------------------------

enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles. To the best knowledge of each Credit Party, no other party
to any such agreement is in default of its obligations thereunder, and no Credit
Party (or any other party to any such agreement) has at any time delivered or
received any notice of default which remains uncured under any such Lease and,
as of the Closing Date, no event has occurred which, with the giving of notice
or the passage of time or both, would constitute a default under any such
agreement.

4.14 Environmental Matters. Neither Holdings nor any of its Subsidiaries nor any
of their respective Facilities or operations are subject to any outstanding
written undertaking, order, judgment, directive, consent decree or settlement
agreement with any Person relating to any Environmental Law, any Environmental
Claim, or any Hazardous Materials Activity that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Neither Holdings nor any of its Subsidiaries has received any letter or request
for information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
Environmental Law. There are and, to each of Holdings’ and its Subsidiaries’
knowledge, have been, no conditions, occurrences, or Hazardous Materials
Activities which could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. To the best knowledge of Holdings and each of its
Subsidiaries following due inquiry, no Environmental Claims have been asserted
against any facilities that may have received Hazardous Materials generated by
Holdings, any of its Subsidiaries or any predecessor in interest. Except as
would qualify as an RCRA Small Quantity Generator under 40 C.F.R. Part 261, none
of Holdings’ or any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of Hazardous Materials, as
defined or used in 40 C.F.R. Parts 260 270 or any comparable Environmental Law.
Compliance with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws, including all necessary permits or
authorizations that are required under Environmental Laws to operate the
facilities, assets and business of Holdings or any of its Subsidiaries, could
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. No event or condition has occurred or is occurring with respect
to Holdings or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.

4.15 No Defaults. Neither Holdings nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing.

4.16 Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date. All such
Material Contracts, together with any updates provided pursuant to
Section 5.1(1), are in full force and effect and no defaults currently exist
thereunder (other than as described in Schedule 4.16 or in such updates).

 

- 79 -



--------------------------------------------------------------------------------

4.17 Governmental Regulation. Neither Holdings nor any of its Subsidiaries is
subject to regulation under the Public Utility Holding Company Act of 2005, the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal, state, provincial or foreign statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Neither Holdings nor any of its Subsidiaries
is a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

4.18 Margin Stock. Neither Holdings nor any of its Subsidiaries is engaged in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the Loans made to such Credit Party
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates, or is inconsistent with, the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System.

4.19 Employee Matters. Except as provided on Schedule 4.19, neither Holdings nor
any of its Subsidiaries are a party to or have any obligation under any
collective bargaining agreements. Neither Holdings nor any of its Subsidiaries
has been or is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There has been and is (a) no unfair
labor practice charge or complaint pending against Holdings or any of its
Subsidiaries, or to the best knowledge of Holdings and each of its Subsidiaries,
following due inquiry, threatened against any of them before the National Labor
Relations Board or any other Governmental Authority and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement or similar agreement that is so pending against Holdings or any of its
Subsidiaries or to the best knowledge of Holdings and its Subsidiaries following
due inquiry, threatened against any of them, (b) no labor dispute, strike,
lockout, slowdown or work stoppage in existence or threatened against, involving
or affecting Holdings or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect, (c) no labor union, labor
organization, trade union, works council, or group of employees of Holdings or
any of its Subsidiaries has made a pending demand for recognition or
certification, and there are no representation or certification proceedings or
petitions seeking a representation proceeding presently pending or threatened to
be brought or filed with the National Labor Relations Board or any other
Governmental Authority, and (d) to the best knowledge of Holdings and each of
its Subsidiaries following due inquiry, no union representation question
existing with respect to any of the employees of Holdings or any of its
Subsidiaries and, to the best knowledge of Holdings and each of its Subsidiaries
following due inquiry, no labor union organizing activity with respect to any
employees of Holdings or any of its Subsidiaries that is taking place, except
(with respect to any matter specified in clause (a), (b), (c), or (d) above,
either individually or in the aggregate) such as is not reasonably likely to
have a Material Adverse Effect.

4.20 Employee Benefit Plans. (a) Holdings, each of its Subsidiaries and each of
their respective ERISA Affiliates are in material compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their material obligations under
each Employee Benefit Plan. Each Employee Benefit Plan which is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter or opinion letter from the Internal Revenue
Service indicating that such

 

- 80 -



--------------------------------------------------------------------------------

Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter or opinion letter which would cause such
Employee Benefit Plan to lose its qualified status. Neither Holdings nor any of
its Subsidiaries, nor any of their ERISA Affiliates maintains or contributes to
any Pension Plan that is subject to Title IV of ERISA (or the non-U.S.
equivalent thereof) or to any Multiemployer Plan, except as set forth on
Schedule 4.20. No liability to the PBGC (other than required premium payments),
the U.S. Department of Labor (or the non-U.S. equivalent thereof) or the
Internal Revenue Service (or the non-U.S. equivalent thereof) has been or is
expected to be incurred by Holdings, any of its Subsidiaries or any of their
ERISA Affiliates with respect to any Employee Benefit Plan. No ERISA Event has
occurred or is reasonably expected to occur. Except as set forth on Schedule
4.20, and except to the extent required under Section 4980B of the Internal
Revenue Code or similar state or foreign laws, or otherwise funded entirely by
the participants thereof, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates. The present value of the aggregate benefit liabilities under
each Pension Plan sponsored, maintained or contributed to by Holdings, any of
its Subsidiaries or any of their ERISA Affiliates (determined as of the end of
the most recent plan year on the basis of the actuarial assumptions specified
for funding purposes in the most recent actuarial valuation for such Pension
Plan), did not exceed the aggregate current value of the assets of such Pension
Plan. As of the most recent valuation date for each Multiemployer Plan, the
potential liability of Holdings, its Subsidiaries and their respective ERISA
Affiliates for a complete or partial withdrawal from such Multiemployer Plan
(within the meaning of Section 4203 or Section 4205 of ERISA (or the non-U.S.
equivalent thereof)) is zero. Holdings, each of its Subsidiaries and each of
their ERISA Affiliates have complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and are not in material “default”
(as defined in Section 4219(c)(5) of ERISA (or the non-U.S. equivalent thereof))
with respect to payments to a Multiemployer Plan.

(b) Each Canadian Guarantor is in material compliance with the requirements of
the Canadian Employee Benefits Laws and other Canadian federal or provincial
laws with respect to each Employee Benefit Plan or Pension Plan. No Canadian
Guarantor has any material withdrawal liability in connection with a Pension
Plan. Each Canadian Guarantor has made all contributions (other than current
contributions not in arrears), required to be made in respect of all Pension
Plans in a timely fashion in accordance with applicable laws and the terms of
such Pension Plans, and there is no unfunded liability of any Canadian Guarantor
in connection with any current or prior Pension Plan. No Lien has arisen, choate
or inchoate, in respect of any Canadian Guarantor or its property in connection
with any Pension Plan (save for contribution amounts not yet due).

4.21 Certain Fees. Other than fees paid to the Working Capital Agent on the
Closing Date, no broker’s or finder’s fee or commission will be payable with
respect hereto or any of the transactions contemplated hereby.

4.22 Solvency. On the Closing Date, after giving effect to the making of the
Loans and the Working Capital Loans, the issuance of the Working Capital Loans,
the Refinancing of the Existing Indebtedness, the repayment of the Existing
Intercompany Notes and the Reorganization contemplated by this Agreement to
occur on the Closing Date, each Credit Party is Solvent. Following the Closing
Date, each Credit Party is and, upon the incurrence of any Credit Extension by
such Credit Party on any date on which this representation and warranty is made,
will be, Solvent.

 

- 81 -



--------------------------------------------------------------------------------

4.23 Working Capital Agreement.

(a) Delivery. Holdings has delivered to Administrative Agent complete and
correct copies of (i) each Working Capital Document and of all exhibits and
schedules thereto as of the date hereof, and (ii) copies of any amendment,
restatement, supplement or other modification to or waiver of each Working
Capital Document entered into after the date hereof.

(b) Governmental Approvals. All Governmental Authorizations and all other
authorizations, approvals and consents of any other Person required by the
Working Capital Documents have been obtained and are in full force and effect.

(c) Conditions Precedent. On the Closing Date, all of the conditions to the
effectiveness of the Working Capital Agreement have been duly satisfied other
than the making of the Loans hereunder.

4.24 Compliance with Statutes, etc. Each of Holdings and its Subsidiaries is in
compliance with its organizational documents and all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities, in respect of the conduct of its business and the
ownership of its property (including compliance with all applicable
Environmental Laws, zoning, subdivision, construction, building and land use
laws and ordinances with respect to any Real Estate Asset or governing its
business and the requirements of any permits issued under such laws with respect
to any such Real Estate Asset or the operations of Holdings or any of its
Subsidiaries).

4.25 Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document and none of the reports, financial statements or other
documents, certificates or written statements furnished to Lenders by or on
behalf of Holdings or any of its Subsidiaries for use in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact (known to Holdings or any of its
Subsidiaries, in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Holdings or any of
its Subsidiaries to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results. There are no agreements,
instruments and corporate or other restrictions to which any Credit Party is
subject and there are no facts known (or which should upon the reasonable
exercise of diligence be known) to Holdings or any of its Subsidiaries (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

- 82 -



--------------------------------------------------------------------------------

4.26 Terrorism Laws. Each Credit Party is in compliance, in all material
respects, with the Terrorism Laws. No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity in violation of
the United States Foreign Corrupt Practices Act of 1977, as amended.

4.27 Insurance. The properties of Holdings and each of its Subsidiaries are
adequately insured with financially sound and reputable insurers and in such
amounts, with such deductibles and covering such risks and otherwise on terms
and conditions as are customarily carried or maintained by Persons of
established reputation of similar size and engaged in similar businesses and
such insurance complies with the requirements of Section 5.5. Schedule 4.27 sets
forth a list of all insurance maintained by or on behalf of the Credit Parties
and each of their Subsidiaries as of the Closing Date and, as of the Closing
Date, all premiums in respect of such insurance have been paid.

4.28 Common Enterprise. The successful operation and condition of each of the
Credit Parties is dependent on the continued successful performance of the
functions of the group of the Credit Parties as a whole and the successful
operation of each of the Credit Parties is dependent on the successful
performance and operation of each other Credit Party. Each Credit Party expects
to derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Credit Parties
and (ii) the credit extended by the Lenders to the Credit Parties hereunder,
both in their separate capacities and as members of the group of companies. Each
Credit Party has determined that execution, delivery, and performance of this
Agreement and any other Credit Documents to be executed by such Credit Party is
within its purpose, will be of direct and indirect benefit to such Credit Party,
and is in its best interest.

4.29 Security Interest in Collateral. The provisions of this Agreement and the
other Credit Documents create legal, valid and enforceable Liens on all the
Collateral in favor of the Collateral Agent, for the benefit of the Collateral
Agent and the Lenders, and such Liens constitute perfected and continuing
Requisite Priority Liens on the Collateral, securing the Obligations,
enforceable against the applicable Credit Party and all third parties, except in
the case of (a) Permitted Liens, to the extent any such Permitted Liens would
have (and are permitted to have) priority over the Liens in favor of the
Collateral Agent pursuant to any applicable law or agreement and (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Collateral Agent has not obtained or does not maintain
possession of such Collateral.

4.30 Affiliate Transactions. Except as set forth on Schedule 4.30, as of the
date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings, or transactions between any Credit Party and any
of the officers, members, managers, directors, stockholders, parents, other
interest holders, employees, or Affiliates (other than Subsidiaries) of any
Credit Party or any members of their respective immediate families, and none of
the foregoing Persons are directly or indirectly indebted to or have any direct
or indirect ownership, partnership, or voting interest in any Affiliate of any
Credit Party or any Person with which any Credit Party has a business
relationship or which competes with any Credit Party.

 

- 83 -



--------------------------------------------------------------------------------

4.31 Intellectual Property. Each Credit Party and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property necessary to its business as currently conducted, a
correct and complete list of which, as of the date of this Agreement, is set
forth on Schedule 4.31, and the use thereof by the Credit Parties and its
Subsidiaries does not infringe in any material respect upon the rights of any
other Person, and the Credit Parties rights thereto are not subject to any
licensing agreement or similar arrangement. Each Credit Party has taken
reasonable measures to protect the secrecy, confidentiality and value of all
trade secrets used in its business (collectively, the “Business Trade Secrets”).
To the best knowledge of each Credit Party, none of the Business Trade Secrets
have been disclosed to any Person other than employees or contractors of the
Credit Parties who had a need to know and use such Business Trade Secrets in the
ordinary course of employment or contract performance and who executed
appropriate confidentiality agreements prohibiting the unauthorized use or
disclosure of such Business Trade Secrets and containing other terms reasonably
necessary or appropriate for the protection and maintenance of such Business
Trade Secrets. To the best knowledge of each Credit Party, no unauthorized
disclosure of any Business Trade Secrets has been made.

4.32 Permits, Etc. Each Credit Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person, except to the extent the failure to have or comply
with any such permit, license, authorization, approval, entitlement or
accreditation could not reasonably be expected to have a Material Adverse
Effect. No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect, except, to the extent any such
condition, event or claim could not be reasonably be expected to have a Material
Adverse Effect.

4.33 Customers and Suppliers. There has been no actual or, to the best knowledge
of any Credit Party, threatened termination, cancellation or limitation of, or
adverse modification to or change in, the business relationship between (i) any
Credit Party, on the one hand, and any customer or any group thereof, on the
other hand, whose agreements with any Credit Party are individually or in the
aggregate material to the business or operations of such Credit Party, or
(ii) any Credit Party, on the one hand, and any supplier or any group thereof,
on the other hand, whose agreements with any Credit Party are individually or in
the aggregate material to the business or operations of such Credit Party; and
there exists no present state of facts or circumstances that could give rise to
or result in any such termination, cancellation, limitation, modification or
change.

4.34 Flood Zone. To the best knowledge of Holdings and each of its Subsidiaries,
the Real Estate Assets are not located in areas identified by the Federal
Emergency Management Agency as having special flood hazards.

4.35 Operating Lease Obligations. On the Closing Date, none of the Credit
Parties has any Operating Lease Obligations other than the Operating Lease
Obligations set forth on Schedule 4.35.

 

- 84 -



--------------------------------------------------------------------------------

4.36 Business of Insignificant Subsidiaries. Excluding business activities or
assets with a fair market value in the aggregate of less than $500,000 and
aggregate liabilities of less than $350,000, in each case, in the aggregate for
all Insignificant Subsidiaries, no Insignificant Subsidiary is engaged in any
business activities, owns any assets or has any liabilities.

4.37 No Action for Winding-Up or Bankruptcy. There has been no voluntary or
involuntary action taken either by or against the Holdings or any of its
Subsidiaries for any such Person’s winding-up, dissolution, liquidation,
bankruptcy, receivership, administration or similar or analogous events in
respect of such Person or all or any material part of its assets.

4.38 Centre of Main Interests and Establishments. For the purposes of The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
(the “Regulation”), each U.K. Guarantor’s centre of main interest (as that term
is used in Article 3(1) of the Regulation) is situated in England and Wales and
it has no “establishment” (as that term is used in Article 2(h) of the
Regulation) in any other jurisdiction.

4.39 Financial Assistance. No amount borrowed under the Credit Documents is to
be applied in any manner that may be illegal or contravene any applicable law or
regulation in any relevant jurisdiction concerning financial assistance by a
company for the acquisition of or subscription for shares or concerning the
protection of shareholders’ capital.

4.40 Nature of Business of Canadian Holdco. Canadian Holdco is not engaged in
any business other than activities customary in the operation of holding
companies and the incurrence of the liabilities, if any, under the Credit
Documents and liabilities imposed by law incidental to its corporate existence
and does not have any other liabilities.

4.41 Existing Filings; Termination of Deposit Accounts. (a) The Liens reflected
(i) on the records of the Patent and Trademark Office against the Collateral in
favor of Heller Financial, Inc. and Sanwa Business Credit Corporation, and
(ii) by the UCC-1 financing statements filed in favor of the Secretary of State
of California against one or more of the Credit Parties do not secure any
Indebtedness; (b) the Lien reflected by the PPSA financing statement registered
in favor of GE VFF Canada Limited Partnership, as secured party, is secured by
only a limited number of specified items of equipment; and (c) the Deposit
Account maintained at ABN AMRO Bank, Canada Branch, bearing number 450131803041,
in the name of Canadian HoldCo has been closed.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.

5.1 Financial Statements and Other Reports.

Unless otherwise provided below, Holdings will deliver to Administrative Agent
and Lenders:

(a) Monthly Reports. As soon as available, and in any event within thirty
(30) days after the end of each Fiscal Month (including the Fiscal Month which
began prior to the Closing Date), the consolidated and consolidating balance
sheet of Holdings and its Subsidiaries as at the end of such Fiscal Month and
the related consolidated and consolidating statements of income, stockholders
equity and cash flows of Holdings and its Subsidiaries for such Fiscal Month and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Month, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the Financial Plan for the current Fiscal
Year, all in reasonable detail, together with a Financial Officer Certification
and a Narrative Report with respect thereto and any other operating reports
prepared by management for such period.

 

- 85 -



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year, the consolidated and consolidating balance sheets
of Holdings and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated and consolidating statements of income, stockholders’
equity and cash flows of Holdings and its Subsidiaries for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the Financial Plan for the current Fiscal
Year, all in reasonable detail, together with a Financial Officer Certification
and a Narrative Report with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year, (i) the consolidated and
consolidating balance sheets of Holdings and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated and consolidating statements of
income, stockholders equity and cash flows of Holdings and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year and the corresponding figures
from the Financial Plan for the Fiscal Year covered by such financial
statements, in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto; and (ii) with respect
to such consolidated financial statements an unqualified opinion thereon of
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing selected by Holdings, and reasonably satisfactory
to Administrative Agent (which opinion shall not contain any explanatory
paragraph or paragraph of emphasis with respect to going concern, scope of audit
or otherwise), and shall state that such consolidated financial statements
fairly present, in all material respects, the financial position of Holdings and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated in conformity with GAAP applied
on a basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with the
standards of the Public Company Accounting Oversight Board (United States))
together with a written statement by such independent certified public
accountants stating (1) that their audit examination has included a review of
Section 6.7 of this Agreement (and the defined terms contained therein),
(2) whether, in connection therewith, any condition or event that constitutes a
Default or an Event of Default under Section 6.7 has come to their attention
and, if such a condition or event has come to their attention, specifying the
nature and period of existence thereof, and (3) that nothing has come to their
attention that causes them to believe that Holdings and

 

- 86 -



--------------------------------------------------------------------------------

its Subsidiaries have failed to comply with the terms, covenants, provisions or
conditions contained in Section 6.7 of this Agreement insofar as such provisions
relate to accounting matters, and (4) if Holdings is then subject to Section 404
of the Sarbanes Oxley Act of 2002, a report on the effectiveness of Holdings’
internal control over financial reporting;

(d) Compliance Certificate. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Sections 5.1(a), 5.1(b) and 5.1(c),
a duly executed and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies (or the application
thereof) from those used in the preparation of the Historical Financial
Statements, the consolidated financial statements of Holdings and its
Subsidiaries delivered pursuant to Section 5.1(b) or 5.1(c) will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
satisfactory to Administrative Agent;

(f) Notice of Default. Prompt written notice (i) of any condition or event that
constitutes a Default or an Event of Default or that notice has been given to
Holdings or any of its Subsidiaries with respect thereto; (ii) that any Person
has given any notice to Holdings or any of its Subsidiaries or taken any other
action with respect to any event or condition set forth in Section 8.1(b); or
(iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, or (iv) the
occurrence of any Internal Control Event which is required to be publicly
disclosed of which any officer of Holdings or any of its Subsidiaries has
knowledge which notice shall be accompanied by a certificate of its Authorized
Officers specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, default, event or
condition, and what action the Credit Parties have taken, are taking and propose
to take with respect thereto;

(g) Notice of Litigation. Prompt written notice of (i) the institution of, or
threat of, any Adverse Proceeding not previously disclosed in writing by
Holdings to Lenders, or (ii) any development in any Adverse Proceeding that, in
the case of either clause (i) or (ii) if adversely determined, could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, or which arises in
respect of any material Indebtedness of Holdings or its Subsidiaries or alleges
any criminal misconduct by any Credit Party together in each case with such
other information as may be reasonably available to Holdings or any of its
Subsidiaries to enable Lenders and their counsel to evaluate such matters;

(h) ERISA. (i) Upon the earlier of (x) an occurrence of or (y) knowledge that
there may be an occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal

 

- 87 -



--------------------------------------------------------------------------------

Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Holdings, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;

(i) Financial Plan. As soon as practicable and in any event no later than the
first day of each Fiscal Year, a consolidated plan and financial forecast for
such Fiscal Year and each Fiscal Year (or portion thereof) through the final
maturity date of the Loans (a “Financial Plan”), including (i) a forecasted
consolidated and consolidating balance sheet and forecasted consolidated and
consolidating statements of income and cash flows of Holdings and its
Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (ii) forecasted consolidated statements of
income and cash flows of Holdings and its Subsidiaries for each Fiscal Month of
each such Fiscal Year, (iii) forecasts demonstrating projected compliance with
the requirements of Section 6.7 through the final maturity date of the Loans,
and (iv) forecasts demonstrating adequate liquidity through the final maturity
date of the Loans, together, in each case, with an explanation of the
assumptions on which such forecasts are based all in form and substance
reasonably satisfactory to Agents and accompanied by a certificate from the
chief financial officer of Holdings certifying that the projections contained
therein are based upon good faith estimates and assumptions believed by Holdings
to be reasonable at the time made and at the time of delivery thereof;

(j) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a report in form and substance satisfactory to Administrative
Agent outlining all material insurance coverage maintained as of the date of
such report by Holdings and its Subsidiaries and all material insurance coverage
planned to be maintained by Holdings and its Subsidiaries in the immediately
succeeding Fiscal Year;

(k) Notice of Change in Board of Directors or Similar Governing Body. With
reasonable promptness, written notice of any change in the board of directors
(or similar governing body) of Holdings or any of its Subsidiaries;

(l) Notices Regarding Material Contracts and Material Customers. Promptly, and
in any event within two (2) Business Days (i) after any Material Contract of
Holdings or any of its Subsidiaries is terminated or amended in a manner that is
materially adverse to Holdings or such Subsidiary, as the case may be, or that
could reasonably be expected to be adverse to Administrative Agent or the
Lenders, (ii) after receiving or sending any notice of default with respect to
any Material Contract of Holdings or any of its Subsidiaries, (iii) after
receiving any material notice or other material communication from any Material
Customer, including, without limitation, any quarterly or annual performance
review from any such Material Customer, or after sending any material notice or
other material communication to any Material Customer, or (iv) any new Material
Contract is entered into, a written statement describing such event, with copies
of such material amendments, such notices or other communications or new
contracts, delivered to Administrative Agent, and an explanation of any actions
being taken with respect thereto;

 

- 88 -



--------------------------------------------------------------------------------

(m) Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any Environmental
Liabilities of Holdings or its Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

(n) Information Regarding Collateral. Each Credit Party will furnish to
Collateral Agent not less than 30 days’ prior written notice of any change
(i) in such Credit Party’s corporate name, (ii) in such Credit Party’s identity
or corporate structure, (iii) in such Credit Party’s federal taxpayer
identification number, (iv) in such Credit Party’s location (as defined in the
PPSA), head office or chief executive office, or (v) in the location of any
material assets of such Credit Party. Each Credit Party agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC, PPSA or otherwise that are required in order for
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral and for the
Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral Documents. Each
Credit Party will furnish to Administrative Agent prompt written notice of any
Lien (other than Permitted Liens) or claims made or asserted against any
Collateral or interest therein. Each Credit Party also agrees promptly to notify
Collateral Agent in writing if any Collateral having a fair market value in
excess of $100,000 is lost, damaged or destroyed;

(o) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), each Credit Party shall deliver to Collateral Agent an Officer’s
Certificate confirming that there has been no change in such information since
the date of the Collateral Questionnaire delivered on the Closing Date or the
date of the most recent certificate delivered pursuant to this Section and/or
identifying such changes;

(p) Aging Reports. Together with each delivery of financial statements of
Holdings and each other Credit Party pursuant to Sections 5.1(a), 5.1(b) and
5.1(c), (and, in the case of clause (ii) below, with each delivery of each
monthly Borrowing Base Certificate in accordance with Section 5.1(q)), and in
the case of clause (ii) below, commencing with the financial statements of
Holdings delivered on or about June 30, 2007: (i) a summary of the Accounts
aging report of each Credit Party as of the end of such period; (ii) a summary
of accounts payable aging report of each Credit Party as of the end of such
period, and (iii) a report listing all Inventory of the Credit Parties, and
containing a breakdown of such Inventory by type and amount, the cost and the
current market value thereof (by location) and such other information as any
Agent may request, in each case, all in detail and in form and substance
reasonably satisfactory to the Agents;

(q) Borrowing Base Certificate. On (i) on Wednesday of each week (and together
with each Funding Notice), current as of the close of business on the last
Business Day of the immediately preceding week, a Borrowing Base Certificate,
supported by

 

- 89 -



--------------------------------------------------------------------------------

schedules showing the derivation thereof and containing such detail and other
information as the Administrative Agent may reasonably request from time to
time; and (ii) the twentieth day of each Fiscal Month, or if such date is not a
Business Day, the next succeeding Business Day, a final Borrowing Base
Certificate, current as of the close of business on the last Business Day of the
immediately preceding Fiscal Month, supported by schedules showing the
derivation thereof and containing such detail and other information as Agent may
reasonably request from time to time, together with all accrual updates since
the previous Borrowing Base Certificate delivered pursuant to this clause (ii);
provided that (1) the Working Capital Borrowing Base set forth in the Borrowing
Base Certificate shall be effective from and including the date such Borrowing
Base Certificate is duly received by the Agents but not including the date on
which a subsequent Borrowing Base Certificate is received by the Agents, unless
the Working Capital Agent disputes the eligibility of any property included in
the calculation of the Working Capital Borrowing Base or the valuation thereof,
and (2) in the event of any dispute about the eligibility of any property
included in the calculation of the Working Capital Borrowing Base or the
valuation thereof, the Working Capital Agent’s good faith business judgment
shall control;

(r) Tax Returns. As soon as practicable and in any event within fifteen
(15) days following the filing thereof, copies of each federal income or
corporate tax return (and in the case of the Canadian Guarantors, each
provincial income or corporate tax return) filed by or on behalf of any Credit
Party;

(s) Good Standing Certificates. Within thirty (30) days of each anniversary of
the Closing Date, a certificate of good standing (or non-U.S. equivalent
thereof) for each Credit Party from the appropriate governmental officer in its
jurisdiction of incorporation, formation or organization;

(t) Violations of Terrorism Laws. Promptly (i) if any Credit Party obtains
knowledge that any Credit Party or any Person which owns, directly or
indirectly, any Capital Stock of any Credit Party, or any other holder at any
time of any direct or indirect equitable, legal or beneficial interest therein
is the subject of any of the Terrorism Laws, such Credit Party will notify
Administrative Agent and (ii) upon the request of any Lender, such Credit Party
will provide any information such Lender believes is reasonably necessary to be
delivered to comply with the Patriot Act;

(u) Appraisals and Field Examinations.

(i) Real Estate Appraisals. Each year, commencing with the Fiscal Year ended
May 3, 2008, not later than the date by which the annual financial statements
are required to be delivered hereunder pursuant to Section 5.1(c), the Credit
Parties shall deliver to Collateral Agent, at the sole cost and expense of such
Credit Parties, an appraisal report, performed by appraisers selected by the
Collateral Agent, which appraisal shall reflect the fair market value of the
real property owned by the Credit Parties, in form and substance satisfactory to
the Collateral Agent.

(ii) Inventory Appraisals. Each Credit Party, at its own expense, shall deliver
to Collateral Agent such appraisals of its Inventory as Agent may request from
time to time (provided that, so long as no Default or Event of Default shall
have occurred and be

 

- 90 -



--------------------------------------------------------------------------------

continuing, Credit Parties shall not be required to reimburse Collateral Agent
for more than four (4) appraisals per Fiscal Year, three (3) of which may be
desktop appraisals), such appraisals to be conducted by an appraiser, and in
form, scope and substance reasonably satisfactory to Collateral Agent.

(iii) Periodic Field Examinations. From time to time as Collateral Agent may
reasonably request, at Credit Parties sole cost and expense (including, without
limitation, field audit charges of (a) $950 per diem per internal auditor (or
the then prevailing rate charged by Collateral Agent, whichever is greater)
and/or (b) the actual prevailing rate charged by any external auditor, plus, in
each case, the actual out-of-pocket expenses), each Credit Party shall assist
Collateral Agent and its representatives in field exams and collateral
inspections to be performed by Collateral Agent or its representatives, such
field exams to be in form, scope and substance reasonably satisfactory to
Collateral Agent (provided that, so long as no Default or Event of Default shall
have occurred and be continuing, Credit Parties shall not be required to
reimburse Collateral Agent for more than four (4) field exams per Fiscal Year).

(v) Other Collateral Reports.

(i) To Agent, on Wednesday of each week or at such more frequent intervals as
Agent may request from time to time (together with a copy of all or any part of
such delivery requested by any Lender in writing after the Closing Date),
collateral reports with respect to each Borrower, including all additions and
reductions (cash and non-cash) with respect to Accounts of such Borrower, in
each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion each of which shall be prepared
by the applicable Borrower as of the last day of the immediately preceding week
or the date two (2) days prior to the date of any such request;

(ii) To Agent, at the time of delivery of each of the monthly or annual
Financial Statements delivered pursuant to Section 5.1(a) or 5.1(c), (i) a
listing of government contracts of each Borrower subject to the Federal
Assignment of Claims Act of 1940; and (ii) a list of any applications for the
registration of any Patent, Trademark or Copyright or other Intellectual
Property filed by any Credit Party with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
the prior Fiscal Month;

(iii) Each Borrower, at its own expense, shall deliver to Agent the results of
each physical verification, if any, that such Borrower or any of its
Subsidiaries may in their discretion have made, or caused any other Person to
have made on their behalf, of all or any portion of their Inventory (and, if a
Default or an Event of Default has occurred and is continuing, each Borrower
shall, upon the request of Agent, conduct, and deliver the results of, such
physical verifications as Agent may require); and

(iv) Each Borrower, at its own expense, shall deliver to Agent up to four
(4) inventory appraisals per calendar year (three (3) of which may be desktop
appraisals) as Agent may request at any time (provided that the number of
appraisals shall not be limited after the occurrence and during the continuance
of an Event of Default), such appraisals to be conducted by an appraiser, and in
form and substance reasonably satisfactory to Agent.

 

- 91 -



--------------------------------------------------------------------------------

(w) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Holdings to its security holders acting in such capacity
or by any Subsidiary of Holdings to its security holders other than Holdings or
another Subsidiary of Holdings, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Holdings or any of
its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority,
(iii) all press releases and other statements made available generally by
Holdings or any of its Subsidiaries to the public concerning material
developments in the business of Holdings or any of its Subsidiaries,
(B) promptly after submission to any Governmental Authority, all documents and
information furnished to such Governmental Authority in connection with any
investigation of any Credit Party (other than any routine inquiry), (C) promptly
upon receipt thereof, copies of all financial reports (including, without
limitation, management letters) submitted to any Credit Party by its auditors in
connection with any annual or interim audit of the books thereof, (D) promptly
upon receipt or delivery thereof, copies of all documents received or delivered
in connection with the Working Capital Documents; (E) promptly upon request by
any Agent, evidence reasonably acceptable to such Agent, of all checks written
on any Canadian or United Kingdom Blocked Accounts, and (F) such other
information and data with respect to Holdings or any of its Subsidiaries as from
time to time may be reasonably requested by Administrative Agent.

5.2 Existence. Except as otherwise permitted under Section 6.8, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and Governmental
Authorizations, qualifications, franchises, licenses and permits material to its
business and to conduct its business in each jurisdiction in which its business
is conducted; provided, that no Credit Party or any of its Subsidiaries shall be
required to preserve any such existence, right or Governmental Authorizations,
qualifications, franchise, licenses and permits if such Person’s board of
directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to Lenders.

5.3 Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, that no such Tax or claim need be paid if it is being
contested in good faith by appropriate proceedings promptly instituted (in a
commercially reasonable manner under the particular circumstances that then
exist) and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any

 

- 92 -



--------------------------------------------------------------------------------

Person (other than Holdings or any of its Subsidiaries). Each Credit Party will
(a) withhold from each payment made to any of its past or present employees,
officers or directors, and to any non resident of the country in which it is
resident, the amount of all Taxes and other deductions required to be withheld
therefrom and pay the same to the proper tax or other receiving officers within
the time required under any applicable laws and (b) collect from all Persons the
amount of all Taxes required to be collected from them and remit the same to the
proper tax or other receiving officers within the time required under any
applicable laws.

5.4 Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, (a) maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Holdings and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof and (b) comply at all times with the
provisions of all material leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.

5.5 Insurance. Holdings will maintain and cause each of its Subsidiaries to
maintain, insurance with reputable insurance companies or associations
(including, without limitation, comprehensive general liability, environmental
liability, hazard, rent, property, credit and business interruption insurance)
with respect to its properties (including all equipment and Inventory and all
real properties leased or owned by it) and business, in such amounts and
covering such risks as is required by any Governmental Authority having
jurisdiction with respect thereto or as is carried generally in accordance with
sound business practice by companies in similar businesses similarly situated
and in any event in amount, adequacy and scope reasonably satisfactory to the
Agents. Without limiting the generality of the foregoing, Holdings will maintain
or cause to be maintained (a) flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, and (b) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation of similar size and engaged in similar
businesses. Each such policy of insurance shall (i) name Collateral Agent, on
behalf of Lenders as an additional insured thereunder as its interests may
appear, and (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, satisfactory in form and substance to Collateral
Agent, that names Collateral Agent, on behalf of Secured Parties, as the loss
payee thereunder and provides for at least thirty (30) days’ prior written
notice to Collateral Agent of any modification or cancellation of such policy
and that no act or default of Holdings or any other Person shall affect the
right of the Collateral Agent to recover under such policy or policies in case
of loss or damage.

5.6 Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, (a) keep adequate books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and (b) permit any representatives
designated by Administrative Agent or any Lender (including employees of
Administrative Agent, any Lender or any consultants, accountants, lawyers and
appraisers retained by Administrative Agent) to visit

 

- 93 -



--------------------------------------------------------------------------------

and inspect any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent accountants and auditors,
all upon reasonable notice and at such reasonable times during normal business
hours (so long as no Default or Event of Default has occurred and is continuing)
and as often as may reasonably be requested and by this provision the Credit
Parties authorize such accountants to discuss with Administrative Agent and each
Lender and such representatives the affairs, finances and accounts of Holdings
and its Subsidiaries and any other information relating to Holdings or any of
its Subsidiaries. The Credit Parties acknowledge that Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain reports pertaining to the Credit Parties’ assets for internal
use by Administrative Agent and the Lenders. After the occurrence and during the
continuance of any Event of Default, each Credit Party shall provide
Administrative Agent and each Lender with access to its customers and suppliers.

5.7 Lenders Meetings. Holdings and its Subsidiaries will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at the
corporate offices of Holdings (or at such other location as may be agreed to by
Holdings and Administrative Agent) at such time as may be agreed to by Holdings
and Administrative Agent.

5.8 Compliance with Laws. Each Credit Party will comply, and shall cause each of
its Subsidiaries and all other Persons, if any, on or occupying any Facilities
to comply, with the requirements of all applicable laws, rules, statutes,
regulations and orders of any Governmental Authority (including all
Environmental Laws). Each Credit Party shall take all reasonable and necessary
actions to ensure that no portion of the Loans will be used, disbursed or
distributed for any purpose, or to any Person, directly or indirectly, in
violation of any of the Terrorism Laws and shall take all reasonable and
necessary action to comply in all material respects with all Terrorism Laws with
respect thereto.

5.9 Environmental.

(a) Environmental Disclosure. Holdings will deliver to Administrative Agent and
Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any Environmental Claims;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported by Holdings or any of
its Subsidiaries to any Governmental Authority under any applicable
Environmental Laws, (2) any remedial action taken by Holdings or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a

 

- 94 -



--------------------------------------------------------------------------------

Material Adverse Effect, and (3) the discovery by Holdings or any of its
Subsidiaries of any occurrence or condition on any real property adjoining or in
the vicinity of any Facility that could cause such Facility or any part thereof
to be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws;

(iii) as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported by Holdings or any of
its Subsidiaries to any federal, state or local governmental or regulatory
agency, and (3) any request for information from any Governmental Authority that
suggests such Governmental Authority is investigating whether Holdings or any of
its Subsidiaries may be potentially responsible for any Hazardous Materials
Activity;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

- 95 -



--------------------------------------------------------------------------------

(c) Right of Access and Inspection. With respect to any event described in
Section 5.9(a), or if an Event of Default has occurred and is continuing, or if
Administrative Agent reasonably believes that Holdings or any Subsidiary has
breached any representation, warranty or covenant related to environmental
matters (including those contained in Sections 4.11, 4.14, 5.8 or 5.9):

(i) Administrative Agent and its representatives shall have the right, but not
the obligation or duty, to enter the Facilities at reasonable times for the
purposes of observing the Facilities and their compliance with the terms of this
Agreement. Such access shall include, at the reasonable request of
Administrative Agent, access to relevant documents and employees of Holdings and
its Subsidiaries and to their outside representatives, to the extent necessary
to obtain necessary information related to the event at issue. If an Event of
Default has occurred and is continuing, the Credit Parties shall conduct such
tests and investigations on the Facilities or relevant portion thereof, as
reasonably requested by Administrative Agent, including the preparation of a
Phase I Report or such other sampling or analysis as is reasonably determined to
be necessary under the circumstances by a qualified environmental engineer or
consultant. If an Event of Default has occurred and is continuing, and if a
Credit Party does not undertake such tests and investigations in a reasonably
timely manner following the request of Administrative Agent, Administrative
Agent may hire an independent engineer, at the Credit Parties’ expense, to
conduct such tests and investigations. Administrative Agent will make reasonable
efforts to conduct any such tests and investigations so as to avoid interfering
with the operation of the Facility.

(ii) Any observations, tests or investigations of the Facilities by or on behalf
of Administrative Agent shall be solely for the purpose of protecting the
Lenders security interests and rights under the Credit Documents. The exercise
of Administrative Agent’s rights under this Subsection (c) shall not constitute
a waiver of any default of any Credit Party or impose any liability on
Administrative Agent or any of the Lenders. In no event will any observation,
test or investigation by or on behalf of Administrative Agent be a
representation that Hazardous Materials are or are not present in, on or under
any of the Facilities, or that there has been or will be compliance with any
Environmental Law and Administrative Agent shall not be deemed to have made any
representation or warranty to any party regarding the truth, accuracy or
completeness of any report or findings with regard thereto. Neither any Credit
Party nor any other party is entitled to rely on any observation, test or
investigation by or on behalf of Administrative Agent. Administrative Agent and
the Lenders owe no duty of care to protect any Credit Party or any other party
against, or to inform any Credit Party or any other party of, any Hazardous
Materials or any other adverse condition affecting any of the Facilities.
Administrative Agent may, in its sole discretion, disclose to the applicable
Credit Party, or to any other party if so required by law, any report or
findings made as a result of, or in connection with, its observations, tests or
investigations. If a request is made of Administrative Agent to disclose any
such report or finding to any third party, then Administrative Agent shall
endeavor to give the applicable Credit Party prior notice of such disclosure and
afford such Credit Party the opportunity to object or defend against such
disclosure at its own and sole cost; provided, that the failure of
Administrative Agent to give any such notice or afford such Credit Party the
opportunity to object or defend against such disclosure shall not result in any
liability to Administrative Agent. Each Credit Party acknowledges that it may be
obligated to notify relevant Governmental Authorities regarding the results of
any observation, test or investigation disclosed to such Credit Party, and that
such reporting requirements are site and fact-specific and are to be evaluated
by such Credit Party without advice or assistance from Administrative Agent.

(d) If counsel to Holdings or any of its Subsidiaries reasonably determines
(1) that provision to Administrative Agent of a document otherwise required to
be provided pursuant to this Section 5.9 (or any other provision of this
Agreement or any other Credit Document relating to environmental matters) would
jeopardize an applicable attorney-client or work product privilege pertaining to

 

- 96 -



--------------------------------------------------------------------------------

such document, then Holdings or its Subsidiary shall not be obligated to deliver
such document to Administrative Agent but shall provide Administrative Agent
with a notice identifying the author and recipient of such document and
generally describing the contents of the document. Upon request of
Administrative Agent, Holdings and its Subsidiaries shall take all reasonable
steps necessary to provide Administrative Agent with the factual information
contained in any such privileged document.

5.10 Subsidiaries. In the event that any Person becomes a Subsidiary of
Holdings, or fails to remain an “Insignificant Subsidiary”, Holdings shall
(a) concurrently with such Person becoming a Subsidiary or failing to remain an
Insignificant Subsidiary, cause such Subsidiary to become a Guarantor hereunder,
and a Grantor under the U.S. Pledge and Security Agreement, the Canadian
Security Documents or the U.K. Security Documents, as applicable, by executing
and delivering to Administrative Agent and Collateral Agent a Counterpart
Agreement, and, in the case of a Subsidiary organized under the laws of England,
by executing and delivering to Administrative Agent and Collateral Agent a
security document in substantially the same form as the U.K. Fixed and Floating
Security Document, and (b) take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements,
and certificates as are similar to those described in Section 3.1. In the event
that any Person becomes a Foreign Subsidiary of Holdings after the Closing Date
and the Credit Parties provide satisfactory evidence to the Agent that material
adverse tax consequences to Holdings and its Subsidiaries would result if such
Foreign Subsidiary were to become a Guarantor hereunder, such Foreign Subsidiary
shall not be required to become a Guarantor hereunder until such time as such
material tax consequences would not result therefrom; provided, however, that if
the ownership interests of such Foreign Subsidiary are owned by Holdings or by
any Domestic Subsidiary thereof, Holdings shall, or shall cause such Domestic
Subsidiary to, deliver, all such documents, instruments, agreements, and
certificates as are similar to those described in Sections 3.1 with respect to
such Foreign Subsidiary, and Holdings shall take, or shall cause such Domestic
Subsidiary to take, all of the actions referred to in Section 3.1 necessary to
grant and to perfect a Requisite Priority Lien in favor of Collateral Agent, for
the benefit of Secured Parties, under the U.S. Pledge and Security Agreement (or
other Security Document, as appropriate) in sixty five percent (65%) of such
ownership interests, and, in the case of a Subsidiary organized under the laws
of England, the holders of the Capital Stock of such Subsidiary shall promptly
execute and deliver to the Administrative Agent a U.K. Share Charge with respect
to the Capital Stock of such Subsidiary. With respect to each such Subsidiary,
Holdings shall promptly send to Administrative Agent written notice setting
forth with respect to such Person (i) the date on which such Person became a
Subsidiary of Holdings, and (ii) all of the data required to be set forth in
Schedules 4.1 and 4.2 with respect to all Subsidiaries of Holdings; provided,
that such written notice shall be deemed to supplement Schedule 4.1 and 4.2 for
all purposes hereof,. For the avoidance of doubt, it is hereby agreed that
Canadian HoldCo shall not be required to take any of the actions specified in
clause (a) or (b) above.

5.11 Additional Material Real Estate Assets. In the event that any Credit Party
acquires a Material Real Estate Asset after the Closing Date or a Real Estate
Asset owned or leased on the Closing Date becomes a Material Real Estate Asset
and such interest has not otherwise been made subject to the Lien of the
Collateral Documents in favor of Collateral Agent, for the benefit of Secured
Parties, then such Credit Party, contemporaneously with acquiring such Material
Real Estate Asset, or promptly after a Real Estate

 

- 97 -



--------------------------------------------------------------------------------

Asset owned or leased on the Closing Date becomes a Material Real Estate Asset,
shall take all such actions and execute and deliver, or cause to be executed and
delivered, all such mortgages, documents, instruments, agreements, opinions and
certificates similar to those described in Section 3.1 with respect to each such
Material Real Estate Asset that Collateral Agent shall reasonably request to
create in favor of Collateral Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected
Requisite Priority security interest in such Material Real Estate Assets. In
addition to the foregoing, Holdings shall, at the request of Requisite Lenders,
deliver, from time to time, to Administrative Agent such appraisals as are
required by law or regulation of Real Estate Assets with respect to which
Collateral Agent has been granted a Lien.

5.12 Pensions.

(a) Each U.K. Guarantor shall ensure that all pension schemes maintained or
operated by or for the benefit of it or any of its Subsidiaries and/or any of
its employees:

(i) are maintained and operated in accordance with all applicable laws and
contracts and their governing provisions; and

(ii) are funded in accordance with the governing provisions of the scheme with
any funding shortfall advised by actuaries of recognized standing being
rectified in accordance with those governing provisions.

(b) Each U.K. Guarantor shall promptly notify the Administrative Agent of any
material change in the rate of contributions to any pension schemes referred to
in paragraph (a) above paid or recommended to be paid (whether by the scheme
actuary or otherwise) or required (by law or otherwise).

5.13 [RESERVED].

5.14 Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents, including providing Lenders
with any information reasonably requested pursuant to Section 10.22. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Holdings, and
its Subsidiaries and all of the outstanding Capital Stock of each Subsidiary of
Holdings (subject to limitations contained in the Credit Documents with respect
to Foreign Subsidiaries).

5.15 Miscellaneous Business Covenants. Unless otherwise consented to by Agents
and Requisite Lenders:

(a) Non-Consolidation. Holdings will and will cause each of its Subsidiaries to:
(i) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (ii) not commingle its funds
or assets with those of

 

- 98 -



--------------------------------------------------------------------------------

any other entity which is an Affiliate of such entity; and (iii) provide that
its board of directors or other analogous governing body will hold all
appropriate meetings to authorize and approve such entity’s actions, which
meetings will be separate from those of other entities.

(b) Cash Management Systems. Holdings and its Subsidiaries shall establish and
maintain cash management systems reasonably acceptable to Administrative Agent,
including with respect to blocked account arrangements. Without limiting the
foregoing, Holdings will, and will cause each of its Subsidiaries to, comply
with all terms and provisions of the Working Capital Agreement (or any successor
or replacement agreement acceptable to the Administrative Agent) with respect to
the cash management of the Credit Parties, provided that, if the Working Capital
Agreement shall have been terminated and the Credit Parties shall not have
entered into a successor or replacement agreement acceptable to the
Administrative Agent, then the Credit Parties shall enter into control
agreements, lockbox agreements and other similar agreements in form and
substance reasonably satisfactory to the Administrative Agent; provided further,
that at all times that there are no Working Capital Loans outstanding,
Administrative Agent shall be entitled to require the Working Capital Agent to
transfer all funds received from the Blocked Accounts to the Administrative
Agent’s Account on a daily basis for application to the Revolving Loans in
accordance with Section 2.13(i). As of the Closing Date, all bank accounts and
investment accounts of the Credit Parties are listed on Schedule 5.15 and such
Schedule designates which such accounts are deposit accounts. Except as
permitted by Section 6.6(a), no Credit Party shall maintain or open any deposit
account unless the depository bank for such account shall have entered into a
blocked account agreement with the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent. So long as no Default or
Event of Default has occurred and is continuing or would not result therefrom,
upon the prior written request by Borrower Representative, the Collateral Agent
shall release any Blocked Cash to Borrowers and instruct the applicable
depository bank to transfer the requested funds in accordance with the
instructions received from the Borrower Representative; provided, that (i) Agent
shall have received at least 2 Business Days (or such greater period as may be
required by the applicable depository bank) advance written notice of such
request, and (ii) such requested transfer, and the use of the proceeds
therefrom, is otherwise permitted under the terms and conditions of this
Agreement.

(c) Conduct of Business. Holdings and its Subsidiaries shall continue to engage
in business of the same general types as now conducted by them.

5.16 Use of Proceeds. The proceeds of the Loans will be used only to refinance
the Existing Indebtedness and to repay the Existing Intercompany Notes, for
working capital and general corporate purposes and to pay fees and expenses
relating to such refinancing and the transactions contemplated by this
Agreement. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any law, including
Regulations T, U and X of the Board of Governors of the Federal Reserve System.

5.17 Reserves. The Credit Parties shall reflect, on each Borrowing Base Report
delivered to the Working Capital Agent, (a) the Revolver/Term Loan A Reserve,
(b) the Incremental Availability Reserve at all times, and (c) the Minimum
Availability Amount, and shall not request or accept Working Capital Loans,
Working Capital Letters of Credit or other credit accommodations from the

 

- 99 -



--------------------------------------------------------------------------------

Working Capital Lenders in excess of the Working Capital Borrowing Base, after
giving effect to the amounts specified in clauses (a), (b) and (c) above (other
than as permitted by Section 6.1(c)). Without limiting the foregoing, the Credit
Parties hereby consent to the Administrative Agent causing Availability Reserves
to be imposed against the Working Capital Borrowing Base from time to time.

5.18 Financial Consultant. By not later than May 11, 2007, the Credit Parties
shall have (i) retained a financial consultant, acceptable to the Agents, as
their financial consultant with respect to the U.S. operations of the Credit
Parties, pursuant to a written agreement in form and substance acceptable to the
Agents and the Lenders, and (ii) delivered a fully-executed copy of such
agreement to the Administrative Agent, certified as true and correct by an
Authorized Officer of Holdings. The Credit Parties shall continue the retention
of such financial consultant, as well as any financial consultant retained by
the Credit Parties prior to the Closing Date, until such time as the Credit
Parties receive the prior written consent of the Agents to discontinue such
retention. Upon the request of any Agent to Holdings, the Credit Parties shall
promptly, and in any event, within five (5) Business Days following the receipt
of such request, retain and continue the retention of a financial consultant
with respect to any jurisdiction in which the Credit Parties are not currently
retaining the services of a financial consultant acceptable to the Agents, which
financial consultant shall be selected by the Credit Parties from a list of
three (3) financial consultants identified to the Credit Parties by such Agent
as being acceptable to the Agents, as their financial consultant pursuant to a
written agreement in form and substance acceptable to the Agents and the
Lenders. At all times during the retention of any such financial consultants,
the Credit Parties shall provide such financial consultant’s representatives
with all assistance and cooperation necessary to fully perform their duties
under such retention agreement, and, upon any Agent’s reasonable request, shall
make such financial consultant’s representatives available to the Agents and
Lenders to discuss any recommendations that such financial consultant may have
with respect to the business of the Credit Parties with the Agents and the
Lenders.

5.19 Information Technology. Within 90 days following the Closing Date, the
Credit Parties shall have delivered to the Administrative Agent, in form and
substance satisfactory to the Agents and the Lenders:

(a) (i) a 24-hour disaster recovery plan, outlining detailed methodologies and
roles and responsibilities to address business interruption issues and disaster
recovery issues under a variety of scenarios, and (ii) evidence that such
disaster recovery plan has been tested and implemented;

(b) a fully-executed copy of an amendment to the SunGard Agreement pursuant to
which SunGard (i) agrees to provide the Credit Parties with a period of not less
than two (2) Business Days to cure any violation of the SunGard Agreement
resulting from the Credit Parties attaching any hardware to the leased SunGard
network that has not been previously identified on a schedule to the SunGard
Agreement, which cure period shall commence on the Business Day that SunGard
provides notice to the Credit Parties of such violation, and (ii) confirms that
SunGard shall not be entitled to terminate the SunGard Agreement or otherwise
exercise remedies against any Credit Party as a result of such violation either
(A) during the cure period, or (B) thereafter, to the extent that such violation
is cured within such cure period, which amendment shall be certified as a true
and correct copy thereof, by an Authorized Officer of Holdings; and

 

- 100 -



--------------------------------------------------------------------------------

(c) a fully-executed copy of an amendment to the SunGard Agreement pursuant to
which the number of offsite leased workstations available to the Credit Parties
in the event of a disaster is increased to not less than 100, certified as a
true and correct copy thereof by an Authorized Officer of Holdings.

5.20 Collateral Access Agreements. Use commercially reasonable efforts to obtain
Collateral Access Agreements in favor of the Collateral Agent, in form and
substance reasonably acceptable to the Collateral Agent, with respect to the
Real Estate Assets leased by certain of the Credit Parties at (a) 4 San Joaquin
Plaza, Suite 200, Newport Beach, California 92660, (b) 27 Leacroft Road,
Birchwood, Warrington, Cheshire, United Kingdom, (c) Wingates Industrial Estate,
Westhoughton, Bolton, United Kingdom, and (d) to the extent the Loan Parties
maintain any assets on such Real Estate Asset after May 31, 2007, 11890 North
Lakeridge, Ashland, Virginia 23005; provided, that at all times prior to the
delivery of a Collateral Access Agreement for each such location (in form and
substance reasonably acceptable to the Collateral Agent), a Reserve (as defined
in the Working Capital Agreement) in an amount equal to 3 months rent for such
location is maintained against the Working Capital Borrowing Base.

5.21 Deposit Accounts. By not later than May 31, 2007, provide evidence,
satisfactory in form and substance to the Administrative Agent, that the Credit
Parties have either closed or obtained control agreements, in form and substance
satisfactory to the Administrative Agent with respect to each of the following
Deposit Accounts: (a) Deposit Account bearing account number 004113832640
maintained by Bank of America, N.A. in the name of Holdings, (b) Deposit Account
bearing account number 1722-7947 maintained by City National Bank in the name of
SVG Distribution, Inc., and (c) Deposit Account bearing account number 1721-7569
maintained by City National Bank in the name of Crave Entertainment Group, Inc.

5.22 Post-Closing Matters.. By not later than May 31, 2007, provide evidence,
satisfactory in form and substance, to the Administrative Agent, that (a) the
Liens reflected on the records of the Patent and Trademark Office against the
Collateral in favor of Heller Financial, Inc. and Sanwa Business Credit
Corporation have been removed of record; (b) the PPSA financing statement
registered in favor of GE VFF Canada Limited Partnership, as secured party,
against Canadian OpCo has been amended to reflect the specified equipment to
which such Lien relates, or an estoppel letter has been issued by GE VFF Canada
Limited Partnership confirming that the Lien reflected by such PPSA financing
statement is secured only by certain specified equipment; and (c) the UCC-1
financing statements filed in favor of the Secretary of State of California
against one or more of the Credit Parties have been terminated of record.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.

 

- 101 -



--------------------------------------------------------------------------------

6.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness owing from one Credit Party to another Credit Party; provided
that (i) all such Indebtedness shall be evidenced by promissory notes and all
such notes shall be subject to a Requisite Priority Lien pursuant to the U.S.
Pledge and Security Agreement, the Canadian Security Documents or the U.K.
Security Documents, as the case may be, (ii) all such Indebtedness shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement that in any such case, is reasonably
satisfactory to Administrative Agent, provided that if the aggregate amount of
Indebtedness from any one Credit Party to another Credit Party exceeds
$5,000,000, upon the request of the Administrative Agent such Indebtedness shall
be secured pursuant to applicable documentation in form, scope and substance
satisfactory to the Administrative Agent, and (iii) no adverse tax consequences
shall result from the incurrence of such Indebtedness;

(c) (i) Indebtedness (other than Cash Management Obligations (as defined in the
Working Capital Agreement)) under the Working Capital Agreement in an aggregate
principal amount not to exceed the aggregate outstanding principal amount of the
loans and letter of credit accommodations made or issued pursuant to the Working
Capital Agreement equal to the lesser of (A) $117,500,000 and (B) 107.5% of
Working Capital Borrowing Base (after giving effect to the Revolver/Term Loan A
Reserve, the Incremental Availability Reserve, the Minimum Availability Amount
and all other Reserves (as defined in the Working Capital Agreement) then in
effect), plus, Cash Management Obligations to the extent permitted by the terms
of the Intercreditor Agreement; provided that, (x) the Working Capital Agent and
the Credit Parties shall have executed and delivered to the Administrative Agent
the Intercreditor Agreement, and (y) the Working Capital Agreement is not
amended to increase Working Capital Availability thereunder, including any
amendment, waiver or other modification with respect to the Working Capital
Borrowing Base, the requirements to impose permanent reserves against Working
Capital Availability and to reduce the Working Capital Commitments upon the
occurrence of certain events, and the requirement to implement reserves with
respect to Bank Products (as defined in the Working Capital Agreement), and
(ii) the refinancing of the Indebtedness under the Working Capital Agreement;
provided, that (A) the aggregate outstanding principal amount of the loans,
letter of credit accommodations and cash management obligations made, issued or
incurred pursuant to such new working capital credit facility shall not exceed
the amounts set forth in clause (i) above, (B) the lender or lenders under such
new working capital facility and the Credit Parties shall have executed and
delivered to the Administrative Agent an intercreditor agreement, substantially
in the form of the Intercreditor Agreement, (C) the Working Capital Agreement is
replaced with another working capital agreement, the terms and conditions of
which are no less favorable to the Credit Parties and the Lenders than the
Working Capital Agreement entered into on the Closing Date (including with
respect to the Working Capital Borrowing Base, the imposition of permanent
reserves against Working Capital Availability, and the mandatory implementation
of reserves with respect to Bank Products (as defined in the Working Capital
Agreement), and (D) the lender or lenders party to such new working capital
facility are reasonably acceptable to the Lenders (such Indebtedness, the
“Working Capital Debt”).

 

- 102 -



--------------------------------------------------------------------------------

(d) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(e) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with customary Deposit Accounts maintained by a Credit
Party as part of its ordinary cash management program;

(f) Performance guaranties in the ordinary course of business and consistent
with historic practices of the obligations of suppliers, customers, franchisees
and licensees of Holdings and its Subsidiaries;

(g) guaranties by a Borrower of Indebtedness of a Subsidiary that guarantees the
Obligations of such Borrower hereunder or guaranties by a Subsidiary of a
Borrower whose Obligations are guaranteed by such Subsidiary, of Indebtedness of
such Borrower or a Subsidiary of such Borrower that guarantees the Obligations
of such Borrower with respect, in each case, to Indebtedness otherwise permitted
to be incurred pursuant to this Section 6.1;

(h) Indebtedness described in Schedule 6.1, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement, and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof, including those
relating to amortization, maturity, collateral and subordination, are not less
favorable to the obligor thereon or to the Lenders than the Indebtedness being
refinanced or extended and are otherwise on prevailing market terms and
conditions, and the average life to maturity thereof is greater than or equal to
that of the Indebtedness being refinanced or extended; provided, that such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced, or
(C) be incurred, created or assumed if any Default or Event of Default has
occurred and is continuing or would result therefrom;

(i) Indebtedness of any Subsidiary of Holdings with respect to Capital Leases;
provided, that the principal amount of such Indebtedness, when aggregated with
the principal amount of all Indebtedness incurred under clause (j) below, shall
not exceed at any time $2,000,000 in the aggregate for all Credit Parties;

(j) purchase money Indebtedness of any Subsidiary of Holdings (including any
Indebtedness acquired in connection with a Permitted Acquisition); provided,
that, (i) any such Indebtedness (A) shall be secured only by the asset acquired
in connection with the incurrence of such Indebtedness, and (B) shall constitute
not less than ninety five percent (95%) of the aggregate consideration paid with
respect to such asset, and (ii) the aggregate amount of all such Indebtedness,
when aggregated with the principal amount of all Indebtedness incurred under
clause (i) above, shall not exceed at any time $2,000,000 in the aggregate for
all Credit Parties;

 

- 103 -



--------------------------------------------------------------------------------

(k) other unsecured Indebtedness of Holdings and its Subsidiaries, in an
aggregate amount not to exceed, at any time, $1,000,000; and

(l) obligations under Interest Rate Agreements and Currency Agreements not
entered into for speculative purposes and approved by the Administrative Agent;

provided, that no Indebtedness otherwise permitted by clauses (i), (j), (k), or
(l) shall be assumed, created, or otherwise refinanced if a Default or Event of
Default has occurred or would result therefrom.

6.2 Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or Accounts and any Security) of Holdings or any
of its Subsidiaries, whether now owned or hereafter acquired, or any income or
profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
other jurisdiction or under any similar recording or notice statute, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(b) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted so long as such reserves or other appropriate provisions,
if any, as shall be required by GAAP shall have been made for any such contested
amounts;

(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue, or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five (5) days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money, or other Indebtedness), so
long as no foreclosure, sale or similar proceedings have been commenced with
respect to any portion of the Collateral on account thereof;

 

- 104 -



--------------------------------------------------------------------------------

(e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the value or use of the property to which
such Lien is attached or with the ordinary conduct of the business of Holdings
or any of its Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property, in each
case which do not and will not interfere with or affect in any material respect
the use, value or operations of any Closing Date Mortgaged Property or Material
Real Estate Asset or the ordinary conduct of the business of Holdings or such
Subsidiary;

(k) licenses of patents, trademarks and other intellectual property rights
granted by Holdings or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of Holdings or such Subsidiary;

(l) Liens described in Schedule 6.2 (and Liens securing any renewals or
refinancing of the Indebtedness secured thereby to the extent permitted by
Section 6.1(h)) or on a Title Policy delivered pursuant to Section 3.1(h)(iii);

(m) Liens securing Indebtedness permitted pursuant to Section 6.1(i) or (j);
provided, that any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness and shall be created substantially simultaneously
with the acquisition of such asset;

(n) Liens securing the Working Capital Debt so long as any such Lien is subject
to the Intercreditor Agreement;

(o) Liens securing Indebtedness permitted pursuant to Section 6.1(b) (to the
extent such Liens are required by the Administrative Agent); and

(p) Prior Statutory Claims.

6.3 No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to an Asset Sale permitted under
Section 6.8 and

 

- 105 -



--------------------------------------------------------------------------------

(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) no Credit Party shall, nor shall it permit any of its
Subsidiaries to, enter into any agreement prohibiting the creation or assumption
of any Lien upon any of its properties or assets, whether now owned or hereafter
acquired.

6.4 Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that (a) so long as (i) no Default or Event of Default
shall have occurred and be continuing or shall be caused thereby, (ii) after
giving effect to such proposed Restricted Junior Payment, average Working
Capital Availability (after taking into account the Incremental Availability
Reserve, the Revolver/Term Loan A Reserve, the Minimum Availability Amount and
all other Reserves (as defined in the Working Capital Agreement)) on a pro forma
basis (determined in accordance with Section 6.7(f)) for (A) the 30 day period
immediately prior to the making of such Restricted Junior Payment, and (B) the
30 day period immediately following the making of such Restricted Junior Payment
equals or exceeds the Specified Availability Amount at such time;
(iii) Consolidated Adjusted EBITDA for the twelve month period ending on the
last day of the most recently ended Fiscal Month for which financial statements
have been delivered to the Agents in accordance with the provisions of
Section 5.1(a)) this Agreement equals or exceeds $65,000,000; and (iv) after
giving effect to such proposed Restricted Junior Payment, the Fixed Charge
Coverage Ratio of Holdings and its Subsidiaries, on a pro forma basis
(determined in accordance with Section 6.7(f)) for (A) the most recently ended
twelve-month period for which financial statements are available immediately
preceding the making of such proposed Restricted Junior Payment, and (B) the
twelve-month period immediately following the making of such Restricted Junior
Payment, is equal to or greater than 1.1:1.0; then (x) the Borrowers and the
Guarantor Subsidiaries may (through Holdings) (1) make Restricted Junior
Payments in cash in an aggregate amount not to exceed (when combined with the
amount specified in clause (2) below) $7,000,000 during such Fiscal Year, and
(2) repurchase Capital Stock in an aggregate amount not to exceed (when combined
with the amount specified in clause (1) above) $7,000,000 during such Fiscal
Year; (b) the Borrowers and the Guarantor Subsidiaries may make Restricted
Junior Payments to Holdings in an aggregate amount not to exceed $1,000,000 in
any Fiscal Year to the extent necessary to permit Holdings to pay general
administrative costs and expenses so long as Holdings applies the amount of any
such Restricted Junior Payment for such purpose, (c) the Borrowers and the
Guarantor Subsidiaries may make Restricted Junior Payments to Holdings to the
extent necessary to permit Holdings to discharge the consolidated tax
liabilities of Holdings and its Subsidiaries, so long as Holdings applies the
amount of any such Restricted Junior Payment for such purpose, (d) any
Subsidiary of Holdings may make Restricted Junior Payments to any Credit Party
(other than Holdings), (e) any Subsidiary of Holdings may make Restricted Junior
Payments to Holdings to the extent that Holdings immediately transfers the
amount of such Restricted Junior Payment by way of capital contribution to
Canadian HoldCo, and Canadian HoldCo immediately transfers the amount of such
Restricted Junior Payment by way of capital contribution to UK OpCo or Canadian
OpCo, as the case may be, (f) Canadian OpCo and UK OpCo may make Restricted
Junior Payments to Canadian HoldCo; provided that Canadian HoldCo

 

- 106 -



--------------------------------------------------------------------------------

immediately transfers the amount of such Restricted Junior Payment by way of
capital contribution to UK OpCo or Canadian OpCo, as the case may be, and
(g) any Subsidiary of Holdings may make Restricted Junior Payments to Holdings;
provided that Holdings immediately transfers the amount of such Restricted
Junior Payment by way of Capital Contribution to another Credit Party. Nothing
contained in this Section 6.4 shall operate to permit or authorized the payment
of any management or similar fee unless such payment is also permitted under
Section 6.11; provided, however, that any Credit Party may pay management fees,
royalty fees, guarantee fees and other similar fees to any other Credit Party,
subject to the limitations contained in Section 6.13.

6.5 Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Holdings to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Holdings or any other Subsidiary of
Holdings, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Holdings or any other Subsidiary of Holdings, (c) make loans or advances to
Holdings or any other Subsidiary of Holdings, or (d) transfer any of its
property or assets to Holdings or any other Subsidiary of Holdings other than
restrictions (i) in agreements evidencing Indebtedness permitted by
Section 6.1(k) that impose restrictions on the property so acquired, (ii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business to the extent such
agreements are permitted hereunder, and (iii) that are or were created by virtue
of any transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement.
No Credit Party shall, nor shall it permit its Subsidiaries to, enter into any
Contractual Obligation which would prohibit a Subsidiary of Holdings from
becoming a Credit Party.

6.6 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents; provided, that, the aggregate
amount of Cash and Cash Equivalents of Holdings and its Subsidiaries
(i) maintained in Deposit Accounts in the United States that do not constitute
Blocked Accounts will not exceed $50,000, (ii) maintained in Deposit Accounts in
Canada that do not constitute Blocked Accounts will not exceed $50,000,
(iii) maintained in Deposit Accounts in the United Kingdom that do not
constitute Blocked Accounts will not exceed $50,000, (iv) maintained in Canada,
whether or not in Blocked Accounts, but excluding any Blocked Cash, will not
exceed (A) from the date that is two weeks following the date on which an
initial draft of the Canadian control agreement is delivered to the Borrower
Representative until May 31, 2007, $2,500,000 plus an amount sufficient to fund
any checks written on such Canadian Blocked Accounts that have not yet cleared,
and (B) on and after May 31, 2007, $2,500,000, and (v) maintained in the United
Kingdom, whether or not in Blocked Accounts, but excluding any Blocked Cash,
will not exceed (A) from the date that is two weeks following the date on which
an initial draft of the United Kingdom Notice of Charge of Bank Account is
delivered to the Borrower Representative until May 31, 2007, $5,000,000 plus an
amount sufficient to fund any checks written on such United Kingdom

 

- 107 -



--------------------------------------------------------------------------------

Blocked Accounts that have not yet cleared, and (B) on and after May 31, 2007,
$5,000,000; provided; however, notwithstanding anything to the contrary
contained in this Section 6.6(a), under no circumstances shall Deposit Accounts
used for collection of customer payments be maintained unless such Deposit
Account is also a Blocked Account;

(b) (i) equity Investments owned as of the Closing Date in any Subsidiary, and
(ii) Investments made after the Closing Date in (A) any wholly owned Guarantor
Subsidiaries of Holdings, and (B) Canadian HoldCo; provided, that in the case of
clause (B) hereof, Canadian HoldCo immediately transfers such Investment by way
of capital contribution, to Canadian OpCo or UK OpCo;

(c) Investments (i) received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business, and
(ii) constituting deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of Holdings
and its Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.1(b) and
Section 6.1(k);

(e) Consolidated Capital Expenditures permitted by Section 6.7(b);

(f) loans and advances to employees of Holdings and its Subsidiaries (i) made in
the ordinary course of business and described on Schedule 6.6, and (ii) any
refinancings of such loans after the Closing Date in an aggregate amount not to
exceed at any time $500,000;

(g) Investments made in connection with Permitted Acquisitions permitted
pursuant to Section 6.8;

(h) Investments consisting of Interest Rate Agreements otherwise permitted by
Section 6.1.

(i) Investments described in Schedule 6.6;

(j) other Investments in an aggregate amount not to exceed at any time
$1,000,000; and

(k) Guarantees otherwise permitted by Section 6.1.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4. Notwithstanding
the foregoing, no Investment otherwise permitted by clause (d), (f), (g) or
(h) shall be permitted if any Default or Event of Default has occurred and is
continuing or would result therefrom.

 

- 108 -



--------------------------------------------------------------------------------

6.7 Financial Covenants.

(a) Consolidated Adjusted EBITDA. If, at any time (i) on or prior to April 30,
2008, the sum of (A) Qualified Cash at such time, plus (B) Working Capital
Availability (after giving effect to the Revolver/Term Loan A Reserve, the
Incremental Availability Reserve, the Minimum Availability Amount, and all other
Reserves (as defined in the Working Capital Agreement) then in effect), at such
time is less than $13,000,000, or (ii) after April 30, 2008, the sum of
(A) Qualified Cash at such time, plus (B) Working Capital Availability (after
giving effect to the Revolver/Term Loan A Reserve, the Incremental Availability
Reserve, the Minimum Availability Amount, and all other Reserves (as defined in
the Working Capital Agreement) then in effect), at such time is less than
$18,000,000 (any such date on which Working Capital Availability is less than
the amounts set forth in clauses (i) and (ii) above, an “EBITDA Testing Date”),
Holdings shall not permit Consolidated Adjusted EBITDA as at the end of the
most-recently-ended Fiscal Month prior to the EBITDA Testing Date for which
financial statements have been (or were required to be) delivered to the
Administrative Agent pursuant to Section 5.1(a), for the trailing twelve-month
period then ended to be less than the correlative amount indicated below:

 

Fiscal Month Ended On or About

   Consolidated
Adjusted
EBITDA

April 28, 2007

   $ 7,000,000

June 2, 2007

   $ 7,000,000

June 30, 2007

   $ 7,000,000

July 28, 2007

   $ 7,000,000

September 1, 2007

   $ 10,000,000

September 29, 2007

   $ 10,000,000

October 27, 2007

   $ 10,000,000

December 1, 2007

   $ 15,000,000

December 29, 2007

   $ 15,000,000

January 31, 2008

   $ 15,000,000

March 8, 2008

   $ 20,000,000

April 5, 2008

   $ 20,000,000

May 3, 2008

   $ 20,000,000

June 7, 2008 and each Fiscal Month ended thereafter

   $ 25,000,000

(b) Maximum Consolidated Capital Expenditures. Holdings shall not make or incur
any Capital Expenditures. Holdings shall not, and shall not permit its
Subsidiaries to, make or incur Consolidated Capital Expenditures, in any Fiscal
Year indicated below, in an aggregate amount for all of its Subsidiaries in
excess of the corresponding amount set forth below opposite such Fiscal Year:

 

Fiscal Year

   Consolidated Capital
Expenditures

Fiscal Year ended May 3, 2008

   $ 15,000,000

Fiscal Year ended on or about April 30, 2009

   $ 12,000,000

Fiscal Year ended on or about April 30, 2010 and each Fiscal Year thereafter

   $ 11,000,000

 

- 109 -



--------------------------------------------------------------------------------

(c) Maximum Lease Obligations. Holdings shall not create, incur or suffer to
exist, or permit any of its Subsidiaries to create, incur or suffer to exist,
any obligations as lessee (i) for the payment of rent for any personal property
in connection with any sale and leaseback transaction, or (ii) for the payment
of rent for any personal property under leases or agreements to lease other than
(A) obligations in respect of Capital Leases which would not cause the aggregate
amount of all obligations under Capital Leases entered into after the Closing
Date owing by Holdings and its Subsidiaries in the aggregate in any Fiscal Year
to exceed the amounts set forth in subsection (b) of this Section 6.7, and
(B) Operating Lease Obligations which would not cause the aggregate amount of
all Operating Lease Obligations owing by Holdings and its Subsidiaries in the
aggregate in any Fiscal Year to exceed $10,000,000.

(d) Minimum Working Capital Availability. The Credit Parties shall not permit
Working Capital Availability (after giving effect to the Revolver/Term Loan A
Reserve, the Incremental Availability Reserve, the Minimum Availability Amount
and all other Reserves (as defined in the Working Capital Agreement) then in
effect) to be less than zero.

(e) Maximum License Advances and Software Development Costs. Holdings shall not,
and shall not permit its Subsidiaries to, make or incur License Advances and
Software Development Costs, in any Fiscal Year, in an aggregate amount for it
and all of its Subsidiaries in excess of $10,000,000.

(f) Certain Calculations. For purposes of determining compliance with (i) the
financial covenants set forth in this Section 6.7, (ii) the Fixed Charge
Coverage Ratio requirements, and (iii) Working Capital Availability, in each
case, in connection with a proposed Permitted Acquisition or a proposed
Restricted Junior Payment, Consolidated Adjusted EBITDA, the components of
Consolidated Fixed Charges and Working Capital Availability shall be calculated
with respect to such period on a pro-forma basis (including pro forma
adjustments approved by Administrative Agent in its sole discretion) using the
historical audited (if available) financial statement of any business so
acquired or to be acquired (in connection with a proposed Permitted Acquisition)
and the consolidated financial statements of Holdings and its Subsidiaries which
shall be reformulated as if the Permitted Acquisition or Restricted Junior
Payment had been consummated at the beginning of such period.

6.8 Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger, consolidation, amalgamation, corporate reorganization or
continuance, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding-up or dissolution), or convey, sell, lease or sub lease (as
lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

 

- 110 -



--------------------------------------------------------------------------------

(a) any directly or indirectly wholly-owned Subsidiary of Holdings may be merged
or amalgamated with or into a Borrower or a Guarantor Subsidiary that is a
directly or indirectly wholly-owned Subsidiary of Holdings, in each case,
organized in the same jurisdiction as such Subsidiary, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to a
Borrower or a Guarantor Subsidiary that is a directly or indirectly wholly-owned
Subsidiary of Holdings, in each case, organized in the same jurisdiction as such
Subsidiary; provided, that in the case of such a merger, such Borrower or such
Guarantor Subsidiary, as applicable, shall be the continuing or surviving
Person;

(b) sales or other dispositions of assets (i) that do not constitute Asset Sales
or (ii) made to a Borrower or Guarantor Subsidiary that guarantees the
Obligations of such Borrower organized in the same jurisdiction as the Credit
Party or Subsidiary selling or otherwise disposing of such assets;

(c) Asset Sales, the proceeds of which (i) are less than $250,000 with respect
to any single Asset Sale or series of related Asset Sales, and (ii) when
aggregated with the proceeds of all other Asset Sales made within the same
Fiscal Year, are less than $1,000,000; provided, that, (1) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors (or similar
governing body) of such Person), (2) no less than one hundred percent
(100%) thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds
thereof shall be applied as required by Section 2.13(a);

(d) disposals of obsolete or worn out property, the proceeds of which are less
than $100,000 with respect to any such property in any single disposition or
series of related dispositions and when aggregated with all other dispositions
made pursuant to this clause (d) from the Closing Date to the date of
determination are less than $500,000; provided that the consideration received
for such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors (or similar
governing body) of the Credit Party making such disposition) and the Net Asset
Sale Proceeds thereof shall be applied as required by Section 2.13(a);

(e) Permitted Acquisitions;

(f) Investments made in accordance with Section 6.6;

(g) (i) sub-leases of the Real Estate Asset located at 11890 North Lakeridge,
Ashton, Virginia 23005, and (ii) leases of up to 28,565 square feet of the Real
Estate Asset located at 500 Kirts Boulevard, Troy, Michigan 48084; provided, in
each case that (A) the consideration received therefor shall represent not less
than the fair market rental value of such Real Estate Assets (determined in good
faith by the board of directors (or similar governing body) of such Person),
(B) no less than one hundred percent (100%) thereof shall be paid in Cash, and
(C) such sub-leases and leases are made on terms and conditions and subject to
documentation that is reasonably acceptable to the Collateral Agent; and

 

- 111 -



--------------------------------------------------------------------------------

(h) any transactions set forth in Schedule 1.1(b) necessary for the consummation
of the Reorganization.

6.9 Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.8, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or (b) directly or indirectly
to sell, assign, pledge or otherwise encumber or dispose of any Capital Stock of
any of its Subsidiaries, except to another Credit Party (subject to the
restrictions on such disposition otherwise imposed hereunder), or to qualify
directors if required by applicable law.

6.10 Sales and Lease Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other than Holdings or any of its Subsidiaries) or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Holdings or any of its Subsidiaries) in connection with such
lease.

6.11 Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder of
five percent (5%) or more of any class of Capital Stock of Holdings or any of
its Subsidiaries or with any Affiliate of Holdings or of any such holder, on
terms that are less favorable to Holdings or that Subsidiary, as the case may
be, than those that might be obtained at the time from a Person who is not such
a holder or Affiliate; provided, that the foregoing restriction shall not apply
to (a) any transaction between any Credit Parties otherwise permitted hereunder;
(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Holdings and its Subsidiaries; (c) reasonable
compensation arrangements for officers and other employees of Holdings and its
Subsidiaries entered into in the ordinary course of business; (d) transactions
described in Schedule 4.30; and (e) transactions permitted by
Section 6.6(b)(ii)(B); provided, further, however, notwithstanding the
foregoing, neither Holdings nor any of its Subsidiaries shall pay any management
or similar fees, or any other fees or payments, to any Affiliate of Holdings
that is not a Credit Party. Holdings shall disclose in writing each transaction
with any holder of five percent (5%) or more of any class of Capital Stock of
Holdings or any of its Subsidiaries or with any Affiliate of Holdings or of any
such holder to Administrative Agent.

6.12 Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than the businesses engaged in by such Credit Party on the Closing Date.

 

- 112 -



--------------------------------------------------------------------------------

6.13 Permitted Activities of Holdings. (a) Holdings shall not (i) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than the Obligations, the Working Capital Debt and Indebtedness
owing to other Credit Parties; (ii) create or suffer to exist any Lien upon any
property or assets now owned or hereafter acquired by it other than the Liens
created under the Collateral Documents to which it is a party or permitted
pursuant to Section 6.2; (iii) engage in any business or activity or own any
assets other than (A) holding one hundred percent (100%) of the Capital Stock of
its Subsidiaries, the Investments it owns on the Closing Date and Permitted
Acquisitions; (B) performing its obligations and activities incidental thereto
under the Credit Documents and the Working Capital Documents; (C) maintaining
the cash management system of the Credit Parties, (D) making Restricted Junior
Payments, Investments and Permitted Acquisitions to the extent permitted by this
Agreement, and (E) receiving Restricted Junior Payments to the extent permitted
by this Agreement; (iv) consolidate with or merge with or into, or convey,
transfer or lease all or substantially all its assets to, any Person; (v) sell
or otherwise dispose of any Capital Stock of any of its Subsidiaries, except to
the extent expressly permitted hereunder; (vi) create or acquire any Subsidiary
or make or own any Investment in any Person other than the Subsidiaries and
Investments it owns on the Closing Date and Permitted Acquisitions; or
(vii) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.

(a) Canadian HoldCo shall not (i) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever; (ii) create or
suffer to exist any Lien upon any property or assets now owned or hereafter
acquired by it; (iii) engage in any business or activity, own any assets, create
or acquire any Subsidiary or make or own any Investment in any Person other than
(A) holding one hundred percent (100%) of the Capital Stock of Canadian OpCo and
U.K. OpCo (and making additional Investments in Canadian OpCo and U.K. OpCo);
(B) receiving Restricted Junior Payments from Canadian OpCo and U.K. OpCo and
capital contributions from Holdings to the extent permitted by this Agreement;
and (C) making loans and advances to other Credit Parties; (iv) consolidate with
or merge with or into, or convey, transfer or lease all or substantially all its
assets to, any Person; (v) sell or otherwise dispose of any Capital Stock of any
of its Subsidiaries; or (vi) fail to hold itself out to the public as a legal
entity separate and distinct from all other Persons.

6.14 Amendments or Waivers of Certain Contractual Obligations. Except as
provided in Section 6.21, no Credit Party shall nor shall it permit any of its
Subsidiaries to, agree to any amendment, restatement, replacement, refinancing,
supplement or other modification to, or waiver or termination of any of its
rights under any Material Contract if such amendment, restatement, replacement,
refinancing, supplement or other modification or waiver or termination could
reasonably be expected to be adverse to the Agents or the Lenders, in each case,
after the Closing Date without obtaining the prior written consent of the
Administrative Agent and the Requisite Lenders to such amendment, restatement,
replacement, refinancing, supplement or other modification or waiver or
termination.

6.15 Change in Auditors. No Credit Party shall change its auditors without the
prior written consent of the Agent.

6.16 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from the Saturday closest to
April 30.

 

- 113 -



--------------------------------------------------------------------------------

6.17 Deposit Accounts. No Credit Party shall establish or maintain a Deposit
Account that is not a Blocked Account and no Credit Party will deposit proceeds
in a Deposit Account which is not a Blocked Account. Without limiting the
foregoing, no proceeds of any Term Priority Collateral (other than (x) if no
Event of Default exists, IP Licensing Proceeds and Other Collateral Proceeds
(each as defined in the Intercreditor Agreement) and (y) proceeds of Term Loan
Priority Collateral not required to be used to pay the Term Loans pursuant to
Section 2.13) may be deposited in any Blocked Account.

6.18 Amendments to Organizational Agreements. No Credit Party shall amend or
permit any amendments to any Credit Party’s Organizational Documents.

6.19 Prepayments of Certain Indebtedness. No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than (i) the Obligations, (ii) Working
Capital Debt, (iii) Indebtedness among the Credit Parties permitted pursuant to
Section 6.1(b), and (iv) Indebtedness secured by a Permitted Lien if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
with Section 6.8.

6.20 Issuance of Capital Stock. Other than Holdings, no Credit Party shall, nor
shall it permit any of its Subsidiaries to, issue or sell or enter into any
agreement or arrangement for the issuance and sale of any shares of its Capital
Stock, any securities convertible into or exchangeable for its Capital Stock, or
any warrants, options or other rights for the purchase or acquisition of shares
of its Capital Stock. Holdings shall not issue or sell any Disqualified Capital
Stock.

6.21 Working Capital Agreement. No Credit Party shall:

(a) amend, modify or waive, or request or agree to, any amendment, modification
or waiver of any provision of the Working Capital Agreement other than any
amendment, modification or waiver expressly permitted by the terms of the
Intercreditor Agreement;

(b) request any Working Capital Loan unless the aggregate amount of Revolving
Loans outstanding at such time equals $50,000,000; and

(c) at any time, permit (i) the sum of (A) the outstanding principal amount of
the Revolving Loans, plus (B) $50,000,000, plus (C) the outstanding aggregate
principal amount of all Working Capital Loans, plus (D) the undrawn amount of
all Working Capital Letters of Credit, plus (E) the Incremental Availability
Reserve, plus (F) the Minimum Availability Amount, to exceed (ii) the Working
Capital Borrowing Base (without giving effect to the Revolver/Term Loan A
Reserve, the Incremental Availability Reserve or the Minimum Availability
Amount, but after giving effect to all other Reserves (as defined in the Working
Capital Agreement) then in effect) (the amount by which the amount of clause (i)
above exceeds the amount of clause (ii) above is hereafter referred to as the
“Borrowing Base Excess”), provided that, if any Borrowing Base Excess exists,
the Borrowers shall, immediately upon the occurrence of such Borrowing Base
Excess, take the following actions in the following order:

(i) prepay the Working Capital Loans in the amount of such Borrowing Base
Excess;

 

- 114 -



--------------------------------------------------------------------------------

(ii) cash collateralize the undrawn amount of the outstanding Working Capital
Letters of Credit in the amount of such Borrowing Base Excess;

(iii) prepay the Revolving Loans in the amount of such Borrowing Base Excess;
and

(iv) prepay the Tranche A Term Loan in the amount of such Borrowing Base Excess.

6.22 Insignificant Subsidiaries. No Credit Party shall permit any Insignificant
Subsidiary to engage in any business, own any assets or have any liabilities,
except to the extent permitted by Section 4.36.

SECTION 7. GUARANTY

7.1 Guaranty of the Obligations. (a) Subject to the provisions of Section 7.2,
the Guarantors jointly and severally hereby irrevocably and unconditionally
guaranty to Administrative Agent for the ratable benefit of the Secured Parties
the due and punctual payment in full of all Obligations, as applicable when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (or the non-U.S. equivalent thereof))
(collectively, the “Guaranteed Obligations”).

(b) Each Guarantor indemnifies each Secured Party immediately on demand against
any cost, loss or liability suffered by that Secured Party if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal. The amount of
the cost, loss or liability shall be equal to the amount which that Secured
Party would otherwise have been entitled to recover.

7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code or any
comparable applicable

 

- 115 -



--------------------------------------------------------------------------------

provisions of state or foreign law; provided, that, solely for purposes of
calculating the Fair Share Contribution Amount with respect to any Contributing
Guarantor for purposes of this Section 7.2, any assets or liabilities of such
Contributing Guarantor arising by virtue of any rights to subrogation,
reimbursement or indemnification or any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing
Guarantor. “Aggregate Payments” means, with respect to a Contributing Guarantor
as of any date of determination, an amount equal to (1) the aggregate amount of
all payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this
Section 7.2), minus (2) the aggregate amount of all payments received on or
before such date by such Contributing Guarantor from the other Contributing
Guarantors as contributions under this Section 7.2. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Contributing Guarantors of their obligations as set forth in
this Section 7.2 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder. Each Guarantor is a third party beneficiary to
the contribution agreement set forth in this Section 7.2.

7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Secured Party may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of any Borrower to pay any of
the Guaranteed Obligations when and as the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)
(or the non-U.S. equivalent thereof)), Guarantors will upon demand pay, or cause
to be paid, in Cash, to Administrative Agent for the ratable benefit of Secured
Parties, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for any Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against such
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Secured Parties as aforesaid.

7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees, as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectibility.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between any
Borrower and any Secured Party with respect to the existence of such Event of
Default, except to the extent otherwise prohibited by applicable law;

 

- 116 -



--------------------------------------------------------------------------------

(c) the obligations of each Guarantor hereunder are independent of the
obligations of any Borrower and the obligations of any other guarantor
(including any other Guarantor), and a separate action or actions may be brought
and prosecuted against such Guarantor whether or not any action is brought
against any Borrower or any of such other guarantors and whether or not any
Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid;
and without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of its Guaranteed
Obligations;

(e) any Secured Party, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith and any applicable security agreement, including foreclosure
on any such security pursuant to one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable, and
even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Credit Documents; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy

 

- 117 -



--------------------------------------------------------------------------------

(whether arising under the Credit Documents, at law, in equity or otherwise)
with respect to the Guaranteed Obligations or any agreement relating thereto, or
with respect to any other guaranty of or security for the payment of the
Guaranteed Obligations; (ii) any rescission, waiver, amendment or modification
of, or any consent to departure from, any of the terms or provisions (including
provisions relating to events of default) hereof, any of the other Credit
Documents, or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Guaranteed Obligations, in each case whether
or not in accordance with the terms hereof or such Credit Document, or any
agreement relating to such other guaranty or security; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Credit Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Guaranteed Obligations) to the payment of
indebtedness other than the Guaranteed Obligations, even though any Secured
Party might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of
Holdings or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set offs or counterclaims which any Borrower
may allege or assert against any Secured Party in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

7.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Secured Parties: (a) any right to require any Secured Party, as a condition of
payment or performance by such Guarantor, to (i) proceed against any Borrower,
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from any Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Secured Party in favor of any Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Secured Party
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
any Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Secured Party’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set offs, recoupments and counterclaims,
and (iv) promptness, diligence and any

 

- 118 -



--------------------------------------------------------------------------------

requirement that any Secured Party protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to any Borrower
and notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated, each Guarantor hereby waives any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have
against any Borrower or any other Guarantor or any of its assets in connection
with this Guaranty or the performance by such Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against any Borrower with respect
to the Guaranteed Obligations, (b) any right to enforce, or to participate in,
any claim, right or remedy that any Secured Party now has or may hereafter have
against any Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Secured Party. In
addition, until the Guaranteed Obligations shall have been indefeasibly paid in
full and the Revolving Commitments shall have terminated, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Secured Party may have against any
Borrower, to all right, title and interest any Secured Party may have in any
such collateral or security, and to any right any Secured Party may have against
such other guarantor. If any amount shall be paid to any Guarantor on account of
any such subrogation, reimbursement, indemnification or contribution rights at
any time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Administrative
Agent on behalf of Secured Parties and shall forthwith be paid over to
Administrative Agent for the benefit of Secured Parties to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

7.7 Subordination of Other Obligations. Any Indebtedness of any Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Secured Parties and shall forthwith be paid
over to Administrative Agent for the benefit of

 

- 119 -



--------------------------------------------------------------------------------

Secured Parties to be credited and applied against the Guaranteed Obligations
but without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.

7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations shall have been indefeasibly
paid in full and the Revolving Commitments shall have terminated. Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations.

7.9 Authority of Guarantors or Borrowers. It is not necessary for any Secured
Party to inquire into the capacity or powers of any Guarantor or any Borrower or
the officers, directors or any agents acting or purporting to act on behalf of
any of them.

7.10 Financial Condition of Borrowers. Any Credit Extension may be made to any
Borrower or continued from time to time, may be entered into from time to time,
in each case without notice to or authorization from any Guarantor regardless of
the financial or other condition of any Borrower at the time of any such grant
or continuation. No Secured Party shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of any Borrower. Each Guarantor has adequate means to obtain
information from any Borrower on a continuing basis concerning the financial
condition of any Borrower and its ability to perform its obligations under the
Credit Documents, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of any Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Secured Party to disclose any matter, fact or thing relating to the business,
operations or conditions of any Borrower now known or hereafter known by any
Secured Party.

7.11 Bankruptcy, etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against any Borrower or any other Guarantor or admit in writing or in any
legal proceeding that it is unable to pay its debts as they become due. The
obligations of Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of any Borrower or any other
Guarantor or by any defense which any Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Secured Parties that the Guaranteed Obligations
which are

 

- 120 -



--------------------------------------------------------------------------------

guaranteed by Guarantors pursuant hereto should be determined without regard to
any rule of law or order which may relieve any Borrower of any portion of such
Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by any Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Secured Party as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes hereunder.

7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital Stock
of any Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions hereof, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Secured Party or any
other Person effective as of the time of such Asset Sale.

7.13 Taxes. The provisions of Section 2.19 shall apply, mutatis mutandi, to the
Guarantors and payments thereby.

7.14 Guarantee Limitations. The obligations of each Guarantor incorporated in
England and Wales under the guaranty and indemnity contained in Section 7.1 will
not extend to cover any guarantee or indemnity of indebtedness which, if those
obligations did so extend, would cause that Guarantor to be in breach of any
provision of section 151 of the Companies Act 1985 (U.K.).

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by any Borrower or any other
Credit Party to pay (i) when due the principal of and premium, if any, on any
Loan whether at stated maturity, by acceleration or otherwise; (ii) when due any
installment of principal of any Agent Advance or Loan, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; or (iii) when due any interest
on any Agent Advance or any Loan or any fee or any other amount due hereunder.

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in a principal amount of $1,000,000
or more, beyond the grace period, if any, provided therefor; or (ii) breach or
default by any Credit Party or any of their respective Subsidiaries with respect
to any other material term of (1) one or more items of Indebtedness in the
individual or aggregate principal amounts referred to in clause (i) above, or
(2) any loan agreement,

 

- 121 -



--------------------------------------------------------------------------------

mortgage, indenture or other agreement relating to such item(s) of Indebtedness,
in each case beyond the grace period, if any, provided therefor, if the effect
of such breach or default is to cause, or to permit the holder or holders of
that Indebtedness (or a trustee on behalf of such holder or holders), to cause,
that Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) or to require the prepayment, redemption,
repurchase or defeasance of, or to cause Holdings or any of its Subsidiaries to
make any offer to prepay, redeem, repurchase or defease such Indebtedness, prior
to its stated maturity or the stated maturity of any underlying obligation, as
the case may be; or any event of default shall occur under the Working Capital
Agreement; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.5, Sections 5.1, 5.2,
5.3, 5.5, 5.6, 5.8, 5.9, 5.11, 5.12, 5.15, 5.16, 5.17, 5.18, 5.19, 5.20, 5.21 or
5.22 or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect (to the
extent not otherwise qualified as to materiality) as of the date made or deemed
made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default, if capable of being remedied, shall remain
unremedied for a period of 10 days; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries (other than any Insignificant Subsidiary) in
an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Holdings or any of its Subsidiaries (other than any Insignificant
Subsidiary) under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
manager, administrator, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Holdings or any of its Subsidiaries (other
than any Insignificant Subsidiary), or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee, custodian or similar officer, of
Holdings or any of its Subsidiaries (other than any Insignificant Subsidiary)
for all or a substantial part of its property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of Holdings or any of its Subsidiaries (other than any
Insignificant Subsidiary), and any such event described in this clause
(ii) shall continue for thirty (30) days without having been dismissed,
withdrawn, bonded or discharged; or

 

- 122 -



--------------------------------------------------------------------------------

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Holdings or any of
its Subsidiaries (other than any Insignificant Subsidiary) shall have an order
for relief entered with respect to it or shall commence a voluntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee, custodian or similar
officer for all or a substantial part of its property; or Holdings or any of its
Subsidiaries (other than any Insignificant Subsidiary) shall make any assignment
for the benefit of creditors; or (ii) Holdings or any of its Subsidiaries (other
than any Insignificant Subsidiary) shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the board of directors (or similar governing body) of Holdings or any of its
Subsidiaries (other than any Insignificant Subsidiary) (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. One or more money judgments, writs or warrants of
attachment or similar processes involving $1,000,000 or more in the aggregate
(to the extent not fully covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage), shall be entered or
filed against Holdings or any of its Subsidiaries or any of their respective
assets and either (i) enforcement proceedings are commenced in connection
therewith, or (ii) such money judgment, writ or warrant of attachment shall
remain undischarged, unvacated, unbonded or unstayed for a period of ten
(10) consecutive days; or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution, winding-up, liquidation or split up of
such Credit Party; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $1,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 401(a)(29)
or 412(n) of the Internal Revenue Code or under ERISA (or the non-U.S.
equivalent thereof); or

(k) Environmental Liabilities. Holdings or any of its Subsidiaries shall be
liable for any Environmental Liabilities or related costs the payment of which
could reasonably be expected to have a Material Adverse Effect; or

(l) Change of Control. A Change of Control shall occur; or

(m) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall

 

- 123 -



--------------------------------------------------------------------------------

be declared null and void, or Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason, or (iii) any Credit Party shall contest
the validity or enforceability of any Credit Document or deny that it has any
further liability, including with respect to future advances by Lenders, under
any Credit Document to which it is a party;

(n) Proceedings. The indictment of Holdings or any of its Subsidiaries under any
criminal statute, or commencement of criminal or civil proceedings against
Holdings or any of its Subsidiaries pursuant to which statute or proceedings the
penalties or remedies sought or available include forfeiture to any Governmental
Authority of any material portion of the property of such Person; or

(o) Cessation of Business. (i) Holdings or any of its Subsidiaries is enjoined,
restrained or in any way prevented by the order of any court or any Governmental
Authority from conducting all or any material part of its business for more than
15 days; (ii) any other cessation of a substantial part of the business of
Holdings or any of its Subsidiaries for a period which materially and adversely
affects Holdings or any of its Subsidiaries; or (iii) any material damage to, or
loss, theft or destruction of, any Collateral whether or not insured or any
strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy, or other casualty which causes, for more than 15 consecutive days, the
cessation or substantial curtailment of revenue producing activities at a
Facility, if any such event or circumstance could reasonably be expected to have
a Material Adverse Effect; or

(p) Material Adverse Effect. An event or development occurs that could
reasonably be expected to have a Material Adverse Effect.

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, upon notice to the Borrower Representative by
Administrative Agent, (A) the Commitments, if any, of each Lender having such
Commitments shall immediately terminate; (B) each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Credit Party: (I) the unpaid principal amount of and accrued
interest on the Loans, and (II) all other Obligations; and (C) Administrative
Agent may cause Collateral Agent to enforce any and all Liens and security
interests created pursuant to Collateral Documents and to exercise any rights
and remedies it has hereunder, under any Credit Document and under applicable
law.

SECTION 9. AGENTS

9.1 Appointment of Agents. Silver Point is hereby appointed Administrative Agent
and Collateral Agent hereunder and under the other Credit Documents and each
Lender hereby authorizes Silver Point in such capacity to act as its agent in
accordance with the terms hereof and the other Credit Documents, including
without limitation, to make the Loans and Agent Advances on behalf of the
applicable Lenders as provided in this Agreement or any other Credit Document
and to perform, exercise, and enforce any and all other rights and remedies of
the Lenders with respect to the Credit Parties, the Obligations, or otherwise
related to any of the same to

 

- 124 -



--------------------------------------------------------------------------------

the extent reasonably incidental to the exercise by such Agent of the rights and
remedies specifically authorized to be exercised by such Agent by the terms of
this Agreement or any other Credit Document. Each Agent hereby agrees to act
upon the express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Holdings or any of its Subsidiaries.

9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies and perform such duties hereunder and under the other Credit Documents
as are specifically delegated or granted to such Agent by the terms hereof and
thereof, together with such actions, powers, rights and remedies as are
reasonably incidental thereto. Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Credit
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have or be
deemed to have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of any Lender; and nothing herein or any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Credit Documents except as expressly set forth herein or therein.

9.3 General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectiblity or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Loans or as
to the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
nonappealable order. Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an

 

- 125 -



--------------------------------------------------------------------------------

action) in connection herewith or any of the other Credit Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from Requisite Lenders (or such other Lenders as may be required
to give such instructions under Section 10.5) or, in the case of the Collateral
Agent, in accordance with the U.S. Pledge and Security Agreement or other
applicable Collateral Document, and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), or in accordance
with the U.S. Pledge and Security Agreement or other applicable Collateral
Document, as the case may be, such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
and free from liability in relying on opinions and judgments of attorneys (who
may be attorneys for the Credit Parties), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5)
or, in the case of the Collateral Agent, in accordance with the U.S. Pledge and
Security Agreement or other applicable Collateral Document.

(c) Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to Events of Default in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of the Lenders,
unless Administrative Agent shall have received written notice from a Lender or
a Credit Party referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to any such Default
or Event of Default as may be directed by the Requisite Lenders in accordance
with Section 8; provided, however, that unless and until Administrative Agent
has received any such direction, Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from any Credit Party for services
in connection herewith and otherwise without having to account for the same to
Lenders.

 

- 126 -



--------------------------------------------------------------------------------

9.5 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries, without reliance upon any Agent or any other Lender and based on
such documents and information as it has deemed appropriate, in connection with
Credit Extensions hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Holdings and its Subsidiaries. No Agent
shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

(b) Each Lender, by delivering its signature page to this Agreement and funding
its Tranche A Term Loan, Tranche B Term Loan and/or Revolving Loans on the
Closing Date, as the case may be, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Credit Document (including the
Intercreditor Agreement) and each other document required to be approved by any
Agent, Requisite Lenders or Lenders, as applicable on the Closing Date.

9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, their Affiliates and their respective
officers, partners, directors, trustees, employees, representatives and agents
of each Agent (each, an “Indemnitee Agent Party”), to the extent that such
Indemnitee Agent Party shall not have been reimbursed by any Credit Party, for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Indemnitee Agent Party in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Credit Documents or otherwise in its capacity as such Indemnitee
Agent Party in any way relating to or arising out of this Agreement or the other
Credit Documents, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE AGENT PARTY; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such
Indemnitee Agent Party’s gross negligence or willful misconduct as determined by
a court of competent jurisdiction in a final, nonappealable order. If any
indemnity furnished to any Indemnitee Agent Party for any purpose shall, in the
opinion of such Indemnitee Agent Party, be insufficient or become impaired, such
Indemnitee Agent Party may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, that in no event shall this sentence require any Lender to
indemnify any Indemnitee Agent Party against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender’s Pro Rata Share thereof; and provided further, that this
sentence shall not be deemed to require any Lender to indemnify any Indemnitee
Agent Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.

 

- 127 -



--------------------------------------------------------------------------------

9.7 Successor Administrative Agent.

(a) Administrative Agent and Collateral Agent may resign at any time by giving
thirty (30) days’ prior written notice thereof to Lenders and each Borrower.
Upon any such notice of resignation, Requisite Lenders shall have the right,
upon five Business Days’ notice to the Borrower Representative, to appoint a
successor Administrative Agent and Collateral Agent. If no successor shall have
been so appointed by the Requisite Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent and
Collateral Agent gives notice of its resignation, then the retiring
Administrative Agent and Collateral Agent may, on behalf of the Lenders appoint
a successor Administrative Agent and Collateral Agent from among the Lenders.
Upon the acceptance of any appointment as Administrative Agent and Collateral
Agent hereunder by a successor Administrative Agent and Collateral Agent, that
successor Administrative Agent and Collateral Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and Collateral Agent and the retiring
Administrative Agent and Collateral Agent shall promptly (i) transfer to such
successor Administrative Agent and Collateral Agent all sums, Securities and
other items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent and Collateral
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent and Collateral Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent and
Collateral Agent of the security interests created under the Collateral
Documents, whereupon such retiring Administrative Agent and Collateral Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s and Collateral Agent’s resignation hereunder as
Administrative Agent and Collateral Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder.

(b) Notwithstanding anything herein to the contrary, Administrative Agent may
assign its rights and duties as Administrative Agent hereunder to an Affiliate
or Related Fund of Silver Point without the prior written consent of, or prior
written notice to, any Credit Party or any Lender; provided, that the Credit
Parties and the Lenders may deem and treat such assigning Administrative Agent
as Administrative Agent for all purposes hereof, unless and until such assigning
Administrative Agent provides written notice to the Borrower Representative and
the Lenders of such assignment. Upon such assignment such Affiliate shall
succeed to and become vested with all rights, powers, privileges and duties as
Administrative Agent hereunder and under the other Credit Documents.

(c) Administrative Agent may perform any and all of its duties and exercise its
rights and powers under this Agreement or under any other Credit Document by or
through any one or more sub-agents appointed by Administrative Agent.
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of Article 9
shall apply to any the Affiliates of Administrative Agent

 

- 128 -



--------------------------------------------------------------------------------

and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. All of the rights, benefits and privileges (including
the exculpatory and indemnification provisions) of Article 9 shall apply to any
such sub-agent and to the Affiliates of any such sub-agent, and shall apply to
their respective activities as sub-agent as if such sub-agent and Affiliates
were named herein. Notwithstanding anything herein to the contrary, with respect
to each sub-agent appointed by Administrative Agent, (i) such sub-agent shall be
a third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory and rights to indemnification)
and shall have all of the rights, benefits and privileges of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have the rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

9.8 Collateral Matters, Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
irrevocably authorizes Administrative Agent or Collateral Agent, as applicable,
on behalf of and for the benefit of Lenders, to be the agent for and
representative of Lenders with respect to the Guaranty, the Collateral, the
Collateral Documents and the Credit Documents, including, without limitation, to
execute, deliver, and bind itself and each of the Lenders to the terms and
conditions of, the Intercreditor Agreement. Subject to Section 10.5, without
further written consent or authorization from Lenders, Administrative Agent or
Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) release any Lien encumbering any item of Collateral that is the
subject of a sale or other disposition of assets permitted hereby or to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented, or (ii) release any Guarantor from
the Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders
(or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, each Borrower,
Administrative Agent, Collateral Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent,
on behalf of Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.

 

- 129 -



--------------------------------------------------------------------------------

(c) Agent Advances. Subject to the terms of any separate written agreement among
the Agents and the Lenders, any Agent may from time to time make such
disbursements and advances (“Agent Advances”) which such Agent, in its sole
discretion, deems necessary or desirable to preserve, protect, prepare for sale
or lease or dispose of the Collateral or any portion thereof, to enhance the
likelihood or maximize the amount of repayment by the Borrowers of the Loans and
other Obligations or to pay any other amount chargeable to the Borrowers
pursuant to the terms of this Agreement, including, without limitation, costs,
fees and expenses as described in Section 10.2 and Section 10.3. The Agent
Advances shall be repayable by the Borrowers on demand and be secured by the
Collateral and shall bear interest at a rate per annum equal to the rate then
applicable to Revolving Loans that are Base Rate Loans. The Agent Advances shall
constitute Obligations hereunder. Without limitation to its obligations pursuant
to Section 9.3, each Lender agrees that it shall make available to the Agent
making such Agent Advances, upon such Agent’s demand, in Dollars in immediately
available funds, the amount equal to such Lender’s Pro Rata Share of each such
Agent Advance. If such funds are not made available to the Agent making such
Agent Advances by such Lender, such Agent shall be entitled to recover such
funds on demand from such Lender, together with interest thereon for each day
from the date such payment was due until the date such amount is paid to such
Agent, at the Federal Funds Rate for 3 Business Days and thereafter at the Base
Rate.

9.9 Posting of Approved Electronic Communications.

(a) Delivery of Communications. Each Credit Party hereby agrees, unless directed
otherwise by Administrative Agent or unless the electronic mail address referred
to below has not been provided by Administrative Agent to such Credit Party that
it will, or will cause its Subsidiaries to, provide to Administrative Agent all
information, documents and other materials that it is obligated to furnish to
Administrative Agent or to the Lenders pursuant to the Credit Documents,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) is or relates to a Funding Notice or a
Conversion/Continuation Notice, (ii) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default under this Agreement or any other Credit
Document or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Loan or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to
Administrative Agent to an electronic mail address as directed by Administrative
Agent. In addition, each Credit Party agrees, and agrees to cause its
Subsidiaries, to continue to provide the Communications to Administrative Agent
or the Lenders, as the case may be, in the manner specified in the Credit
Documents but only to the extent requested by Administrative Agent.

 

- 130 -



--------------------------------------------------------------------------------

(b) Platform. Each Credit Party further agrees that Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”).

(c) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NONAPPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEES’ GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

(d) Delivery Via Platform. Administrative Agent agrees that the receipt of the
Communications by Administrative Agent at its electronic mail address set forth
above shall constitute effective delivery of the Communications to
Administrative Agent for purposes of the Credit Documents. Each Lender agrees
that receipt of notice to it (as provided in the next sentence) specifying that
the Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Credit
Documents. Each Lender agrees to notify Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.

(e) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Credit Document in any other manner specified in such Credit
Document.

9.10 Proofs of Claim. The Lenders and each Credit Party hereby agree that after
the occurrence of an Event of Default pursuant to Sections 8.1(f) or (g), in
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party or any of the Guarantors, Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on any Credit Party or
any other Person) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing from such Credit Party and unpaid and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Lenders, Administrative Agent and other Agents (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
Administrative Agent and other agents and their agents and counsel and all other
amounts due Lenders, Administrative Agent and other agents hereunder) allowed in
such judicial proceeding; and

 

- 131 -



--------------------------------------------------------------------------------

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent and other
agents hereunder. Nothing herein contained shall be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lenders or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. Further, nothing contained in this Section 9.10 shall affect or
preclude the ability of any Lender to (i) file and prove such a claim in the
event that Administrative Agent has not acted within ten (10) days prior to any
applicable bar date and (ii) require an amendment of the proof of claim to
accurately reflect such Lender’s outstanding Obligations.

9.11 Arrangers. Except as otherwise set forth herein, no arranger shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
(or any other Credit Document) other than those applicable to all Lenders as
such. Without limiting the foregoing, no arranger shall have or be deemed to
have any fiduciary relationship with any other Lender. Each Lender acknowledges
that it has not relied, and will not rely, on any arranger in deciding to enter
into this Agreement and each other Credit Document to which it is a party or in
taking or not taking action hereunder or thereunder.

SECTION 10. MISCELLANEOUS

10.1 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to a Credit Party, or an
Agent, shall be sent to such Person’s address as set forth on Appendix B or in
the other relevant Credit Document, and in the case of any Lender, the address
as indicated on Appendix B or otherwise indicated to Administrative Agent in
writing. Each notice hereunder shall be in writing and may be personally served,
telexed or sent by telefacsimile or United States mail or courier service and
shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or
telex, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided, that no notice to any Agent
shall be effective until received by such Agent.

 

- 132 -



--------------------------------------------------------------------------------

10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Borrowers jointly and severally agree to pay promptly, and in
any event, within five (5) Business Days following written demand therefor,
(a) all the actual and reasonable costs and expenses of preparation of the
Credit Documents and any consents, amendments, waivers or other modifications
thereto; (b) all the costs of furnishing all opinions by counsel for the Credit
Parties; (c) the reasonable fees, expenses and disbursements of counsel to
Agents in connection with the negotiation, preparation, execution and
administration of the Credit Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by any
Credit Party; (d) all the actual costs and expenses of creating and perfecting
(or the non-U.S. equivalent thereof) Liens in favor of Collateral Agent, for the
benefit of Secured Parties pursuant hereto, including filing and recording fees,
expenses and amounts owed pursuant to Section 2.19(c) and (d), search fees,
title insurance premiums and fees, expenses and disbursements of counsel to each
Agent and of counsel providing any opinions that any Agent or Requisite Lenders
may request in respect of the Collateral or the Liens created pursuant to the
Collateral Documents; (e) all the actual costs and fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers whether
internal or external; (f) all the actual costs and expenses (including the fees,
expenses and disbursements of counsel and of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual and costs and expenses incurred by each Agent in connection with
due diligence, the syndication of the Loans and Commitments and the negotiation,
preparation and execution of the Credit Documents and any consents, amendments,
waivers or other modifications thereto and the transactions contemplated
thereby; (h) reasonable out of pocket expenses incurred by any Agent in
connection with having the Loans rated by one or more rating agencies; and
(i) after the occurrence of a Default or an Event of Default, all costs and
expenses, including attorneys’ fees and costs of settlement, incurred by any
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Credit Party hereunder or under the other Credit Documents by
reason of such Default or Event of Default (including in connection with the
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings.

10.3 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender, their Affiliates and their respective
officers, partners, directors, trustees, employees, representatives, attorneys,
advisors and agents of each Agent and each Lender (each, an “Indemnitee”), from
and against any and all Indemnified Liabilities, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY,
OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; provided, that no Credit Party shall have
any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the bad faith,
gross negligence or willful misconduct of that Indemnitee. To the extent that
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are

 

- 133 -



--------------------------------------------------------------------------------

violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against Lenders, Agents and their
respective Affiliates, directors, employees, representatives, attorneys,
advisors or agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby (including, without
limitation, in connection with any request made by any Agent to the Working
Capital Agent to implement, increase or maintain any Reserve (as defined in the
Working Capital Agreement) under the Working Capital Agreement), any Loan or the
use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Credit Party hereby waives, releases and agrees
not to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

10.4 Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender and its respective Affiliates is
hereby authorized by each Credit Party at any time or from time to time subject
to the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Credit Party or to any other Person
(other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts (in whatever currency))
and any other Indebtedness at any time held or owing by such Lender to or for
the credit or the account of such Credit Party (in whatever currency) against
and on account of the obligations and liabilities of such Credit Party to such
Lender hereunder, including all claims of any nature or description arising out
of or connected hereto or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder, (b) the
principal of or the interest on the Loans or any other amounts due hereunder
shall have become due and payable pursuant to Section 2 and although such
obligations and liabilities, or any of them, may be contingent or unmatured or
(c) such obligation or liability is owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligation or such
Indebtedness.

10.5 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Sections 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of (i) in the case of
this Agreement, Administrative Agent and the Requisite Lenders or (ii) in the
case of any other Credit Document, Administrative Agent and, if party thereto,
the Collateral Agent, in each case, with the consent of the Requisite Lenders.

 

- 134 -



--------------------------------------------------------------------------------

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be affected thereby and the Administrative
Agent, no amendment, modification, termination, or consent shall be effective if
the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note of such Lender;

(ii) waive, reduce or postpone any scheduled repayment due such Lender, any
mandatory prepayment due such Lender pursuant to Section 2.13 or any right of
such Lender to waive a prepayment due such Lender pursuant to Section 2.13;

(iii) reduce the rate of interest on any Loan of such Lender (other than any
amendment to the definition of “Default Rate” and any waiver of any increase in
the interest rate applicable to any Loan pursuant to Section 2.9 (each of which
may be affected by consent of the Requisite Lenders)) or any fee payable
hereunder;

(iv) extend the time for payment of any such interest or fees to such Lender;

(v) reduce the principal amount of any Loan;

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c);

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
that, with the consent of Administrative Agent and the Requisite Lenders,
additional extensions of credit pursuant hereto may be included in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments and the Revolving Loans are included on the Closing Date;

(viii) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;

provided, however, that the Fee Letter may be amended or modified, or the rights
or privileges thereunder waived, in a writing executed only by the parties
thereto.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender and the Administrative Agent;
provided, that no amendment, modification or waiver of any condition precedent,
covenant, Default or Event of Default shall constitute an increase in any
Revolving Commitment of any Lender; or

 

- 135 -



--------------------------------------------------------------------------------

(ii) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, modification, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

10.6 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders (and any
attempted assignment or transfer by any Credit Party without such consent shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Register. The Credit Parties, Administrative Agent and Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Loan
shall be effective, in each case, unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been delivered to and
accepted by Administrative Agent and recorded in the Register as provided in
Section 10.6(e). Prior to such recordation, all amounts owed with respect to the
applicable Commitment or Loan shall be owed to the Lender listed in the Register
as the owner thereof, and any request, authority or consent of any Person who,
at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans. Solely for the purposes of maintaining the Register and for tax purposes
only Administrative Agent shall be deemed to be acting on behalf of the Credit
Parties.

 

- 136 -



--------------------------------------------------------------------------------

A Loan, any Commitment or Obligation hereunder (and note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each note shall expressly so provide).
Any assignment or sale of all or part of such Loan, Commitment or Obligation
(and the note, if any, evidencing the same) may be effected only by registration
of such assignment or sale on the Register.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, all or a portion of its Commitment or Loans owing to it or other
Obligations:

(i) to any Person meeting the criteria of clause (i)(a) or clause (ii)(a) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Administrative Agent; and

(ii) to any Person otherwise constituting an Eligible Assignee with the consent
of Administrative Agent; provided, that each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than $1,000,000
(or such lesser amount as may be agreed to by the Borrowers and Administrative
Agent or as shall constitute the aggregate amount of the Revolving Commitments
and Revolving Loans of the assigning Lender).

(d) Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to
Section 2.19(e).

(e) Notice of Assignment. Upon its receipt and acceptance of a duly executed and
completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, Administrative Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to the Borrowers and shall maintain a copy of
such Assignment Agreement.

(f) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be; and (iii) it will make or invest in,
as the case may be, its Commitments or Loans for its own account in the ordinary
course of its business and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 10.6, the disposition of such Revolving Commitments or Loans or any
interests therein shall at all times remain within its exclusive control).

(g) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the

 

- 137 -



--------------------------------------------------------------------------------

extent such rights and obligations hereunder have been assigned to it pursuant
to such Assignment Agreement and shall thereafter be a party hereto and a
“Lender” for all purposes hereof; (ii) the assigning Lender thereunder shall, to
the extent that rights and obligations hereunder have been assigned thereby
pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination hereof under Section 10.9) and be released
from its obligations hereunder (and, in the case of an Assignment Agreement
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto; provided,
that anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); (iii) the Commitments shall be modified to reflect the Commitment of
such assignee and any Commitment of such assigning Lender, if any; and (iv) if
any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to Administrative
Agent for cancellation, and thereupon the Borrowers shall issue and deliver new
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

(h) Participations. (A) Each Lender shall have the right at any time to sell one
or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation. The holder of any such participation (a
“Participant”), other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Loan or Note in
which such Participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except any amendment to the definition
of “Default Rate” or in connection with a waiver of applicability of any post
default increase in interest rates) or reduce the principal amount thereof, or
increase the amount of the Participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Commitment shall not constitute a
change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without the consent of any Participant if
the Participant’s participation is not increased as a result thereof),
(ii) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement, or (iii) release all or
substantially all of the Collateral under the Collateral Documents or all or
substantially all of the Guarantors from the Guaranty (in each case, except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such Participant is participating. Each Credit Party agrees that each
Participant shall be entitled, through the participating Lender, to the benefits
of Sections 2.17(c), 2.18 and 2.19 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to clause (c) of this Section;
provided, that (i) a Participant shall not be entitled to receive any greater
payment under Section 2.18 or 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with each
Borrowers’ prior written consent, and (ii) a Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of

 

- 138 -



--------------------------------------------------------------------------------

Section 2.19 unless the Borrower Representative is notified of the participation
sold to such Participant at the time the Participant is claiming such benefits
and such Participant agrees at that time, for the benefit of the Credit Parties,
to comply with Section 2.19 as though it were a Lender. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.4
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.16 as though it were a Lender.

(B) In the event that any Lender sells participations in a Loan, Commitment or
any other Obligation hereunder, such Lender, on behalf of and acting solely for
this purpose as the agent of the Borrowers, shall maintain a register on which
it enters the name of all participants in the Loans, Commitments and Obligations
held by it and the principal amount (and stated interest thereon) of the portion
of the Loans, Commitments and Obligations which are the subject of the
participation (the “Participant Register”). A Loan, Commitment or Obligation may
be participated in whole or in part only by registration of such participation
on the Participant Register (and each note, if any, shall expressly so provide).
Any participation of such Loan, Commitment or Obligation may be effected only by
the registration of such participation on the Participant Register. The
Participant Register shall be available for inspection by the Borrowers at any
reasonable time and from time to time upon reasonable prior notice.

(i) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender, including to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between the Credit Parties and such Lender, shall be relieved of any
of its obligations hereunder as a result of any such assignment and pledge, and
provided further, that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

10.7 Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Lender to Administrative Agent and the Borrower
Representative, the option to provide to the Borrowers all or any part of any
Loan that such Granting Lender would otherwise be obligated to make to the
Borrowers pursuant to this Agreement; provided, that (x) nothing herein shall
constitute a commitment by any SPC to make any Loans and (y) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement,

 

- 139 -



--------------------------------------------------------------------------------

insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this clause, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower Representative or Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institutions (consented to
by the Borrowers and Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC. This
Section may not be amended without the written consent of the SPC. Each Borrower
acknowledges and agrees, subject to the next sentence, that, to the fullest
extent permitted under applicable law, each SPC, for purposes of Sections 2.16,
2.17, 2.18, 2.19, 10.2, 10.3 and 10.4, shall be considered a Lender. No Borrower
shall be required to pay any amount under Sections 2.16, 2.17, 2.18, 2.19, 10.2,
10.3 and 10.4 that is greater than the amount which it would have been required
to pay had no grant been made by a Granting Lender to a SPC.

10.8 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.9 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c), 2.18, 2.19, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.16, 9.3(b)
and 9.6 shall survive the payment of the Loans and the termination hereof.

10.10 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

10.11 Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Credit Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Credit Party makes a payment or payments to Administrative Agent
or Lenders (or to Administrative Agent, on behalf of Lenders or Administrative
Agent, Collateral Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment

 

- 140 -



--------------------------------------------------------------------------------

or payments or the proceeds of such enforcement or setoff or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

10.12 Severability. In case any provision in or obligation hereunder or any Note
or other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.13 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.14 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.15 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.16 CONSENT TO JURISDICTION.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY CREDIT PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS; (ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION
10.1 AND TO ANY

 

- 141 -



--------------------------------------------------------------------------------

PROCESS AGENT SELECTED IN ACCORDANCE WITH SECTION 3.1(y) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (iv) AGREES THAT AGENTS AND LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

(b) EACH CREDIT PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN SECTION 10.1 AND, WITH RESPECT TO THE CANADIAN GUARANTORS AND THE
U.K. GUARANTORS, ON CT CORPORATION, LOCATED AT 1133 AVENUE OF THE AMERICAS,
SUITE 3100, NEW YORK, NEW YORK 10036, AND EACH CANADIAN GUARANTOR AND EACH U.K.
GUARANTOR HEREBY APPOINTS CT CORPORATION AS ITS AGENT TO RECEIVE SUCH SERVICE OF
PROCESS. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE IN ANY SUCH ACTION,
SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST ANY CREDIT PARTY IF GIVEN BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR
MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.
IN THE EVENT CT CORPORATION SHALL NOT BE ABLE TO ACCEPT SERVICE OF PROCESS AS
AFORESAID AND IF ANY CREDIT PARTY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK CITY,
SUCH CREDIT PARTY SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT
AS AN AGENT FOR SERVICE OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS
SECTION 10.16 ABOVE, AND ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS EACH CREDIT
PARTY’S AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON EACH CREDIT PARTY’S BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION, SUIT OR
PROCEEDING.

10.17 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT,

 

- 142 -



--------------------------------------------------------------------------------

AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.18 Confidentiality. Each Lender shall hold all non-public information
regarding Holdings and its Subsidiaries and their businesses clearly identified
as such by Holdings and obtained by such Lender pursuant to the requirements
hereof in accordance with such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by each
Credit Party that, in any event, a Lender may make (i) disclosures of such
information to Affiliates of such Lender and to their directors, officers,
employees, agents and advisors (and to other persons authorized by a Lender or
Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.18),
(ii) disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any Loans
or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) in Interest Rate
Agreements (provided, such counterparties and advisors are advised of and agree
to be bound by the provisions of this Section 10.18), (iii) disclosure to any
rating agency when required by it, provided that, prior to any disclosure, such
rating agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Credit Parties received by it from any
of the Agents or any Lender, (iv) disclosures to any Lender’s financing sources,
provided that prior to any disclosure, such financing source is informed of the
confidential nature of the information, (v) disclosure of information which
(A) becomes publicly available other than as a result of a breach of this
Section 10.18 or (B) becomes available to Administrative Agent or any Lender on
a non-confidential basis from a source other than a Credit Party, and
(vi) disclosures required or requested by any governmental agency or examiner or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, that unless specifically prohibited by applicable law or court order,
each Lender shall make reasonable efforts to notify the Borrower Representative
of any request by any governmental agency or representative thereof (other than
any such request in connection with any examination of the financial condition
or other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information. Notwithstanding the foregoing, on or after the Closing Date,
Administrative Agent may, at its own expense, issue news releases and publish
“tombstone” advertisements and other announcements relating to this transaction
in newspapers, trade journals and other appropriate media.

 

- 143 -



--------------------------------------------------------------------------------

10.19 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrowers shall pay to Administrative
Agent an amount equal to the difference between the amount of interest paid and
the amount of interest which would have been paid if the Highest Lawful Rate had
at all times been in effect. Notwithstanding the foregoing, it is the intention
of Lenders and Borrowers to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrowers. In determining whether the interest contracted
for, charged, or received by Administrative Agent or a Lender exceeds the
Highest Lawful Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.

10.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.21 Effectiveness. This Agreement shall become effective upon the execution of
a counterpart hereof by each of the parties hereto and receipt by Holdings and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

10.22 Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Credit Party, which information includes the
name and address of such Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the Patriot Act.

 

- 144 -



--------------------------------------------------------------------------------

10.23 Disclosure. Each Credit Party and each Lender hereby acknowledges and
agrees that Administrative Agent and/or its Affiliates from time to time may
hold investments in, and make other loans to, or have other relationships with
any of the Credit Parties and their respective Affiliates.

10.24 Appointment for Perfection. Each Lender hereby appoints each other Lender
as its agent for the purpose of perfecting Liens, for the benefit of
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefor, shall
deliver such Collateral to Administrative Agent or otherwise deal with such
Collateral in accordance with Administrative Agent’s instructions.

10.25 Advertising and Publicity. No Credit Party shall issue or disseminate to
the public (by advertisement, including without limitation any “tombstone”
advertisement, press release or otherwise), submit for publication or otherwise
cause or seek to publish any information describing the credit or other
financial accommodations made available by Lenders pursuant to this Agreement
and the other Credit Documents without the prior written consent of
Administrative Agent. Nothing in the foregoing shall be construed to prohibit
any Credit Party from making any submission or filing which it is required to
make by applicable law or pursuant to judicial process; provided, that, (i) such
filing or submission shall contain only such information as is necessary to
comply with applicable law or judicial process, and (ii) the Credit Parties
promptly provide the Administrative Agent with a copy thereof

10.26 Company as Borrower Representative for Borrowers. Each Borrower hereby
designates the Company as its Borrower Representative to act as its
representative and agent on its behalf, for the purposes of issuing Funding
Notices and notices of conversion or continuation, giving instructions with
respect to the disbursement of the proceeds of the Term Loans and Revolving
Loans, selecting interest rate options, giving and receiving all other notices
and consents hereunder or under any of the other Credit Documents and taking all
other actions on behalf of each Borrower under the Credit Documents. The
Administrative Agent and each Lender may regard any notice or other
communication pursuant to any Credit Document from the Company in its capacity
as Borrower Representative as a notice or communication from each Borrower. Each
warranty, covenant, agreement and undertaking made on behalf of each Borrower by
the Company in its capacity as Borrower Representative for the Borrowers shall
be deemed for all purposes to have been made by each Borrower and shall be
binding upon and enforceable against each Borrower to the same extent as it if
the same had been made directly by each of the Borrowers. Such appointment shall
remain in full force and effect unless and until each Agent shall have received
written notice signed by each Borrower terminating such appointment.

10.27 Foreign Currency.

(a) Each Credit Party’s obligation hereunder and under the other Credit
Documents to make payments in U.S. Dollars (the “Obligation Currency”) shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or

 

- 145 -



--------------------------------------------------------------------------------

converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the Collateral Agent or the respective Lender of the full
amount of the Obligation Currency expressed to be payable to the Administrative
Agent, the Collateral Agent or such Lender under this Agreement or the other
Credit Documents. If, for the purpose of obtaining or enforcing judgment against
any Credit Party in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Foreign Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange quoted by the Reference Bank, determined, in each case, as of the date
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Foreign Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Foreign
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agree to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Foreign Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency that could have been purchased with the amount of Foreign
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Foreign Currency Conversion Date.

(c) For purposes of determining any rate of exchange for this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

10.28 Immunity. To the extent that any Canadian Guarantor or any U.K. Guarantor
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, or otherwise) with respect to itself
or its property, each of the Canadian Guarantors and the U.K. Guarantors hereby
irrevocably waives such immunity in respect of its obligations hereunder and
under the other Credit Documents to which it is a party to the extent permitted
by applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section 10.28 shall be to the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.

10.29 Provisions Applicable to Canadian Guarantors. (a) For the purposes of the
Interest Act (Canada), to the extent applicable, whenever any interest payable
by any Canadian Guarantor is calculated on the basis of a period of time other
than a year of 365 or 366 days, as applicable, the annual rate of interest to
which each rate of interest utilized pursuant to such calculation is equivalent
is such rate so utilized multiplied by the actual number of days in the calendar
year in which the same is to be ascertained and divided by the number of days in
such calculation.

(b) Notwithstanding any provision herein to the contrary, in no event will the
aggregate “interest” (as defined in section 347 of the Criminal Code (Canada))
payable by a Canadian Guarantor under any Credit Document exceed the maximum
effective annual rate of interest on the “credit advanced” (as defined in that
section 347) permitted under that section and, if any payment, collection or

 

- 146 -



--------------------------------------------------------------------------------

demand pursuant to such Credit Document in respect of “interest” (as defined in
that section 347) is determined to be contrary to the provisions of such section
347, such payment, collection or demand will be deemed to have been made by
mutual mistake of such Canadian Guarantor, the Agents and the applicable Lender
or Lenders and the amount of such payment or collection will be refunded to such
Canadian Guarantor only to the extent of the amount which is greater than the
maximum effective annual rate permitted by such laws. For purposes of
determining compliance with such section 347, the effective annual rate of
interest will be determined in accordance with generally accepted actuarial
practices and principles over the term of this Agreement and, in the event of
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent will be prima facie evidence for the
purposes of such determination.

(c) For the purposes of the Interest Act (Canada), to the extent applicable, the
principle of deemed reinvestment of interest will not apply to any interest
calculation under the Credit Documents, and the rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.

[Remainder of page intentionally left blank]

 

- 147 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWERS: ARTIST TO MARKET DISTRIBUTION LLC By:  

 

Name:   Title:   HANDLEMAN CATEGORY MANAGEMENT COMPANY By:  

 

Name:   Title:   HANDLEMAN ENTERTAINMENT RESOURCES L.L.C. By:  

 

Name:   Title:   HANDLEMAN REAL ESTATE LLC By:  

 

Name:   Title:   REPS, L.L.C. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

GUARANTORS: HANDLEMAN COMPANY By:  

 

Name:   Title:   CRAVE ENTERTAINMENT GROUP, INC. By:  

 

Name:   Title:   HANLEY ADVERTISING By:  

 

Name:   Title:   HANDLEMAN UK LIMITED By:  

 

Name:   Title:   HANDLEMAN COMPANY OF CANADA LIMITED By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CRAVE ENTERTAINMENT, INC. By:  

 

Name:   Title:   SVG DISTRIBUTION, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

 

SILVER POINT FINANCE, LLC,

as Administrative Agent, Collateral Agent

and Co-Lead Arranger

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SPCP GROUP, L.L.C. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SPCP GROUP III, LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SPF CDO I, LTD. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

FIELD POINT I, LTD. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

FIELD POINT III, LTD. By:  

 

Name:   Title:  